UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-08873 American Fidelity Dual Strategy Fund, Inc. (Exact name of registrant as specified in charter) 2000 N. Classen Oklahoma City, Oklahoma73106 (Address of principal executive offices)(Zip code) Stephen P. Garrett American Fidelity Assurance Company 2000 N. Classen Oklahoma City, Oklahoma73106 (Name and address of agent for service) Registrant's telephone number, including area code:(405) 523-5200 Date of fiscal year end:December 31 Date of reporting period:June 30, 2013 Item 1.Proxy Voting Record. Beck, Mack & Oliver Vote Summary BRISTOW GROUP INC. Ticker Symbol BRS Meeting Date 01-Aug-2012 ISIN US1103941035 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 THOMAS N. AMONETT For For 2 STEPHEN J. CANNON For For 3 WILLIAM E. CHILES For For 4 MICHAEL A. FLICK For For 5 LORI A. GOBILLOT For For 6 IAN A. GODDEN For For 7 STEPHEN A. KING For For 8 THOMAS C. KNUDSON For For 9 MATHEW MASTERS For For 10 BRUCE H. STOVER For For 2. APPROVAL OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. APPROVAL AND RATIFICATION OF THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING MARCH 31, 2013. Management For For LEUCADIA NATIONAL CORPORATION Ticker Symbol LUK Meeting Date 28-Feb-2013 ISIN US5272881047 Item Proposal Type Vote For/Against Management 1. TO APPROVE ISSUANCE OF COMMON SHARES, $1.00 PAR VALUE PER SHARE, OF LEUCADIA NATIONAL CORPORATION ("LEUCADIA") TO STOCKHOLDERS OF JEFFERIES GROUP, INC. ("JEFFERIES") TO BE ISSUED AS THE MERGER CONSIDERATION IN CONNECTION WITH THE SECOND MERGER AS CONTEMPLATED BY THE AGREEMENT AND PLAN OF MERGER, DATED NOVEMBER 11, 2012, AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT Management For For 2. TO APPROVE AN AMENDMENT TO THE TRANSFER RESTRICTIONS ALREADY CONTAINED IN LEUCADIA'S CERTIFICATE OF INCORPORATION TO PREVENT ANY PERSON FROM BECOMING A "5% SHAREHOLDER" OR BEING TREATED AS OWNING MORE THAN 5% OF THE LEUCADIA COMMON SHARES FOR PURPOSES OF SECTION INTERNAL REVENUE CODE OF 1986, AS AMENDED, AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 3. TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION THAT MAY BE PAID OR BECOME PAYABLE TO LEUCADIA'S NAMED EXECUTIVE OFFICERS THAT IS BASED ON OR OTHERWISE RELATED TO THE PROPOSED TRANSACTIONS. Management For For 4. TO ADJOURN THE LEUCADIA SPECIAL MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE PROPOSAL 1 OR 2. Management For For QUALCOMM INCORPORATED Ticker Symbol QCOM Meeting Date 05-Mar-2013 ISIN US7475251036 Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: BARBARA T. ALEXANDER Management For For 1B ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK Management For For 1C ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE Management For For 1D ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For 1E ELECTION OF DIRECTOR: THOMAS W. HORTON Management For For 1F ELECTION OF DIRECTOR: PAUL E. JACOBS Management For For 1G ELECTION OF DIRECTOR: SHERRY LANSING Management For For 1H ELECTION OF DIRECTOR: DUANE A. NELLES Management For For 1I ELECTION OF DIRECTOR: FRANCISCO ROS Management For For 1J ELECTION OF DIRECTOR: BRENT SCOWCROFT Management For For 1K ELECTION OF DIRECTOR: MARC I. STERN Management For For 02 TO APPROVE THE 2006 LONG-TERM INCENTIVE PLAN, AS AMENDED, WHICH INCLUDES AN INCREASE IN THE SHARE RESERVE BY 90,000,000 SHARES. Management For For 03 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 29, Management For For 04 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) Ticker Symbol SLB Meeting Date 10-Apr-2013 ISIN AN8068571086 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PETER L.S. CURRIE Management For For 1B. ELECTION OF DIRECTOR: TONY ISAAC Management For For 1C. ELECTION OF DIRECTOR: K. VAMAN KAMATH Management For For 1D. ELECTION OF DIRECTOR: PAAL KIBSGAARD Management For For 1E. ELECTION OF DIRECTOR: NIKOLAY KUDRYAVTSEV Management For For 1F. ELECTION OF DIRECTOR: ADRIAN LAJOUS Management For For 1G. ELECTION OF DIRECTOR: MICHAEL E. MARKS Management For For 1H. ELECTION OF DIRECTOR: LUBNA S. OLAYAN Management For For 1I. ELECTION OF DIRECTOR: L. RAFAEL REIF Management For For 1J. ELECTION OF DIRECTOR: TORE I. SANDVOLD Management For For 1K. ELECTION OF DIRECTOR: HENRI SEYDOUX Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. TO APPROVE THE COMPANY'S 2012 FINANCIAL STATEMENTS AND DECLARATIONS OF DIVIDENDS. Management For For 4. TO APPROVE THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 5. TO APPROVE THE ADOPTION OF THE 2013 SCHLUMBERGER OMNIBUS INCENTIVE PLAN. Management For For 6. TO APPROVE THE ADOPTION OF AN AMENDMENT AND RESTATEMENT OF THE SCHLUMBERGER DISCOUNT STOCK PURCHASE PLAN. Management For For U.S. BANCORP Ticker Symbol USB Meeting Date 16-Apr-2013 ISIN US9029733048 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For 1B. ELECTION OF DIRECTOR: Y. MARC BELTON Management For For 1C. ELECTION OF DIRECTOR: VICTORIA BUYNISKI GLUCKMAN Management For For 1D. ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For 1E. ELECTION OF DIRECTOR: RICHARD K. DAVIS Management For For 1F. ELECTION OF DIRECTOR: ROLAND A. HERNANDEZ Management For For 1G. ELECTION OF DIRECTOR: DOREEN WOO HO Management For For 1H. ELECTION OF DIRECTOR: JOEL W. JOHNSON Management For For 1I. ELECTION OF DIRECTOR: OLIVIA F. KIRTLEY Management For For 1J. ELECTION OF DIRECTOR: JERRY W. LEVIN Management For For 1K. ELECTION OF DIRECTOR: DAVID B. O'MALEY Management For For 1L. ELECTION OF DIRECTOR: O'DELL M. OWENS, M.D., M.P.H. Management For For 1M. ELECTION OF DIRECTOR: CRAIG D. SCHNUCK Management For For 1N. ELECTION OF DIRECTOR: PATRICK T. STOKES Management For For 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITOR FOR THE 2 Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Management For For 4. SHAREHOLDER PROPOSAL: ADOPTION OF A POLICY REQUIRING THAT THE CHAIRMAN OF THE BOARD BE AN INDEPENDENT DIRECTOR. Shareholder For Against ENCANA CORPORATION Ticker Symbol ECA Meeting Date 23-Apr-2013 ISIN CA2925051047 Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 PETER A. DEA For For 2 CLAIRE S. FARLEY For For 3 FRED J. FOWLER For For 4 SUZANNE P. NIMOCKS For For 5 DAVID P. O'BRIEN For For 6 JANE L. PEVERETT For For 7 BRIAN G. SHAW For For 8 BRUCE G. WATERMAN For For 9 CLAYTON H. WOITAS For For 02 APPOINTMENT OF AUDITOR - PRICEWATERHOUSECOOPERS LLP AT A REMUNERATION TO BE FIXED BY THE BOARD OF DIRECTORS Management For For 03 ADVISORY VOTE APPROVING THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION Management For For 04 RECONFIRMATION OF THE SHAREHOLDER RIGHTS PLAN. Management Against Against ANHEUSER-BUSCH INBEV SA Ticker Symbol BUD Meeting Date 24-Apr-2013 ISIN US03524A1088 Item Proposal Type Vote For/Against Management A1C EXCLUSION OF THE PREFERENCE RIGHT IN RELATION TO THE ISSUANCE OF SUBSCRIPTION RIGHTS Management For For A1D ISSUANCE OF SUBSCRIPTION RIGHTS Management For For A1E CONDITIONAL CAPITAL INCREASE Management For For A1F EXPRESS APPROVAL PURSUANT TO ARTICLE 554, INDENT 7, OF THE COMPANIES CODE Management For For A1G POWERS Management For For 4 APPROVAL OF THE STATUTORY ANNUAL ACCOUNTS Management For For 5 DISCHARGE TO THE DIRECTORS Management For For 6 DISCHARGE TO THE STATUTORY AUDITOR Management For For 7 APPOINTMENT OF DIRECTORS Management For For 8 APPOINTMENT OF STATUTORY AUDITOR AND REMUNERATION Management For For 9A APPROVING THE REMUNERATION REPORT FOR THE FINANCIAL YEAR 2012 Management For For 9B CONFIRMING THE GRANTS OF STOCK OPTIONS AND RESTRICTED STOCK UNITS TO EXECUTIVES Management For For 10 APPROVAL OF INCREASED FIXED ANNUAL FEE OF DIRECTORS Management For For 11A CHANGE OF CONTROL PROVISIONS RELATING TO THE EMTN PROGRAMME Management For For 11B CHANGE OF CONTROL PROVISIONS RELATING TO THE SENIOR FACILITIES AGREEMENT Management For For C1 FILINGS Management For For JOHNSON & JOHNSON Ticker Symbol JNJ Meeting Date 25-Apr-2013 ISIN US4781601046 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARY SUE COLEMAN Management For For 1B. ELECTION OF DIRECTOR: JAMES G. CULLEN Management Against Against 1C. ELECTION OF DIRECTOR: IAN E.L. DAVIS Management For For 1D. ELECTION OF DIRECTOR: ALEX GORSKY Management For For 1E. ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS Management For For 1F. ELECTION OF DIRECTOR: SUSAN L. LINDQUIST Management For For 1G. ELECTION OF DIRECTOR: ANNE M. MULCAHY Management For For 1H. ELECTION OF DIRECTOR: LEO F. MULLIN Management For For 1I. ELECTION OF DIRECTOR: WILLIAM D. PEREZ Management For For 1J. ELECTION OF DIRECTOR: CHARLES PRINCE Management Against Against 1K. ELECTION OF DIRECTOR: A. EUGENE WASHINGTON Management For For 1L. ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management Against Against 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management Against Against 3. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Management For For 4. SHAREHOLDER PROPOSAL - EXECUTIVES TO RETAIN SIGNIFICANT STOCK Shareholder For Against 5. SHAREHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS AND CORPORATE VALUES Shareholder For Against 6. SHAREHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN Shareholder For Against ABBOTT LABORATORIES Ticker Symbol ABT Meeting Date 26-Apr-2013 ISIN US0028241000 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 R.J. ALPERN For For 2 R.S. AUSTIN Withheld Against 3 S.E. BLOUNT For For 4 W.J. FARRELL For For 5 E.M. LIDDY For For 6 N. MCKINSTRY For For 7 P.N. NOVAKOVIC For For 8 W.A. OSBORN Withheld Against 9 S.C. SCOTT III Withheld Against 10 G.F. TILTON For For 11 M.D. WHITE For For 2. RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS Management For For 3. SAY ON PAY - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. SHAREHOLDER PROPOSAL - GENETICALLY MODIFIED INGREDIENTS Shareholder For Against 5. SHAREHOLDER PROPOSAL - LOBBYING DISCLOSURE Shareholder For Against 6. SHAREHOLDER PROPOSAL - INDEPENDENT BOARD CHAIR Shareholder For Against 7. SHAREHOLDER PROPOSAL - EQUITY RETENTION AND HEDGING Shareholder For Against 8. SHAREHOLDER PROPOSAL - INCENTIVE COMPENSATION Shareholder For Against 9. SHAREHOLDER PROPOSAL - ACCELERATED VESTING OF AWARDS UPON CHANGE IN CONTROL Shareholder Against For NOBLE CORPORATION Ticker Symbol NE Meeting Date 26-Apr-2013 ISIN CH0033347318 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MICHAEL A. CAWLEY For For 2 GORDON T. HALL For For 3 ASHLEY ALMANZA For For 2. APPROVAL OF THE 2, THE CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY FOR FISCAL YEAR 2 FINANCIAL STATEMENTS OF THE COMPANY FOR FISCAL YEAR 2012 Management For For 3. APPROVAL OF DIVIDEND PAYMENT FUNDED FROM CAPITAL CONTRIBUTION RESERVE IN THE AMOUNT OF USD $1.00 PER SHARE Management For For 4. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013 AND THE ELECTION OF PRICEWATERHOUSECOOPERS AG AS STATUTORY AUDITOR FOR A ONE-YEAR TERM Management For For 5. APPROVAL OF THE DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE OFFICERS OF THE COMPANY UNDER SWISS LAW FOR FISCAL YEAR 2012 Management For For 6. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For For 7. APPROVAL OF AN EXTENSION OF BOARD AUTHORITY TO ISSUE AUTHORIZED SHARE CAPITAL UNTIL APRIL 25, 2015 Management For For INTERNATIONAL BUSINESS MACHINES CORP. Ticker Symbol IBM Meeting Date 30-Apr-2013 ISIN US4592001014 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: A.J.P. BELDA Management For For 1B. ELECTION OF DIRECTOR: W.R. BRODY Management For For 1C. ELECTION OF DIRECTOR: K.I. CHENAULT Management For For 1D. ELECTION OF DIRECTOR: M.L. ESKEW Management For For 1E. ELECTION OF DIRECTOR: D.N. FARR Management For For 1F. ELECTION OF DIRECTOR: S.A. JACKSON Management For For 1G. ELECTION OF DIRECTOR: A.N. LIVERIS Management For For 1H. ELECTION OF DIRECTOR: W.J. MCNERNEY, JR. Management For For 1I. ELECTION OF DIRECTOR: J.W. OWENS Management For For 1J. ELECTION OF DIRECTOR: V.M. ROMETTY Management For For 1K. ELECTION OF DIRECTOR: J.E. SPERO Management For For 1L. ELECTION OF DIRECTOR: S. TAUREL Management For For 1M. ELECTION OF DIRECTOR: L.H. ZAMBRANO Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM () Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management For For 4. STOCKHOLDER PROPOSAL FOR DISCLOSURE OF LOBBYING POLICIES AND PRACTICES () Shareholder Against For 5. STOCKHOLDER PROPOSAL ON THE RIGHT TO ACT BY WRITTEN CONSENT () Shareholder Against For 6. STOCKHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIR () Shareholder Against For 7. STOCKHOLDER PROPOSAL FOR EXECUTIVES TO RETAIN SIGNIFICANT STOCK () Shareholder Against For DOVER CORPORATION Ticker Symbol DOV Meeting Date 02-May-2013 ISIN US2600031080 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: D.H. BENSON Management For For 1B. ELECTION OF DIRECTOR: R.W. CREMIN Management For For 1C. ELECTION OF DIRECTOR: J-P.M. ERGAS Management For For 1D. ELECTION OF DIRECTOR: P.T. FRANCIS Management For For 1E. ELECTION OF DIRECTOR: K.C. GRAHAM Management For For 1F. ELECTION OF DIRECTOR: M.F. JOHNSTON Management For For 1G. ELECTION OF DIRECTOR: R.A. LIVINGSTON Management For For 1H. ELECTION OF DIRECTOR: R.K. LOCHRIDGE Management For For 1I. ELECTION OF DIRECTOR: B.G. RETHORE Management For For 1J. ELECTION OF DIRECTOR: M.B. STUBBS Management For For 1K. ELECTION OF DIRECTOR: S.M. TODD Management For For 1L. ELECTION OF DIRECTOR: S.K. WAGNER Management For For 1M. ELECTION OF DIRECTOR: M.A. WINSTON Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. TO CONSIDER A SHAREHOLDER PROPOSAL REGARDING THE ADOPTION OF A SIMPLE MAJORITY VOTING STANDARD FOR SHAREHOLDER MATTERS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For FLUOR CORPORATION Ticker Symbol FLR Meeting Date 02-May-2013 ISIN US3434121022 Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: PETER K. BARKER Management For For 1B ELECTION OF DIRECTOR: ALAN M. BENNETT Management For For 1C ELECTION OF DIRECTOR: ROSEMARY T. BERKERY Management For For 1D ELECTION OF DIRECTOR: JAMES T. HACKETT Management For For 1E ELECTION OF DIRECTOR: KENT KRESA Management For For 1F ELECTION OF DIRECTOR: DEAN R. O'HARE Management For For 1G ELECTION OF DIRECTOR: ARMANDO J. OLIVERA Management For For 1H ELECTION OF DIRECTOR: DAVID T. SEATON Management For For 1I ELECTION OF DIRECTOR: NADER H. SULTAN Management For For 2 AN ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3 THE APPROVAL OF OUR AMENDED AND RESTATED 2 INCENTIVE PLAN. Management For For 4 THE RATIFICATION OF THE APPOINTMENT BY OUR AUDIT COMMITTEE OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For AXIS CAPITAL HOLDINGS LIMITED Ticker Symbol AXS Meeting Date 03-May-2013 ISIN BMG0692U1099 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GEOFFREY BELL For For 2 ALBERT A. BENCHIMOL For For 3 CHRISTOPHER V. GREETHAM For For 4 MAURICE A. KEANE For For 5 HENRY B. SMITH For For 2. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO APPOINT DELOITTE & TOUCHE LTD., HAMILTON, BERMUDA, TO ACT AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF AXIS CAPITAL HOLDINGS LIMITED FOR THE FISCAL YEAR ENDING DECEMBER 31, 2 AUTHORIZE THE BOARD, ACTING THROUGH THE AUDIT COMMITTEE, TO SET THE FEES FOR THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For BERKSHIRE HATHAWAY INC. Ticker Symbol BRKB Meeting Date 04-May-2013 ISIN US0846707026 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WARREN E. BUFFETT For For 2 CHARLES T. MUNGER For For 3 HOWARD G. BUFFETT For For 4 STEPHEN B. BURKE For For 5 SUSAN L. DECKER For For 6 WILLIAM H. GATES III For For 7 DAVID S. GOTTESMAN For For 8 CHARLOTTE GUYMAN For For 9 DONALD R. KEOUGH For For 10 THOMAS S. MURPHY For For 11 RONALD L. OLSON For For 12 WALTER SCOTT, JR. For For 13 MERYL B. WITMER For For 2. SHAREHOLDER PROPOSAL REGARDING GREENHOUSE GAS AND OTHER AIR EMISSIONS. Shareholder Abstain Against BAXTER INTERNATIONAL INC. Ticker Symbol BAX Meeting Date 07-May-2013 ISIN US0718131099 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: THOMAS F. CHEN Management For For 1B. ELECTION OF DIRECTOR: BLAKE E. DEVITT Management For For 1C. ELECTION OF DIRECTOR: JOHN D. FORSYTH Management For For 1D. ELECTION OF DIRECTOR: GAIL D. FOSLER Management For For 1E. ELECTION OF DIRECTOR: CAROLE J. SHAPAZIAN Management For For 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION Management Abstain Against 4. AMENDMENT OF ARTICLE SIXTH OF THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION ELIMINATING THE CLASSIFIED STRUCTURE OF THE BOARD OF DIRECTORS Management For For 5. AMENDMENT OF THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION GRANTING HOLDERS OF AT LEAST 25% OF OUTSTANDING COMMON STOCK THE RIGHT TO CALL A SPECIAL MEETING OF SHAREHOLDERS Management For For LABORATORY CORP. OF AMERICA HOLDINGS Ticker Symbol LH Meeting Date 08-May-2013 ISIN US50540R4092 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: KERRII B. ANDERSON Management For For 1B. ELECTION OF DIRECTOR: JEAN-LUC BELINGARD Management For For 1C. ELECTION OF DIRECTOR: DAVID P. KING Management For For 1D. ELECTION OF DIRECTOR: WENDY E. LANE Management For For 1E. ELECTION OF DIRECTOR: ROBERT E. MITTELSTAEDT, JR. Management For For 1F. ELECTION OF DIRECTOR: PETER M. NEUPERT Management For For 1G. ELECTION OF DIRECTOR: ARTHUR H. RUBENSTEIN, MBBCH Management For For 1H. ELECTION OF DIRECTOR: ADAM H. SCHECHTER Management For For 1I. ELECTION OF DIRECTOR: M. KEITH WEIKEL, PH.D. Management For For 1J. ELECTION OF DIRECTOR: R. SANDERS WILLIAMS, M.D. Management For For 2. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management Against Against 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS LABORATORY CORPORATION OF AMERICA HOLDINGS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For WATERS CORPORATION Ticker Symbol WAT Meeting Date 09-May-2013 ISIN US9418481035 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOSHUA BEKENSTEIN Withheld Against 2 MICHAEL J. BERENDT, PHD For For 3 DOUGLAS A. BERTHIAUME For For 4 EDWARD CONARD Withheld Against 5 LAURIE H. GLIMCHER, M.D For For 6 CHRISTOPHER A. KUEBLER For For 7 WILLIAM J. MILLER Withheld Against 8 JOANN A. REED For For 9 THOMAS P. SALICE Withheld Against 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For BROOKFIELD ASSET MANAGEMENT INC. Ticker Symbol BAM Meeting Date 09-May-2013 ISIN CA1125851040 Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MARCEL R. COUTU For For 2 MAUREEN KEMPSTON DARKES For For 3 LANCE LIEBMAN For For 4 FRANK J. MCKENNA For For 5 YOUSSEF A. NASR For For 6 JAMES A. PATTISON For For 7 SEEK NGEE HUAT For For 8 DIANA L. TAYLOR For For 02 THE APPOINTMENT OF THE EXTERNAL AUDITOR AND AUTHORIZING THE DIRECTORS TO SET ITS REMUNERATION; Management For For 03 THE SAY ON PAY RESOLUTION. Management For For PICO HOLDINGS, INC. Ticker Symbol PICO Meeting Date 15-May-2013 ISIN US6933662057 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CARLOS C. CAMPBELL Management For For 1B. ELECTION OF DIRECTOR: KRISTINA M. LESLIE Management For For 1C. ELECTION OF DIRECTOR: KENNETH J. SLEPICKA Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, DISCLOSED PURSUANT TO THE COMPANY'S DEFINITIVE PROXY STATEMENT FOR THE 2013 ANNUAL MEETING OF SHAREHOLDERS. Management For For 3. TO RATIFY DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO PERFORM THE ANNUAL AUDIT OF OUR 2013 FINANCIAL STATEMENTS. Management For For 4. TO APPROVE THE PERFORMANCE INCENTIVE PLAN. Management For For RENAISSANCERE HOLDINGS LTD. Ticker Symbol RNR Meeting Date 15-May-2013 ISIN BMG7496G1033 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BRIAN G.J. GRAY$ For For 2 HENRY KLEHM III* For For 3 RALPH B. LEVY* For For 4 NICHOLAS L. TRIVISONNO* For For 5 EDWARD J. ZORE* For For 2. THE APPROVAL, BY A NON-BINDING ADVISORY VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF RENAISSANCERE HOLDINGS LTD. Management For For 3. TO APPOINT THE FIRM OF ERNST & YOUNG LTD., AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO SERVE AS OUR AUDITORS FOR THE 2 UNTIL OUR 2 MEETING, AND TO REFER THE DETERMINATION OF THE AUDITORS' REMUNERATION TO THE BOARD OF DIRECTORS. Management For For NATIONAL OILWELL VARCO, INC. Ticker Symbol NOV Meeting Date 22-May-2013 ISIN US6370711011 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MERRILL A. MILLER, JR. Management For For 1B. ELECTION OF DIRECTOR: GREG L. ARMSTRONG Management For For 1C. ELECTION OF DIRECTOR: BEN A. GUILL Management For For 1D. ELECTION OF DIRECTOR: DAVID D. HARRISON Management For For 1E. ELECTION OF DIRECTOR: ROGER L. JARVIS Management For For 1F. ELECTION OF DIRECTOR: ERIC L. MATTSON Management For For 2. RATIFICATION OF INDEPENDENT AUDITORS. Management For For 3. APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. APPROVE AMENDMENTS TO THE NATIONAL OILWELL VARCO, INC. LONG-TERM INCENTIVE PLAN. Management For For 5. APPROVE THE NATIONAL OILWELL VARCO, INC. ANNUAL CASH INCENTIVE PLAN FOR EXECUTIVE OFFICERS. Management For For LEVEL 3 COMMUNICATIONS, INC. Ticker Symbol LVLT Meeting Date 23-May-2013 ISIN US52729N3089 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WALTER SCOTT, JR. For For 2 JEFF K. STOREY For For 3 GENERAL K.P. CHILTON For For 4 ADMIRAL A.R. CLEMINS For For 5 STEVEN T. CLONTZ For For 6 ADMIRAL J.O. ELLIS, JR. For For 7 T. MICHAEL GLENN For For 8 RICHARD R. JAROS For For 9 MICHAEL J. MAHONEY For For 10 CHARLES C. MILLER, III For For 11 JOHN T. REED For For 12 PETER SEAH LIM HUAT For For 13 PETER VAN OPPEN For For 14 DR. ALBERT C. YATES For For 2. TO APPROVE THE NAMED EXECUTIVE OFFICER COMPENSATION, WHICH VOTE IS ON AN ADVISORY BASIS. Management For For ROPER INDUSTRIES, INC. Ticker Symbol ROP Meeting Date 24-May-2013 ISIN US7766961061 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAVID W. DEVONSHIRE For For 2 JOHN F. FORT III For For 3 BRIAN D. JELLISON For For 2. TO CONSIDER, ON A NON-BINDING, ADVISORY BASIS, A RESOLUTION APPROVING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO CONSIDER A PROPOSAL TO AMEND THE COMPANY'S CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE ANNUAL ELECTION OF ALL DIRECTORS. Management For For 4. TO RATIFY OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED ACCOUNTING FIRM OF THE COMPANY. Management For For MERCK & CO., INC. Ticker Symbol MRK Meeting Date 28-May-2013 ISIN US58933Y1055 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LESLIE A. BRUN Management For For 1B. ELECTION OF DIRECTOR: THOMAS R. CECH Management For For 1C. ELECTION OF DIRECTOR: KENNETH C. FRAZIER Management For For 1D. ELECTION OF DIRECTOR: THOMAS H. GLOCER Management For For 1E. ELECTION OF DIRECTOR: WILLIAM B. HARRISON JR. Management For For 1F. ELECTION OF DIRECTOR: C. ROBERT KIDDER Management For For 1G. ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management For For 1H. ELECTION OF DIRECTOR: CARLOS E. REPRESAS Management Against Against 1I. ELECTION OF DIRECTOR: PATRICIA F. RUSSO Management Against Against 1J. ELECTION OF DIRECTOR: CRAIG B. THOMPSON Management Against Against 1K. ELECTION OF DIRECTOR: WENDELL P. WEEKS Management For For 1L. ELECTION OF DIRECTOR: PETER C. WENDELL Management For For 2. RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Against Against 4. SHAREHOLDER PROPOSAL CONCERNING SHAREHOLDERS' RIGHT TO ACT BY WRITTEN CONSENT. Shareholder For Against 5. SHAREHOLDER PROPOSAL CONCERNING SPECIAL SHAREOWNER MEETINGS. Shareholder For Against 6. SHAREHOLDER PROPOSAL CONCERNING A REPORT ON CHARITABLE AND POLITICAL CONTRIBUTIONS. Shareholder For Against 7. SHAREHOLDER PROPOSAL CONCERNING A REPORT ON LOBBYING ACTIVITIES. Shareholder For Against LOWE'S COMPANIES, INC. Ticker Symbol LOW Meeting Date 31-May-2013 ISIN US5486611073 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RAUL ALVAREZ Withheld Against 2 DAVID W. BERNAUER For For 3 LEONARD L. BERRY For For 4 PETER C. BROWNING Withheld Against 5 RICHARD W. DREILING For For 6 DAWN E. HUDSON Withheld Against 7 ROBERT L. JOHNSON Withheld Against 8 MARSHALL O. LARSEN Withheld Against 9 RICHARD K. LOCHRIDGE Withheld Against 10 ROBERT A. NIBLOCK For For 11 ERIC C. WISEMAN For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management Against Against 4. SHAREHOLDER PROPOSAL REGARDING EXECUTIVE STOCK RETENTION REQUIREMENTS. Shareholder For Against BED BATH & BEYOND INC. Ticker Symbol BBBY Meeting Date 28-Jun-2013 ISIN US0758961009 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: WARREN EISENBERG Management For For 1B. ELECTION OF DIRECTOR: LEONARD FEINSTEIN Management For For 1C. ELECTION OF DIRECTOR: STEVEN H. TEMARES Management For For 1D. ELECTION OF DIRECTOR: DEAN S. ADLER Management For For 1E. ELECTION OF DIRECTOR: STANLEY F. BARSHAY Management For For 1F. ELECTION OF DIRECTOR: KLAUS EPPLER Management For For 1G. ELECTION OF DIRECTOR: PATRICK R. GASTON Management For For 1H. ELECTION OF DIRECTOR: JORDAN HELLER Management For For 1I. ELECTION OF DIRECTOR: VICTORIA A. MORRISON Management For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP. Management For For 3. TO APPROVE, BY NON-BINDING VOTE, THE 2 COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For SUBSEA 7 S.A. Ticker Symbol SUBCY Meeting Date 28-Jun-2013 ISIN US8643231009 Item Proposal Type Vote For/Against Management 1 TO CONSIDER (I) THE MANAGEMENT REPORTS OF THE BOARD OF DIRECTORS OF THE COMPANY IN RESPECT OF THE STATUTORY AND CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY AND (II) THE REPORTS OF DELOITTE S.A., LUXEMBOURG, AUTHORISED STATUTORY AUDITOR ("REVISEUR D'ENTREPRISES AGREE") ON THE STATUTORY FINANCIAL STATEMENTS AND THE CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY, FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012, AS PUBLISHED ON MARCH 21, 2013 AND AS ARE AVAILABLE ON THE COMPANY'S WEBSITE AT WWW.SUBSEA7.COM. Management For For 2 TO APPROVE THE STATUTORY FINANCIAL STATEMENTS OF THE COMPANY FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012, AS PUBLISHED ON MARCH 21, 2 ARE AVAILABLE ON THE COMPANY'S WEBSITE AT WWW.SUBSEA7.COM. Management For For 3 TO APPROVE THE CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012, AS PUBLISHED ON MARCH 21, 2013 AND AS ARE AVAILABLE ON THE COMPANY'S WEBSITE AT WWW.SUBSEA7.COM. Management For For 4 TO APPROVE THE ALLOCATION OF RESULTS INCLUDING THE PAYMENT OF A DIVIDEND OF THE COMPANY FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012, AS RECOMMENDED BY THE BOARD OF DIRECTORS OF THE COMPANY, NAMELY A DIVIDEND OF $0.60 PER COMMON SHARE, PAYABLE ON JULY 12, 2013 TO SHAREHOLDERS (AND ON JULY 18, 2013 TO HOLDERS OF ADSS) OF RECORD AS OF JULY 5, 2013. Management For For 5 TO DISCHARGE THE DIRECTORS OF THE COMPANY IN RESPECT OF THE PROPER PERFORMANCE OF THEIR DUTIES FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012. Management For For 6 TO ELECT DELOITTE S.A., LUXEMBOURG AS AUTHORISED STATUTORY AUDITOR ("REVISEUR D'ENTREPRISES AGREE") TO AUDIT THE STATUTORY AND CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY, FOR A TERM TO EXPIRE AT THE NEXT ANNUAL GENERAL MEETING OF SHAREHOLDERS. Management For For 7 TO APPROVE THE RECOMMENDATION OF THE BOARD OF DIRECTORS OF THE COMPANY TO ADOPT THE 2 S.A. LONG TERM INCENTIVE PLAN AS AVAILABLE ON THE COMPANY'S WEBSITE AT WWW.SUBSEA7.COM. Management For For 8 TO RE-ELECT MR. ALLEN STEVENS AS A DIRECTOR OF THE COMPANY TO HOLD OFFICE UNTIL THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2 BEEN DULY ELECTED. Management For For 9 TO RE-ELECT MR. DOD FRASER AS A DIRECTOR OF THE COMPANY TO HOLD OFFICE UNTIL THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2 BEEN DULY ELECTED. Management For For Quest Vote Summary THE COCA-COLA COMPANY Ticker Symbol KO Meeting Date 10-Jul-2012 ISIN US1912161007 Item Proposal Type Vote For/Against Management 01 TO AMEND ARTICLE FOURTH OF THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION, AS AMENDED, TO INCREASE THE AUTHORIZED COMMON STOCK OF THE COMPANY FROM 5,600,000,000 SHARES, PAR VALUE $.25 PER SHARE, TO 11,200,000,000 SHARES, PAR VALUE $.25 PER SHARE, AND TO EFFECT A SPLIT OF THE ISSUED COMMON STOCK OF THE COMPANY BY CHANGING EACH ISSUED SHARE OF COMMON STOCK INTO TWO SHARES OF COMMON STOCK. Management For For MEDIVATION, INC. Ticker Symbol MDVN Meeting Date 13-Jul-2012 ISIN US58501N1019 Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 DANIEL D. ADAMS For For 2 GREGORY H. BAILEY, M.D. For For 3 KIM D. BLICKENSTAFF For For 4 DAVID T. HUNG, M.D. For For 5 W. ANTHONY VERNON For For 2 TO APPROVE MEDIVATION'S AMENDED AND RESTATED 2 PLAN TO INCREASE THE AGGREGATE NUMBER OF SHARES OF COMMON STOCK AUTHORIZED FOR ISSUANCE UNDER THE PLAN BY 1,800,000 SHARES (ON A PRE-SPLIT BASIS) AND TO APPROVE THE PLAN'S PERFORMANCE CRITERIA AND AWARD LIMITS. Management For For 3 TO APPROVE AN AMENDMENT TO MEDIVATION'S RESTATED CERTIFICATE OF INCORPORATION, AS AMENDED, TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF MEDIVATION'S COMMON STOCK FROM 50,000,,000,000 SHARES (ON A PRE-SPLIT BASIS). Management For For 4 TO APPROVE AN AMENDMENT TO MEDIVATION'S RESTATED CERTIFICATE OF INCORPORATION, AS AMENDED, TO EFFECT A TWO-FOR-ONE STOCK SPLIT, WITH A PROPORTIONATE INCREASE IN THE NUMBER OF AUTHORIZED SHARES OF MEDIVATION'S COMMON STOCK. Management For For 5 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS MEDIVATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 6 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF MEDIVATION'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. Management For For BE AEROSPACE, INC. Ticker Symbol BEAV Meeting Date 25-Jul-2012 ISIN US0733021010 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RICHARD G. HAMERMESH For For 2 AMIN J. KHOURY For For 2. SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Management For For 3. PROPOSAL TO AMEND THE CERTIFICATE OF INCORPORATION TO CHANGE THE COMPANY NAME TO "B/E AEROSPACE, INC." Management For For 4. PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2012 FISCAL YEAR. Management For For 5. PROPOSAL TO AMEND THE BE AEROSPACE, INC. 2005 LONG-TERM INCENTIVE PLAN. Management For For TYCO INTERNATIONAL LTD. Ticker Symbol TYC Meeting Date 17-Sep-2012 ISIN CH0100383485 Item Proposal Type Vote For/Against Management 1. THE APPROVAL OF THE DISTRIBUTION OF SHARES OF ADT COMMON STOCK TO BE MADE IN THE FORM OF A SPECIAL DIVIDEND IN KIND OUT OF QUALIFYING CONTRIBUTED SURPLUS. Management For For 2. THE APPROVAL OF THE DISTRIBUTION OF TYCO FLOW CONTROL COMMON SHARES TO BE MADE IN THE FORM OF A SPECIAL DIVIDEND IN KIND OUT OF QUALIFYING CONTRIBUTED SURPLUS. Management For For 3. DIRECTOR Management 1 GEORGE R. OLIVER For For 2 FRANK M. DRENDEL For For 4. THE APPROVAL OF THE PAYMENT OF AN ORDINARY CASH DIVIDEND OUT OF QUALIFYING CONTRIBUTED SURPLUS IN THE AGGREGATE AMOUNT OF UP TO $0.30 PER SHARE. Management For For 5. THE APPROVAL OF THE TYCO INTERNATIONAL LTD. 2 INCENTIVE PLAN. Management For For NIKE, INC. Ticker Symbol NKE Meeting Date 20-Sep-2012 ISIN US6541061031 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ALAN B. GRAF, JR. For For 2 JOHN C. LECHLEITER For For 3 PHYLLIS M. WISE For For 2. TO HOLD AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. TO AMEND THE ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK. Management For For 4. TO RE-APPROVE AND AMEND THE NIKE, INC. LONG-TERM INCENTIVE PLAN. Management For For 5. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 6. TO CONSIDER A SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS DISCLOSURE. Shareholder Against For DIAGEO PLC Ticker Symbol DEO Meeting Date 17-Oct-2012 ISIN US25243Q2057 Item Proposal Type Vote For/Against Management 1. REPORT AND ACCOUNTS 2012. Management For For 2. DIRECTORS' REMUNERATION REPORT 2012. Management For For 3. DECLARATION OF FINAL DIVIDEND. Management For For 4. RE-ELECTION OF PB BRUZELIUS AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Management For For 5. RE-ELECTION OF LM DANON AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Management For For 6. RE-ELECTION OF LORD DAVIES AS A DIRECTOR. (AUDIT, NOMINATION, REMUNERATION(CHAIRMAN OF THE COMMITTEE)) Management For For 7. RE-ELECTION OF BD HOLDEN AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Management For For 8. RE-ELECTION OF DR FB HUMER AS A DIRECTOR. (NOMINATION COMMITTEE (CHAIRMAN OF THE COMMITTEE)) Management For For 9. RE-ELECTION OF D MAHLAN AS A DIRECTOR. (EXECUTIVE COMMITTEE) Management For For RE-ELECTION OF PG SCOTT AS A DIRECTOR. (AUDIT(CHAIRMAN OF THE COMMITTEE), NOMINATION, REMUNERATION COMMITTEE) Management For For RE-ELECTION OF HT STITZER AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Management For For RE-ELECTION OF PS WALSH AS A DIRECTOR. (EXECUTIVE COMMITTEE(CHAIRMAN OF THE COMMITTEE)) Management For For ELECTION OF HO KWONPING AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Management For For ELECTION OF IM MENEZES AS A DIRECTOR. (EXECUTIVE COMMITTEE) Management For For RE-APPOINTMENT OF AUDITOR. Management For For REMUNERATION OF AUDITOR. Management For For AUTHORITY TO ALLOT SHARES. Management For For DISAPPLICATION OF PRE-EMPTION RIGHTS. Management For For AUTHORITY TO PURCHASE OWN ORDINARY SHARES. Management For For AUTHORITY TO MAKE POLITICAL DONATIONS AND/OR TO INCUR POLITICAL EXPENDITURE IN THE EU. Management For For REDUCED NOTICE OF A GENERAL MEETING OTHER THAN AN ANNUAL GENERAL MEETING. Management For For COACH, INC. Ticker Symbol COH Meeting Date 07-Nov-2012 ISIN US1897541041 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LEW FRANKFORT For For 2 SUSAN KROPF For For 3 GARY LOVEMAN For For 4 IVAN MENEZES For For 5 IRENE MILLER For For 6 MICHAEL MURPHY For For 7 STEPHANIE TILENIUS For For 8 JIDE ZEITLIN For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013 Management For For 3. TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION Management For For AUTOMATIC DATA PROCESSING, INC. Ticker Symbol ADP Meeting Date 13-Nov-2012 ISIN US0530151036 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ELLEN R. ALEMANY For For 2 GREGORY D. BRENNEMAN For For 3 LESLIE A. BRUN For For 4 RICHARD T. CLARK For For 5 ERIC C. FAST For For 6 LINDA R. GOODEN For For 7 R. GLENN HUBBARD For For 8 JOHN P. JONES For For 9 CARLOS A. RODRIGUEZ For For 10 ENRIQUE T. SALEM For For 11 GREGORY L. SUMME For For 2. APPOINTMENT OF DELOITTE & TOUCHE LLP. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For MICROSOFT CORPORATION Ticker Symbol MSFT Meeting Date 28-Nov-2012 ISIN US5949181045 Item Proposal Type Vote For/Against Management 1. ELECTION OF DIRECTOR: STEVEN A. BALLMER Management For For 2. ELECTION OF DIRECTOR: DINA DUBLON Management For For 3. ELECTION OF DIRECTOR: WILLIAM H. GATES III Management For For 4. ELECTION OF DIRECTOR: MARIA M. KLAWE Management For For 5. ELECTION OF DIRECTOR: STEPHEN J. LUCZO Management For For 6. ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management For For 7. ELECTION OF DIRECTOR: CHARLES H. NOSKI Management For For 8. ELECTION OF DIRECTOR: HELMUT PANKE Management For For 9. ELECTION OF DIRECTOR: JOHN W. THOMPSON Management For For ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) Management For For APPROVAL OF EMPLOYEE STOCK PURCHASE PLAN (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) Management For For RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITOR FOR FISCAL YEAR 2013 (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) Management For For SHAREHOLDER PROPOSAL - ADOPT CUMULATIVE VOTING (THE BOARD RECOMMENDS A VOTE AGAINST THIS PROPOSAL) Shareholder Against For INTUIT INC. Ticker Symbol INTU Meeting Date 17-Jan-2013 ISIN US4612021034 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHRISTOPHER W. BRODY Management For For 1B. ELECTION OF DIRECTOR: WILLIAM V. CAMPBELL Management For For 1C. ELECTION OF DIRECTOR: SCOTT D. COOK Management For For 1D. ELECTION OF DIRECTOR: DIANE B. GREENE Management For For 1E. ELECTION OF DIRECTOR: EDWARD A. KANGAS Management For For 1F. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1G. ELECTION OF DIRECTOR: DENNIS D. POWELL Management For For 1H. ELECTION OF DIRECTOR: BRAD D. SMITH Management For For 1I. ELECTION OF DIRECTOR: JEFF WEINER Management For For 2. RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. APPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE INTUIT INC. SENIOR EXECUTIVE INCENTIVE PLAN. Management For For COSTCO WHOLESALE CORPORATION Ticker Symbol COST Meeting Date 24-Jan-2013 ISIN US22160K1051 Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 BENJAMIN S. CARSON, SR. For For 2 WILLIAM H. GATES For For 3 HAMILTON E. JAMES For For 4 W. CRAIG JELINEK For For 5 JILL S. RUCKELSHAUS For For 2 RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS. Management For For 3 APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Management For For 4 CONSIDERATION OF SHAREHOLDER PROPOSAL TO ELIMINATE THE CLASSIFICATION OF THE BOARD OF DIRECTORS. Shareholder Against For VISA INC. Ticker Symbol V Meeting Date 30-Jan-2013 ISIN US92826C8394 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GARY P. COUGHLAN Management For For 1B. ELECTION OF DIRECTOR: MARY B. CRANSTON Management For For 1C. ELECTION OF DIRECTOR: FRANCISCO JAVIER FERNANDEZ-CARBAJAL Management For For 1D. ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For 1E. ELECTION OF DIRECTOR: CATHY E. MINEHAN Management For For 1F. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1G. ELECTION OF DIRECTOR: DAVID J. PANG Management For For 1H. ELECTION OF DIRECTOR: JOSEPH W. SAUNDERS Management For For 1I. ELECTION OF DIRECTOR: CHARLES W. SCHARF Management For For 1J. ELECTION OF DIRECTOR: WILLIAM S. SHANAHAN Management For For 1K. ELECTION OF DIRECTOR: JOHN A. SWAINSON Management For For 2. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For 4. STOCKHOLDER PROPOSAL ON LOBBYING PRACTICES AND EXPENDITURES, IF PROPERLY PRESENTED. Shareholder Against For ACCENTURE PLC Ticker Symbol ACN Meeting Date 06-Feb-2013 ISIN IE00B4BNMY34 Item Proposal Type Vote For/Against Management 1. ACCEPTANCE, IN A NON-BINDING VOTE, OF THE FINANCIAL STATEMENTS FOR THE TWELVE MONTH PERIOD ENDED AUGUST 31, 2 Management For For 2A. RE-APPOINTMENT OF THE DIRECTOR: WILLIAM L. KIMSEY Management For For 2B. RE-APPOINTMENT OF THE DIRECTOR: ROBERT I. LIPP Management For For 2C. RE-APPOINTMENT OF THE DIRECTOR: PIERRE NANTERME Management For For 2D. RE-APPOINTMENT OF THE DIRECTOR: GILLES C. PELISSON Management For For 2E. RE-APPOINTMENT OF THE DIRECTOR: WULF VON SCHIMMELMANN Management For For 3. RATIFICATION, IN A NON-BINDING VOTE, OF APPOINTMENT OF KPMG AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 AUTHORIZATION, IN A BINDING VOTE, OF THE BOARD, ACTING THROUGH THE AUDIT COMMITTEE, TO DETERMINE KPMG'S REMUNERATION Management For For 4. APPROVAL, IN A NON-BINDING VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS Management For For 5. APPROVAL OF AN AMENDMENT TO THE ACCENTURE PLC 2 PLAN Management For For 6. AUTHORIZATION TO HOLD THE 2014 ANNUAL GENERAL MEETING OF SHAREHOLDERS OF ACCENTURE PLC AT A LOCATION OUTSIDE OF IRELAND Management For For 7. AUTHORIZATION OF ACCENTURE TO MAKE OPEN-MARKET PURCHASES OF ACCENTURE PLC CLASS A ORDINARY SHARES Management For For 8. DETERMINATION OF THE PRICE RANGE AT WHICH ACCENTURE PLC CAN RE-ISSUE SHARES THAT IT ACQUIRES AS TREASURY STOCK Management For For 9. SHAREHOLDER PROPOSAL: REPORT ON LOBBYING PRACTICES Shareholder For Against APPLE INC. Ticker Symbol AAPL Meeting Date 27-Feb-2013 ISIN US0378331005 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM CAMPBELL For For 2 TIMOTHY COOK For For 3 MILLARD DREXLER For For 4 AL GORE For For 5 ROBERT IGER For For 6 ANDREA JUNG For For 7 ARTHUR LEVINSON For For 8 RONALD SUGAR For For 2. AMENDMENT OF APPLE'S RESTATED ARTICLES OF INCORPORATION TO (I) ELIMINATE CERTAIN LANGUAGE RELATING TO TERM OF OFFICE OF DIRECTORS IN ORDER TO FACILITATE THE ADOPTION OF MAJORITY VOTING FOR ELECTION OF DIRECTORS, (II) ELIMINATE "BLANK CHECK" PREFERRED STOCK, (III) ESTABLISH A PAR VALUE FOR COMPANY'S COMMON STOCK OF $0.00(IV) MAKE OTHER CHANGES. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 4. A NON-BINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 5. A SHAREHOLDER PROPOSAL ENTITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK." Shareholder Against For 6. A SHAREHOLDER PROPOSAL ENTITLED "BOARD COMMITTEE ON HUMAN RIGHTS." Shareholder Against For QUALCOMM INCORPORATED Ticker Symbol QCOM Meeting Date 05-Mar-2013 ISIN US7475251036 Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: BARBARA T. ALEXANDER Management For For 1B ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK Management For For 1C ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE Management For For 1D ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For 1E ELECTION OF DIRECTOR: THOMAS W. HORTON Management For For 1F ELECTION OF DIRECTOR: PAUL E. JACOBS Management For For 1G ELECTION OF DIRECTOR: SHERRY LANSING Management For For 1H ELECTION OF DIRECTOR: DUANE A. NELLES Management For For 1I ELECTION OF DIRECTOR: FRANCISCO ROS Management For For 1J ELECTION OF DIRECTOR: BRENT SCOWCROFT Management For For 1K ELECTION OF DIRECTOR: MARC I. STERN Management For For 02 TO APPROVE THE 2006 LONG-TERM INCENTIVE PLAN, AS AMENDED, WHICH INCLUDES AN INCREASE IN THE SHARE RESERVE BY 90,000,000 SHARES. Management For For 03 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 29, Management For For 04 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For TYCO INTERNATIONAL LTD. Ticker Symbol TYC Meeting Date 06-Mar-2013 ISIN CH0100383485 Item Proposal Type Vote For/Against Management 1. TO APPROVE THE ANNUAL REPORT, THE PARENT COMPANY FINANCIAL STATEMENTS OF TYCO INTERNATIONAL LTD AND THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDED SEPTEMBER 28, 2012. Management For For 2. TO DISCHARGE THE BOARD OF DIRECTORS FROM LIABILITY FOR THE FINANCIAL YEAR ENDED SEPTEMBER 28, 2012. Management For For 3. DIRECTOR Management 1 EDWARD D. BREEN For For 2 MICHAEL E. DANIELS For For 3 FRANK M. DRENDEL For For 4 BRIAN DUPERREAULT For For 5 RAJIV L. GUPTA For For 6 JOHN A. KROL For For 7 GEORGE OLIVER For For 8 BRENDAN R. O'NEILL For For 9 SANDRA S. WIJNBERG For For 10 R. DAVID YOST For For 4A. TO ELECT DELOITTE AG (ZURICH) AS STATUTORY AUDITORS UNTIL THE NEXT ANNUAL GENERAL MEETING. Management For For 4B. TO RATIFY APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR PURPOSES OF UNITED STATES SECURITIES LAW REPORTING FOR THE YEAR ENDING SEPTEMBER 27, 2013. Management For For 4C. TO ELECT PRICEWATERHOUSECOOPERS AG (ZURICH) AS SPECIAL AUDITORS UNTIL THE NEXT ANNUAL GENERAL MEETING. Management For For 5A. APPROVE THE ALLOCATION OF FISCAL YEAR 2012 RESULTS. Management For For 5B. APPROVE THE PAYMENT OF AN ORDINARY CASH DIVIDEND IN AN AMOUNT OF UP TO $0.64 PER SHARE OUT OF TYCO'S CAPITAL CONTRIBUTION RESERVE IN ITS STATUTORY ACCOUNTS. Management For For 6. TO CAST A NON-BINDING ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 7. TO AMEND OUR ARTICLES OF ASSOCIATION IN ORDER TO RENEW THE AUTHORIZED SHARE CAPITAL AVAILABLE FOR NEW ISSUANCE. Management For For 8. TO APPROVE A REDUCTION IN THE REGISTERED SHARE CAPITAL. Management For For THE WALT DISNEY COMPANY Ticker Symbol DIS Meeting Date 06-Mar-2013 ISIN US2546871060 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SUSAN E. ARNOLD Management For For 1B. ELECTION OF DIRECTOR: JOHN S. CHEN Management For For 1C. ELECTION OF DIRECTOR: JUDITH L. ESTRIN Management For For 1D. ELECTION OF DIRECTOR: ROBERT A. IGER Management For For 1E. ELECTION OF DIRECTOR: FRED H. LANGHAMMER Management For For 1F. ELECTION OF DIRECTOR: AYLWIN B. LEWIS Management For For 1G. ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For 1H. ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For 1I. ELECTION OF DIRECTOR: SHERYL K. SANDBERG Management For For 1J. ELECTION OF DIRECTOR: ORIN C. SMITH Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2013. Management For For 3. TO APPROVE THE TERMS OF THE COMPANY'S AMENDED AND RESTATED 2002 EXECUTIVE PERFORMANCE PLAN, AS AMENDED. Management For For 4. TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For 5. TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO PROXY ACCESS. Shareholder Against For 6. TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO FUTURE SEPARATION OF CHAIRMAN AND CHIEF EXECUTIVE OFFICER. Shareholder Against For F5 NETWORKS, INC. Ticker Symbol FFIV Meeting Date 13-Mar-2013 ISIN US3156161024 Item Proposal Type Vote For/Against Management 1A. ELECTION OF CLASS I DIRECTOR: MICHAEL DREYER Management For For 1B. ELECTION OF CLASS I DIRECTOR: SANDRA BERGERON Management For For 1C. ELECTION OF CLASS II DIRECTOR: DEBORAH L. BEVIER Management For For 1D. ELECTION OF CLASS II DIRECTOR: ALAN J. HIGGINSON Management For For 1E. ELECTION OF CLASS II DIRECTOR: JOHN MCADAM Management For For 1F. ELECTION OF CLASS III DIRECTOR: STEPHEN SMITH Management For For 2. RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For 3. ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. ADOPT AND APPROVE AN AMENDMENT TO OUR SECOND AMENDED AND RESTATED ARTICLES OF INCORPORATION TO DECLASSIFY OUR BOARD OF DIRECTORS AND PROVIDE FOR AN ANNUAL ELECTION OF DIRECTORS. Management For For WHOLE FOODS MARKET, INC. Ticker Symbol WFM Meeting Date 15-Mar-2013 ISIN US9668371068 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DR. JOHN ELSTROTT For For 2 GABRIELLE GREENE For For 3 SHAHID (HASS) HASSAN For For 4 STEPHANIE KUGELMAN For For 5 JOHN MACKEY For For 6 WALTER ROBB For For 7 JONATHAN SEIFFER For For 8 MORRIS (MO) SIEGEL For For 9 JONATHAN SOKOLOFF For For 10 DR. RALPH SORENSON For For 11 W. (KIP) TINDELL, III For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR THE COMPANY FOR THE FISCAL YEAR ENDING SEPTEMBER 29, 2013. Management For For 3. TO CONDUCT AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 4. TO RATIFY THE AMENDMENT OF THE COMPANY'S 2 TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK AUTHORIZED FOR ISSUANCE PURSUANT TO SUCH PLAN BY AN ADDITIONAL 14.5 MILLION SHARES AND INCREASE THE NUMBER OF SHARES BY WHICH THE PLAN POOL IS REDUCED FOR EACH FULL VALUE AWARD FROM 2 TO 2.25. Management For For 5. SHAREHOLDER PROPOSAL REGARDING EXTENDED PRODUCER RESPONSIBILITY FOR POST-CONSUMER PRODUCT PACKAGING. Shareholder Against For 6. SHAREHOLDER PROPOSAL TO REQUIRE THE COMPANY TO HAVE, WHENEVER POSSIBLE, AN INDEPENDENT CHAIRMAN OF THE BOARD WHO HAS NOT PREVIOUSLY SERVED AS AN EXECUTIVE OFFICER OF THE COMPANY. Shareholder Against For STARBUCKS CORPORATION Ticker Symbol SBUX Meeting Date 20-Mar-2013 ISIN US8552441094 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: HOWARD SCHULTZ Management For For 1B. ELECTION OF DIRECTOR: WILLIAM W. BRADLEY Management For For 1C. ELECTION OF DIRECTOR: ROBERT M. GATES Management For For 1D. ELECTION OF DIRECTOR: MELLODY HOBSON Management For For 1E. ELECTION OF DIRECTOR: KEVIN R. JOHNSON Management For For 1F. ELECTION OF DIRECTOR: OLDEN LEE Management For For 1G. ELECTION OF DIRECTOR: JOSHUA COOPER RAMO Management For For 1H. ELECTION OF DIRECTOR: JAMES G. SHENNAN, JR. Management For For 1I. ELECTION OF DIRECTOR: CLARA SHIH Management For For 1J. ELECTION OF DIRECTOR: JAVIER G. TERUEL Management For For 1K. ELECTION OF DIRECTOR: MYRON E. ULLMAN, III Management For For 1L. ELECTION OF DIRECTOR: CRAIG E. WEATHERUP Management For For 2. APPROVAL OF AN ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For 3. APPROVAL OF AN AMENDMENT AND RESTATEMENT OF THE 2005 LONG-TERM EQUITY INCENTIVE PLAN, INCLUDING AN INCREASE IN THE NUMBER OF AUTHORIZED SHARES UNDER THE PLAN. Management For For 4. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 29, 2013. Management For For 5. SHAREHOLDER PROPOSAL TO PROHIBIT POLITICAL SPENDING. Shareholder Against For SALESFORCE.COM, INC. Ticker Symbol CRM Meeting Date 20-Mar-2013 ISIN US79466L3024 Item Proposal Type Vote For/Against Management 1. APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF THE COMPANY TO INCREASE THE AUTHORIZED SHARE CAPITAL OF THE COMPANY FROM Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) Ticker Symbol SLB Meeting Date 10-Apr-2013 ISIN AN8068571086 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PETER L.S. CURRIE Management For For 1B. ELECTION OF DIRECTOR: TONY ISAAC Management For For 1C. ELECTION OF DIRECTOR: K. VAMAN KAMATH Management For For 1D. ELECTION OF DIRECTOR: PAAL KIBSGAARD Management For For 1E. ELECTION OF DIRECTOR: NIKOLAY KUDRYAVTSEV Management For For 1F. ELECTION OF DIRECTOR: ADRIAN LAJOUS Management For For 1G. ELECTION OF DIRECTOR: MICHAEL E. MARKS Management For For 1H. ELECTION OF DIRECTOR: LUBNA S. OLAYAN Management For For 1I. ELECTION OF DIRECTOR: L. RAFAEL REIF Management For For 1J. ELECTION OF DIRECTOR: TORE I. SANDVOLD Management For For 1K. ELECTION OF DIRECTOR: HENRI SEYDOUX Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. TO APPROVE THE COMPANY'S 2012 FINANCIAL STATEMENTS AND DECLARATIONS OF DIVIDENDS. Management For For 4. TO APPROVE THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 5. TO APPROVE THE ADOPTION OF THE 2013 SCHLUMBERGER OMNIBUS INCENTIVE PLAN. Management For For 6. TO APPROVE THE ADOPTION OF AN AMENDMENT AND RESTATEMENT OF THE SCHLUMBERGER DISCOUNT STOCK PURCHASE PLAN. Management For For EBAY INC. Ticker Symbol EBAY Meeting Date 18-Apr-2013 ISIN US2786421030 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID M. MOFFETT Management For For 1B. ELECTION OF DIRECTOR: RICHARD T. SCHLOSBERG, III Management For For 1C. ELECTION OF DIRECTOR: THOMAS J. TIERNEY Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. STOCKHOLDER PROPOSAL REGARDING CORPORATE LOBBYING DISCLOSURE. Shareholder For Against 4. STOCKHOLDER PROPOSAL REGARDING PRIVACY AND DATA SECURITY. Shareholder Against For 5. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For HONEYWELL INTERNATIONAL INC. Ticker Symbol HON Meeting Date 22-Apr-2013 ISIN US4385161066 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GORDON M. BETHUNE Management For For 1B. ELECTION OF DIRECTOR: KEVIN BURKE Management For For 1C. ELECTION OF DIRECTOR: JAIME CHICO PARDO Management For For 1D. ELECTION OF DIRECTOR: DAVID M. COTE Management For For 1E. ELECTION OF DIRECTOR: D. SCOTT DAVIS Management For For 1F. ELECTION OF DIRECTOR: LINNET F. DEILY Management For For 1G. ELECTION OF DIRECTOR: JUDD GREGG Management For For 1H. ELECTION OF DIRECTOR: CLIVE HOLLICK Management For For 1I. ELECTION OF DIRECTOR: GRACE D. LIEBLEIN Management For For 1J. ELECTION OF DIRECTOR: GEORGE PAZ Management For For 1K. ELECTION OF DIRECTOR: BRADLEY T. SHEARES Management For For 1L. ELECTION OF DIRECTOR: ROBIN L. WASHINGTON Management For For 2. APPROVAL OF INDEPENDENT ACCOUNTANTS. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. INDEPENDENT BOARD CHAIRMAN. Shareholder Against For 5. RIGHT TO ACT BY WRITTEN CONSENT. Shareholder Against For 6. ELIMINATE ACCELERATED VESTING IN A CHANGE IN CONTROL. Shareholder For Against PRAXAIR, INC. Ticker Symbol PX Meeting Date 23-Apr-2013 ISIN US74005P1049 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STEPHEN F. ANGEL Management For For 1B. ELECTION OF DIRECTOR: OSCAR BERNARDES Management For For 1C. ELECTION OF DIRECTOR: BRET. K. CLAYTON Management For For 1D. ELECTION OF DIRECTOR: NANCE K. DICCIANI Management For For 1E. ELECTION OF DIRECTOR: EDWARD G. GALANTE Management For For 1F. ELECTION OF DIRECTOR: CLAIRE W. GARGALLI Management For For 1G. ELECTION OF DIRECTOR: IRA D. HALL Management For For 1H. ELECTION OF DIRECTOR: RAYMOND W. LEBOEUF Management For For 1I. ELECTION OF DIRECTOR: LARRY D. MCVAY Management For For 1J. ELECTION OF DIRECTOR: WAYNE T. SMITH Management For For 1K. ELECTION OF DIRECTOR: ROBERT L. WOOD Management For For 2. TO APPROVE, ON AN ADVISORY AND NON- BINDING BASIS, THE COMPENSATION OF PRAXAIR'S NAMED EXECUTIVE OFFICERS. Management For For 3. A SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS. Shareholder Against For 4. TO RATIFY THE APPOINTMENT OF THE INDEPENDENT AUDITOR. Management For For WELLS FARGO & COMPANY Ticker Symbol WFC Meeting Date 23-Apr-2013 ISIN US9497461015 Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: JOHN D. BAKER II Management For For 1B) ELECTION OF DIRECTOR: ELAINE L. CHAO Management For For 1C) ELECTION OF DIRECTOR: JOHN S. CHEN Management For For 1D) ELECTION OF DIRECTOR: LLOYD H. DEAN Management For For 1E) ELECTION OF DIRECTOR: SUSAN E. ENGEL Management For For 1F) ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Management For For 1G) ELECTION OF DIRECTOR: DONALD M. JAMES Management For For 1H) ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN Management For For 1I) ELECTION OF DIRECTOR: FEDERICO F. PENA Management For For 1J) ELECTION OF DIRECTOR: HOWARD V. RICHARDSON Management For For 1K) ELECTION OF DIRECTOR: JUDITH M. RUNSTAD Management For For 1L) ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For 1M) ELECTION OF DIRECTOR: JOHN G. STUMPF Management For For 1N) ELECTION OF DIRECTOR: SUSAN G. SWENSON Management For For 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. PROPOSAL TO APPROVE THE COMPANY'S AMENDED AND RESTATED LONG-TERM INCENTIVE COMPENSATION PLAN. Management For For 4. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 5. STOCKHOLDER PROPOSAL TO ADOPT A POLICY REQUIRING AN INDEPENDENT CHAIRMAN. Shareholder For Against 6. STOCKHOLDER PROPOSAL TO PROVIDE A REPORT ON THE COMPANY'S LOBBYING POLICIES AND PRACTICES. Shareholder Against For 7. STOCKHOLDER PROPOSAL TO REVIEW AND REPORT ON INTERNAL CONTROLS OVER THE COMPANY'S MORTGAGE SERVICING AND FORECLOSURE PRACTICES. Shareholder Against For FMC CORPORATION Ticker Symbol FMC Meeting Date 23-Apr-2013 ISIN US3024913036 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR TO SERVE IN CLASS III FOR A THREE-YEAR TERM: PIERRE BRONDEAU Management For For 1B. ELECTION OF DIRECTOR TO SERVE IN CLASS III FOR A THREE-YEAR TERM: DIRK A. KEMPTHORNE Management For For 1C. ELECTION OF DIRECTOR TO SERVE IN CLASS III FOR A THREE-YEAR TERM: ROBERT C. PALLASH Management For For 2. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION. Management For For 4. AMENDMENT OF THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE CLASSIFICATION OF DIRECTORS. Management For For THE COCA-COLA COMPANY Ticker Symbol KO Meeting Date 24-Apr-2013 ISIN US1912161007 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: HERBERT A. ALLEN Management For For 1B. ELECTION OF DIRECTOR: RONALD W. ALLEN Management For For 1C. ELECTION OF DIRECTOR: HOWARD G. BUFFETT Management For For 1D. ELECTION OF DIRECTOR: RICHARD M. DALEY Management For For 1E. ELECTION OF DIRECTOR: BARRY DILLER Management For For 1F. ELECTION OF DIRECTOR: HELENE D. GAYLE Management For For 1G. ELECTION OF DIRECTOR: EVAN G. GREENBERG Management For For 1H. ELECTION OF DIRECTOR: ALEXIS M. HERMAN Management For For 1I. ELECTION OF DIRECTOR: MUHTAR KENT Management For For 1J. ELECTION OF DIRECTOR: ROBERT A. KOTICK Management For For 1K. ELECTION OF DIRECTOR: MARIA ELENA LAGOMASINO Management For For 1L. ELECTION OF DIRECTOR: DONALD F. MCHENRY Management For For 1M. ELECTION OF DIRECTOR: SAM NUNN Management For For 1N. ELECTION OF DIRECTOR: JAMES D. ROBINSON III Management For For 1O. ELECTION OF DIRECTOR: PETER V. UEBERROTH Management For For 1P. ELECTION OF DIRECTOR: JACOB WALLENBERG Management For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. APPROVE AN AMENDMENT TO THE COMPANY'S BY-LAWS TO PERMIT SHAREOWNERS TO CALL SPECIAL MEETINGS. Management For For 5. SHAREOWNER PROPOSAL REGARDING A BOARD COMMITTEE ON HUMAN RIGHTS. Shareholder Against For W.W. GRAINGER, INC. Ticker Symbol GWW Meeting Date 24-Apr-2013 ISIN US3848021040 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BRIAN P. ANDERSON For For 2 V. ANN HAILEY For For 3 WILLIAM K. HALL For For 4 STUART L. LEVENICK For For 5 JOHN W. MCCARTER, JR. For For 6 NEIL S. NOVICH For For 7 MICHAEL J. ROBERTS For For 8 GARY L. ROGERS For For 9 JAMES T. RYAN For For 10 E. SCOTT SANTI For For 11 JAMES D. SLAVIK For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For 3. SAY ON PAY: ADVISORY PROPOSAL TO APPROVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For GENERAL ELECTRIC COMPANY Ticker Symbol GE Meeting Date 24-Apr-2013 ISIN US3696041033 Item Proposal Type Vote For/Against Management A1 ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE Management For For A2 ELECTION OF DIRECTOR: JOHN J. BRENNAN Management For For A3 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For A4 ELECTION OF DIRECTOR: FRANCISCO D'SOUZA Management For For A5 ELECTION OF DIRECTOR: MARIJN E. DEKKERS Management For For A6 ELECTION OF DIRECTOR: ANN M. FUDGE Management For For A7 ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For A8 ELECTION OF DIRECTOR: JEFFREY R. IMMELT Management For For A9 ELECTION OF DIRECTOR: ANDREA JUNG Management For For A10 ELECTION OF DIRECTOR: ROBERT W. LANE Management For For A11 ELECTION OF DIRECTOR: RALPH S. LARSEN Management For For A12 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management For For A13 ELECTION OF DIRECTOR: JAMES J. MULVA Management For For A14 ELECTION OF DIRECTOR: MARY L. SCHAPIRO Management For For A15 ELECTION OF DIRECTOR: ROBERT J. SWIERINGA Management For For A16 ELECTION OF DIRECTOR: JAMES S. TISCH Management For For A17 ELECTION OF DIRECTOR: DOUGLAS A. WARNER III Management For For B1 ADVISORY APPROVAL OF OUR NAMED EXECUTIVES' COMPENSATION Management For For B2 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For C1 CESSATION OF ALL STOCK OPTIONS AND BONUSES Shareholder Against For C2 DIRECTOR TERM LIMITS Shareholder Against For C3 INDEPENDENT CHAIRMAN Shareholder Against For C4 RIGHT TO ACT BY WRITTEN CONSENT Shareholder Against For C5 EXECUTIVES TO RETAIN SIGNIFICANT STOCK Shareholder Against For C6 MULTIPLE CANDIDATE ELECTIONS Shareholder Against For JOHNSON & JOHNSON Ticker Symbol JNJ Meeting Date 25-Apr-2013 ISIN US4781601046 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARY SUE COLEMAN Management For For 1B. ELECTION OF DIRECTOR: JAMES G. CULLEN Management For For 1C. ELECTION OF DIRECTOR: IAN E.L. DAVIS Management For For 1D. ELECTION OF DIRECTOR: ALEX GORSKY Management For For 1E. ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS Management For For 1F. ELECTION OF DIRECTOR: SUSAN L. LINDQUIST Management For For 1G. ELECTION OF DIRECTOR: ANNE M. MULCAHY Management For For 1H. ELECTION OF DIRECTOR: LEO F. MULLIN Management For For 1I. ELECTION OF DIRECTOR: WILLIAM D. PEREZ Management For For 1J. ELECTION OF DIRECTOR: CHARLES PRINCE Management For For 1K. ELECTION OF DIRECTOR: A. EUGENE WASHINGTON Management For For 1L. ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 3. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Management For For 4. SHAREHOLDER PROPOSAL - EXECUTIVES TO RETAIN SIGNIFICANT STOCK Shareholder Against For 5. SHAREHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS AND CORPORATE VALUES Shareholder Against For 6. SHAREHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN Shareholder For Against ABBOTT LABORATORIES Ticker Symbol ABT Meeting Date 26-Apr-2013 ISIN US0028241000 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 R.J. ALPERN For For 2 R.S. AUSTIN For For 3 S.E. BLOUNT For For 4 W.J. FARRELL For For 5 E.M. LIDDY For For 6 N. MCKINSTRY For For 7 P.N. NOVAKOVIC For For 8 W.A. OSBORN For For 9 S.C. SCOTT III For For 10 G.F. TILTON For For 11 M.D. WHITE For For 2. RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS Management For For 3. SAY ON PAY - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. SHAREHOLDER PROPOSAL - GENETICALLY MODIFIED INGREDIENTS Shareholder Against For 5. SHAREHOLDER PROPOSAL - LOBBYING DISCLOSURE Shareholder Against For 6. SHAREHOLDER PROPOSAL - INDEPENDENT BOARD CHAIR Shareholder For Against 7. SHAREHOLDER PROPOSAL - EQUITY RETENTION AND HEDGING Shareholder Against For 8. SHAREHOLDER PROPOSAL - INCENTIVE COMPENSATION Shareholder Against For 9. SHAREHOLDER PROPOSAL - ACCELERATED VESTING OF AWARDS UPON CHANGE IN CONTROL Shareholder Against For AT&T INC. Ticker Symbol T Meeting Date 26-Apr-2013 ISIN US00206R1023 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RANDALL L. STEPHENSON Management For For 1B. ELECTION OF DIRECTOR: GILBERT F. AMELIO Management For For 1C. ELECTION OF DIRECTOR: REUBEN V. ANDERSON Management For For 1D. ELECTION OF DIRECTOR: JAMES H. BLANCHARD Management For For 1E. ELECTION OF DIRECTOR: JAIME CHICO PARDO Management For For 1F. ELECTION OF DIRECTOR: SCOTT T. FORD Management For For 1G. ELECTION OF DIRECTOR: JAMES P. KELLY Management For For 1H. ELECTION OF DIRECTOR: JON C. MADONNA Management For For 1I. ELECTION OF DIRECTOR: MICHAEL B. MCCALLISTER Management For For 1J. ELECTION OF DIRECTOR: JOHN B. MCCOY Management For For 1K. ELECTION OF DIRECTOR: JOYCE M. ROCHE Management For For 1L. ELECTION OF DIRECTOR: MATTHEW K. ROSE Management For For 1M. ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. APPROVE STOCK PURCHASE AND DEFERRAL PLAN. Management For For 5. POLITICAL CONTRIBUTIONS REPORT. Shareholder Against For 6. LEAD BATTERIES REPORT. Shareholder Against For 7. COMPENSATION PACKAGES. Shareholder Against For 8. INDEPENDENT BOARD CHAIRMAN. Shareholder Against For HARLEY-DAVIDSON, INC. Ticker Symbol HOG Meeting Date 27-Apr-2013 ISIN US4128221086 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BARRY K. ALLEN For For 2 R. JOHN ANDERSON For For 3 RICHARD I. BEATTIE For For 4 MARTHA F. BROOKS For For 5 MICHAEL J. CAVE For For 6 GEORGE H. CONRADES For For 7 DONALD A. JAMES For For 8 SARA L. LEVINSON For For 9 N. THOMAS LINEBARGER For For 10 GEORGE L. MILES, JR. For For 11 JAMES A. NORLING For For 12 KEITH E. WANDELL For For 13 JOCHEN ZEITZ For For 2. APPROVAL, BY ADVISORY VOTE, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO BE THE AUDITORS. Management For For INTERNATIONAL BUSINESS MACHINES CORP. Ticker Symbol IBM Meeting Date 30-Apr-2013 ISIN US4592001014 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: A.J.P. BELDA Management For For 1B. ELECTION OF DIRECTOR: W.R. BRODY Management For For 1C. ELECTION OF DIRECTOR: K.I. CHENAULT Management For For 1D. ELECTION OF DIRECTOR: M.L. ESKEW Management For For 1E. ELECTION OF DIRECTOR: D.N. FARR Management For For 1F. ELECTION OF DIRECTOR: S.A. JACKSON Management For For 1G. ELECTION OF DIRECTOR: A.N. LIVERIS Management For For 1H. ELECTION OF DIRECTOR: W.J. MCNERNEY, JR. Management For For 1I. ELECTION OF DIRECTOR: J.W. OWENS Management For For 1J. ELECTION OF DIRECTOR: V.M. ROMETTY Management For For 1K. ELECTION OF DIRECTOR: J.E. SPERO Management For For 1L. ELECTION OF DIRECTOR: S. TAUREL Management For For 1M. ELECTION OF DIRECTOR: L.H. ZAMBRANO Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM () Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management For For 4. STOCKHOLDER PROPOSAL FOR DISCLOSURE OF LOBBYING POLICIES AND PRACTICES () Shareholder Against For 5. STOCKHOLDER PROPOSAL ON THE RIGHT TO ACT BY WRITTEN CONSENT () Shareholder Against For 6. STOCKHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIR () Shareholder Against For 7. STOCKHOLDER PROPOSAL FOR EXECUTIVES TO RETAIN SIGNIFICANT STOCK () Shareholder Against For VALMONT INDUSTRIES, INC. Ticker Symbol VMI Meeting Date 30-Apr-2013 ISIN US9202531011 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 KAJ DEN DAAS For For 2 JAMES B. MILLIKEN For For 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. APPROVAL OF THE 2 Management For For 4. APPROVAL OF THE 2013 EXECUTIVE INCENTIVE PLAN. Management For For 5. RATIFYING THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS FOR FISCAL 2013. Management For For TERADATA CORPORATION Ticker Symbol TDC Meeting Date 30-Apr-2013 ISIN US88076W1036 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: EDWARD P. BOYKIN Management For For 1B. ELECTION OF DIRECTOR: CARY T. FU Management For For 1C. ELECTION OF DIRECTOR: VICTOR L. LUND Management For For 2. AN ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 3. APPROVAL OF THE RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Management For For 4. APPROVAL OF A STOCKHOLDER PROPOSAL RECOMMENDING DECLASSIFICATION OF OUR BOARD Shareholder For For EMC CORPORATION Ticker Symbol EMC Meeting Date 01-May-2013 ISIN US2686481027 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL W. BROWN Management For For 1B. ELECTION OF DIRECTOR: RANDOLPH L. COWEN Management For For 1C. ELECTION OF DIRECTOR: GAIL DEEGAN Management For For 1D. ELECTION OF DIRECTOR: JAMES S. DISTASIO Management For For 1E. ELECTION OF DIRECTOR: JOHN R. EGAN Management For For 1F. ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For 1G. ELECTION OF DIRECTOR: JAMI MISCIK Management For For 1H. ELECTION OF DIRECTOR: WINDLE B. PRIEM Management For For 1I. ELECTION OF DIRECTOR: PAUL SAGAN Management For For 1J. ELECTION OF DIRECTOR: DAVID N. STROHM Management For For 1K. ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For 2. RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 3. ADVISORY APPROVAL OF OUR EXECUTIVE COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 4. APPROVAL OF THE EMC CORPORATION AMENDED AND RESTATED 2003 STOCK PLAN, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 5. APPROVAL OF THE EMC CORPORATION AMENDED AND RESTATED 1989 EMPLOYEE STOCK PURCHASE PLAN, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 6. APPROVAL OF AMENDMENTS TO EMC'S ARTICLES OF ORGANIZATION AND BYLAWS TO ALLOW SHAREHOLDERS TO ACT BY WRITTEN CONSENT BY LESS THAN UNANIMOUS APPROVAL, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 7. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO POLITICAL CONTRIBUTIONS, AS DESCRIBED IN EMC'S PROXY STATEMENT. Shareholder Against For CANADIAN PACIFIC RAILWAY LIMITED Ticker Symbol CP Meeting Date 01-May-2013 ISIN CA13645T1003 Item Proposal Type Vote For/Against Management 01 APPOINTMENT OF AUDITOR AS NAMED IN THE MANAGEMENT PROXY CIRCULAR. Management For For 02 ADVISORY VOTE ACCEPTING THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION AS DISCLOSED IN THE MANAGEMENT PROXY CIRCULAR. Management For For 03 DIRECTOR Management 1 WILLIAM A. ACKMAN For For 2 GARY F. COLTER For For 3 ISABELLE COURVILLE For For 4 PAUL G. HAGGIS For For 5 E. HUNTER HARRISON For For 6 PAUL C. HILAL For For 7 KRYSTYNA T. HOEG For For 8 RICHARD C. KELLY For For 9 REBECCA MACDONALD For For 10 DR. ANTHONY R. MELMAN For For 11 LINDA J. MORGAN For For 12 ANDREW F. REARDON For For 13 STEPHEN C. TOBIAS For For ECOLAB INC. Ticker Symbol ECL Meeting Date 02-May-2013 ISIN US2788651006 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For 1B. ELECTION OF DIRECTOR: BARBARA J. BECK Management For For 1C. ELECTION OF DIRECTOR: LESLIE S. BILLER Management For For 1D. ELECTION OF DIRECTOR: STEPHEN I. CHAZEN Management For For 1E. ELECTION OF DIRECTOR: JERRY A. GRUNDHOFER Management For For 1F. ELECTION OF DIRECTOR: ARTHUR J. HIGGINS Management For For 1G. ELECTION OF DIRECTOR: JOEL W. JOHNSON Management For For 1H. ELECTION OF DIRECTOR: MICHAEL LARSON Management For For 1I. ELECTION OF DIRECTOR: JERRY W. LEVIN Management For For 1J. ELECTION OF DIRECTOR: ROBERT L. LUMPKINS Management For For 1K. ELECTION OF DIRECTOR: VICTORIA J. REICH Management For For 1L. ELECTION OF DIRECTOR: MARY M. VANDEWEGHE Management For For 1M. ELECTION OF DIRECTOR: JOHN J. ZILLMER Management For For 2. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR ENDING DECEMBER 31, 2013. Management For For 3. APPROVE AMENDMENTS TO THE ECOLAB INC. 2 Management For For 4. ADVISORY VOTE TO APPROVE THE COMPENSATION OF EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Management For For 5. STOCKHOLDER PROPOSAL REQUESTING EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder Against For 6. STOCKHOLDER PROPOSAL REGARDING CONGRUENCY BETWEEN CORPORATE VALUES AND POLITICAL CONTRIBUTIONS. Shareholder Against For ABBVIE INC. Ticker Symbol ABBV Meeting Date 06-May-2013 ISIN US00287Y1091 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM H.L. BURNSIDE For For 2 EDWARD J. RAPP For For 3 ROY S. ROBERTS For For 2. RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS OF ABBVIE FOR 2013. Management For For 3. SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. SAY WHEN ON PAY - AN ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY STOCKHOLDER VOTE TO APPROVE EXECUTIVE COMPENSATION. Management 1 Year For 5. APPROVAL OF THE ABBVIE 2013 INCENTIVE STOCK PROGRAM. Management For For COVANCE INC. Ticker Symbol CVD Meeting Date 07-May-2013 ISIN US2228161004 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOSEPH L. HERRING For For 2 JOHN MCCARTNEY For For 3 B.T. SHEARES, PH.D. For For 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. APPROVAL OF THE 2 PARTICIPATION PLAN. Management For For 4. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP FOR THE FISCAL YEAR 2013. Management For For DANAHER CORPORATION Ticker Symbol DHR Meeting Date 07-May-2013 ISIN US2358511028 Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: DONALD J. EHRLICH Management For For ELECTION OF DIRECTOR: LINDA HEFNER FILLER Management For For ELECTION OF DIRECTOR: TERI LIST-STOLL Management For For ELECTION OF DIRECTOR: WALTER G. LOHR, JR. Management For For ELECTION OF DIRECTOR: STEVEN M. RALES Management For For ELECTION OF DIRECTOR: JOHN T. SCHWIETERS Management For For ELECTION OF DIRECTOR: ALAN G. SPOON Management For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS DANAHER'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. TO APPROVE CERTAIN AMENDMENTS TO DANAHER'S 2 AND ALL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS. Management For For 4. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 5. TO ACT UPON A SHAREHOLDER PROPOSAL REQUESTING THAT COMPENSATION COMMITTEE ADOPT A POLICY REQUIRING THAT SENIOR EXECUTIVES RETAIN A SIGNIFICANT PERCENTAGE OF SHARES ACQUIRED THROUGH EQUITY PAY PROGRAMS UNTIL REACHING NORMAL RETIREMENT AGE. Shareholder Against For 6. TO ACT UPON A SHAREHOLDER PROPOSAL REQUESTING THAT DANAHER ISSUE A REPORT DISCLOSING ITS POLITICAL EXPENDITURES AND POLITICAL EXPENDITURE POLICIES, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For AMETEK INC. Ticker Symbol AME Meeting Date 08-May-2013 ISIN US0311001004 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RUBY R. CHANDY For For 2 CHARLES D. KLEIN For For 3 STEVEN W. KOHLHAGEN For For 2. APPROVAL OF AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION OF AMETEK, INC. INCREASING AUTHORIZED SHARES OF COMMON STOCK FROM Management For For 3. APPROVAL, BY NON-BINDING ADVISORY VOTE, OF AMETEK, INC. EXECUTIVE COMPENSATION. Management For For 4. RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For SOLARWINDS, INC. Ticker Symbol SWI Meeting Date 09-May-2013 ISIN US83416B1098 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 J. BENJAMIN NYE For For 2 KEVIN B. THOMPSON For For 2. RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. APPROVE, ON A NON-BINDING BASIS, THE COMPANY'S OVERALL EXECUTIVE COMPENSATION PROGRAM, AS DESCRIBED IN THE COMPENSATION DISCUSSION AND ANALYSIS, THE COMPENSATION TABLES AND THE RELATED NARRATIVES AND OTHER MATERIALS IN THE PROXY STATEMENT. Management For For 4. PROVIDE FOR THE ADJOURNMENT OR POSTPONEMENT OF THE ANNUAL MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT SHARES PRESENT OR VOTING AFFIRMATIVELY AT THE TIME OF THE ANNUAL MEETING EITHER (1) TO ESTABLISH A QUORUM; OR (2) IF A QUORUM IS PRESENT, TO APPROVE PROPOSALS ONE THROUGH THREE. Management For For COLGATE-PALMOLIVE COMPANY Ticker Symbol CL Meeting Date 10-May-2013 ISIN US1941621039 Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: NIKESH ARORA Management For For 1B ELECTION OF DIRECTOR: JOHN T. CAHILL Management For For 1C ELECTION OF DIRECTOR: IAN COOK Management For For 1D ELECTION OF DIRECTOR: HELENE D. GAYLE Management For For 1E ELECTION OF DIRECTOR: ELLEN M. HANCOCK Management For For 1F ELECTION OF DIRECTOR: JOSEPH JIMENEZ Management For For 1G ELECTION OF DIRECTOR: RICHARD J. KOGAN Management For For 1H ELECTION OF DIRECTOR: DELANO E. LEWIS Management For For 1I ELECTION OF DIRECTOR: J. PEDRO REINHARD Management For For 1J ELECTION OF DIRECTOR: STEPHEN I. SADOVE Management For For 2. RATIFY SELECTION OF PRICEWATERHOUSECOOPERS LLP AS COLGATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. APPROVE THE COLGATE-PALMOLIVE COMPANY 2 PLAN. Management For For 5. STOCKHOLDER PROPOSAL ON EXECUTIVE STOCK RETENTION REQUIREMENT. Shareholder Against For CUMMINS INC. Ticker Symbol CMI Meeting Date 14-May-2013 ISIN US2310211063 Item Proposal Type Vote For/Against Management 1. ELECTION OF DIRECTOR: N. THOMAS LINEBARGER Management For For 2. ELECTION OF DIRECTOR: WILLIAM I. MILLER Management For For 3. ELECTION OF DIRECTOR: ALEXIS M. HERMAN Management For For 4. ELECTION OF DIRECTOR: GEORGIA R. NELSON Management For For 5. ELECTION OF DIRECTOR: CARL WARE Management For For 6. ELECTION OF DIRECTOR: ROBERT K. HERDMAN Management For For 7. ELECTION OF DIRECTOR: ROBERT J. BERNHARD Management For For 8. ELECTION OF DIRECTOR: DR. FRANKLIN R. CHANG DIAZ Management For For 9. ELECTION OF DIRECTOR: STEPHEN B. DOBBS Management For For ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Management For For PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITORS FOR 2013. Management For For SHAREHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIR. Shareholder For Against NORDSTROM, INC. Ticker Symbol JWN Meeting Date 14-May-2013 ISIN US6556641008 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PHYLLIS J. CAMPBELL Management For For 1B. ELECTION OF DIRECTOR: MICHELLE M. EBANKS Management For For 1C. ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Management For For 1D. ELECTION OF DIRECTOR: ROBERT G. MILLER Management For For 1E. ELECTION OF DIRECTOR: BLAKE W. NORDSTROM Management For For 1F. ELECTION OF DIRECTOR: ERIK B. NORDSTROM Management For For 1G. ELECTION OF DIRECTOR: PETER E. NORDSTROM Management For For 1H. ELECTION OF DIRECTOR: PHILIP G. SATRE Management For For 1I. ELECTION OF DIRECTOR: B. KEVIN TURNER Management For For 1J. ELECTION OF DIRECTOR: ROBERT D. WALTER Management For For 1K. ELECTION OF DIRECTOR: ALISON A. WINTER Management For For 2. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF AN AMENDMENT TO THE NORDSTROM, INC. 2 PLAN. Management For For DISCOVERY COMMUNICATIONS, INC. Ticker Symbol DISCA Meeting Date 14-May-2013 ISIN US25470F1049 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PAUL A. GOULD For For 2 JOHN S. HENDRICKS For For 3 M. LAVOY ROBISON For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS DISCOVERY COMMUNICATIONS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. APPROVAL OF THE 2 PLAN. Management For For UNION PACIFIC CORPORATION Ticker Symbol UNP Meeting Date 16-May-2013 ISIN US9078181081 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: A.H. CARD, JR. Management For For 1B. ELECTION OF DIRECTOR: E.B. DAVIS, JR. Management For For 1C. ELECTION OF DIRECTOR: T.J. DONOHUE Management For For 1D. ELECTION OF DIRECTOR: A.W. DUNHAM Management For For 1E. ELECTION OF DIRECTOR: J.R. HOPE Management For For 1F. ELECTION OF DIRECTOR: J.J. KORALESKI Management For For 1G. ELECTION OF DIRECTOR: C.C. KRULAK Management For For 1H. ELECTION OF DIRECTOR: M.R. MCCARTHY Management For For 1I. ELECTION OF DIRECTOR: M.W. MCCONNELL Management For For 1J. ELECTION OF DIRECTOR: T.F. MCLARTY III Management For For 1K. ELECTION OF DIRECTOR: S.R. ROGEL Management For For 1L. ELECTION OF DIRECTOR: J.H. VILLARREAL Management For For 1M. ELECTION OF DIRECTOR: J.R. YOUNG Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. AN ADVISORY VOTE ON EXECUTIVE COMPENSATION ("SAY ON PAY"). Management For For 4. ADOPT THE UNION PACIFIC CORPORATION 2 Management For For 5. SHAREHOLDER PROPOSAL REGARDING LOBBYING ACTIVITIES IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder For Against THE WILLIAMS COMPANIES, INC. Ticker Symbol WMB Meeting Date 16-May-2013 ISIN US9694571004 Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ALAN S. ARMSTRONG Management For For 1B ELECTION OF DIRECTOR: JOSEPH R. CLEVELAND Management For For 1C ELECTION OF DIRECTOR: KATHLEEN B. COOPER Management For For 1D ELECTION OF DIRECTOR: JOHN A. HAGG Management For For 1E ELECTION OF DIRECTOR: JUANITA H. HINSHAW Management For For 1F ELECTION OF DIRECTOR: RALPH IZZO Management For For 1G ELECTION OF DIRECTOR: FRANK T. MACINNIS Management For For 1H ELECTION OF DIRECTOR: STEVEN W. NANCE Management For For 1I ELECTION OF DIRECTOR: MURRAY D. SMITH Management For For 1J ELECTION OF DIRECTOR: JANICE D. STONEY Management For For 1K ELECTION OF DIRECTOR: LAURA A. SUGG Management For For 02 RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS FOR 2013. Management For For 03 APPROVAL, BY NONBINDING ADVISORY VOTE, OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For ACE LIMITED Ticker Symbol ACE Meeting Date 16-May-2013 ISIN CH0044328745 Item Proposal Type Vote For/Against Management ELECTION OF ROBERT M. HERNANDEZ Management For For ELECTION OF PETER MENIKOFF Management For For ELECTION OF ROBERT RIPP Management For For ELECTION OF THEODORE E. SHASTA Management For For 2. AMENDMENT TO THE ARTICLES OF ASSOCIATION TO DECLASSIFY THE BOARD OF DIRECTORS Management For For APPROVAL OF THE ANNUAL REPORT Management For For APPROVAL OF THE STATUTORY FINANCIAL STATEMENTS OF ACE LIMITED Management For For APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS Management For For 4. ALLOCATION OF DISPOSABLE PROFIT Management For For 5. DISCHARGE OF THE BOARD OF DIRECTORS Management For For ELECTION OF PRICEWATERHOUSECOOPERS AG (ZURICH) AS OUR STATUTORY AUDITOR UNTIL OUR NEXT ANNUAL ORDINARY GENERAL MEETING Management For For RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PRICEWATERHOUSECOOPERS LLP (UNITED STATES) FOR PURPOSES OF UNITED STATES SECURITIES LAW REPORTING FOR THE YEAR ENDING DECEMBER 31, 2013 Management For For ELECTION OF BDO AG (ZURICH) AS SPECIAL AUDITING FIRM UNTIL OUR NEXT ANNUAL ORDINARY GENERAL MEETING Management For For 7. APPROVAL OF ACE LIMITED 2004 LONG- TERM INCENTIVE PLAN AS AMENDED THROUGH THE SIXTH AMENDMENT Management For For 8. APPROVAL OF THE PAYMENT OF A DISTRIBUTION TO SHAREHOLDERS THROUGH REDUCTION OF THE PAR VALUE OF OUR SHARES, SUCH PAYMENT TO BE MADE IN FOUR QUARTERLY INSTALLMENTS AT SUCH TIMES DURING THE PERIOD THROUGH OUR NEXT ANNUAL GENERAL MEETING AS SHALL BE DETERMINED BY THE BOARD OF DIRECTORS Management For For 9. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For STERICYCLE, INC. Ticker Symbol SRCL Meeting Date 21-May-2013 ISIN US8589121081 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARK C. MILLER Management For For 1B. ELECTION OF DIRECTOR: JACK W. SCHULER Management For For 1C. ELECTION OF DIRECTOR: CHARLES A. ALUTTO Management For For 1D. ELECTION OF DIRECTOR: THOMAS D. BROWN Management For For 1E. ELECTION OF DIRECTOR: ROD F. DAMMEYER Management For For 1F. ELECTION OF DIRECTOR: WILLIAM K. HALL Management For For 1G. ELECTION OF DIRECTOR: JONATHAN T. LORD, M.D. Management For For 1H. ELECTION OF DIRECTOR: JOHN PATIENCE Management For For 1I. ELECTION OF DIRECTOR: RONALD G. SPAETH Management For For 1J. ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI Management For For 2. APPROVAL OF AN AMENDMENT TO THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN INCREASING THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE FROM 600,,000 SHARES Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Management For For 4. ADVISORY RESOLUTION APPROVING THE COMPENSATION PAID TO THE COMPANY'S EXECUTIVE OFFICERS Management For For 5. STOCKHOLDER PROPOSAL REQUIRING EXECUTIVES TO HOLD EQUITY AWARDS UNTIL RETIREMENT OR TERMINATING EMPLOYMENT Shareholder For Against AMGEN INC. Ticker Symbol AMGN Meeting Date 22-May-2013 ISIN US0311621009 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DR. DAVID BALTIMORE Management For For 1B. ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, JR. Management For For 1C. ELECTION OF DIRECTOR: MR. ROBERT A. BRADWAY Management For For 1D. ELECTION OF DIRECTOR: MR. FRANCOIS DE CARBONNEL Management For For 1E. ELECTION OF DIRECTOR: DR. VANCE D. COFFMAN Management For For 1F. ELECTION OF DIRECTOR: MR. ROBERT A. ECKERT Management For For 1G. ELECTION OF DIRECTOR: DR. REBECCA M. HENDERSON Management For For 1H. ELECTION OF DIRECTOR: MR. FRANK C. HERRINGER Management For For 1I. ELECTION OF DIRECTOR: DR. TYLER JACKS Management For For 1J. ELECTION OF DIRECTOR: DR. GILBERT S. OMENN Management For For 1K. ELECTION OF DIRECTOR: MS. JUDITH C. PELHAM Management For For 1L. ELECTION OF DIRECTOR: MR. LEONARD D. SCHAEFFER Management For For 1M. ELECTION OF DIRECTOR: DR. RONALD D. SUGAR Management For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, Management For For 3. ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF OUR PROPOSED AMENDED AND RESTATED 2 PLAN. Management For For WORKDAY, INC. Ticker Symbol WDAY Meeting Date 23-May-2013 ISIN US98138H1014 Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 A. GEORGE (SKIP) BATTLE For For 2 MICHAEL M. MCNAMARA For For 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS WORKDAY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, Management For For 3 REAPPROVAL OF THE INTERNAL REVENUE CODE SECTION 162(M) LIMITS OF OUR 2012 EQUITY INCENTIVE PLAN. Management For For PIONEER NATURAL RESOURCES COMPANY Ticker Symbol PXD Meeting Date 23-May-2013 ISIN US7237871071 Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: TIMOTHY L. DOVE Management For For ELECTION OF DIRECTOR: CHARLES E. RAMSEY, JR. Management For For ELECTION OF DIRECTOR: FRANK A. RISCH Management For For 2 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3 ADVISORY VOTE TO APPROVE EXECUTIVE OFFICER COMPENSATION Management For For 4 STOCKHOLDER PROPOSAL RELATING TO HYDRAULIC FRACTURING DISCLOSURE Shareholder Against For THE HOME DEPOT, INC. Ticker Symbol HD Meeting Date 23-May-2013 ISIN US4370761029 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: F. DUANE ACKERMAN Management For For 1B. ELECTION OF DIRECTOR: FRANCIS S. BLAKE Management For For 1C. ELECTION OF DIRECTOR: ARI BOUSBIB Management For For 1D. ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN Management For For 1E. ELECTION OF DIRECTOR: J. FRANK BROWN Management For For 1F. ELECTION OF DIRECTOR: ALBERT P. CAREY Management For For 1G. ELECTION OF DIRECTOR: ARMANDO CODINA Management For For 1H. ELECTION OF DIRECTOR: BONNIE G. HILL Management For For 1I. ELECTION OF DIRECTOR: KAREN L. KATEN Management For For 1J. ELECTION OF DIRECTOR: MARK VADON Management For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. APPROVAL OF THE MATERIAL TERMS OF OFFICER PERFORMANCE GOALS UNDER THE MANAGEMENT INCENTIVE PLAN Management For For 5. APPROVAL OF THE AMENDED AND RESTATED 2 INCENTIVE PLAN Management For For 6. SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT Shareholder Against For 7. SHAREHOLDER PROPOSAL REGARDING STORMWATER MANAGEMENT POLICY Shareholder Against For BLACKROCK, INC. Ticker Symbol BLK Meeting Date 30-May-2013 ISIN US09247X1019 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ABDLATIF YOUSEF AL-HAMAD Management For For 1B. ELECTION OF DIRECTOR: MATHIS CABIALLAVETTA Management For For 1C. ELECTION OF DIRECTOR: DENNIS D. DAMMERMAN Management For For 1D. ELECTION OF DIRECTOR: JESSICA P. EINHORN Management For For 1E. ELECTION OF DIRECTOR: FABRIZIO FREDA Management For For 1F. ELECTION OF DIRECTOR: DAVID H. KOMANSKY Management For For 1G. ELECTION OF DIRECTOR: JAMES E. ROHR Management For For 1H. ELECTION OF DIRECTOR: SUSAN L. WAGNER Management For For 2. APPROVAL, IN A NON-BINDING VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS, AS DISCLOSED AND DISCUSSED IN THE PROXY STATEMENT. Management For For 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS BLACKROCK'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For LAS VEGAS SANDS CORP. Ticker Symbol LVS Meeting Date 05-Jun-2013 ISIN US5178341070 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SHELDON G. ADELSON For For 2 IRWIN CHAFETZ For For 3 VICTOR CHALTIEL For For 4 CHARLES A. KOPPELMAN For For 2. TO APPROVE THE PERFORMANCE-BASED PROVISIONS OF THE COMPANY'S 2004 EQUITY AWARD PLAN. Management For For 3. TO APPROVE THE PERFORMANCE-BASED PROVISIONS OF THE COMPANY'S EXECUTIVE CASH INCENTIVE PLAN. Management For For 4. TO CONSIDER AND ACT UPON AN ADVISORY (NON-BINDING) PROPOSAL ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For GOOGLE INC. Ticker Symbol GOOG Meeting Date 06-Jun-2013 ISIN US38259P5089 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LARRY PAGE For For 2 SERGEY BRIN For For 3 ERIC E. SCHMIDT For For 4 L. JOHN DOERR For For 5 DIANE B. GREENE For For 6 JOHN L. HENNESSY For For 7 ANN MATHER For For 8 PAUL S. OTELLINI For For 9 K. RAM SHRIRAM For For 10 SHIRLEY M. TILGHMAN For For 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. A STOCKHOLDER PROPOSAL REGARDING A REPORT ON LEAD BATTERIES IN GOOGLE'S SUPPLY CHAIN, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 4. A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 5. A STOCKHOLDER PROPOSAL REGARDING EXECUTIVE STOCK RETENTION, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 6. A STOCKHOLDER PROPOSAL REGARDING SUCCESSION PLANNING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For Renaissance Vote Summary DELL INC. Ticker Symbol DELL Meeting Date 13-Jul-2012 ISIN US24702R1014 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES W. BREYER Management For For 1B. ELECTION OF DIRECTOR: DONALD J. CARTY Management For For 1C. ELECTION OF DIRECTOR: JANET F. CLARK Management For For 1D. ELECTION OF DIRECTOR: LAURA CONIGLIARO Management For For 1E. ELECTION OF DIRECTOR: MICHAEL S. DELL Management For For 1F. ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For 1G. ELECTION OF DIRECTOR: WILLIAM H. GRAY, III Management For For 1H. ELECTION OF DIRECTOR: GERARD J. KLEISTERLEE Management For For 1I. ELECTION OF DIRECTOR: KLAUS S. LUFT Management For For 1J. ELECTION OF DIRECTOR: ALEX J. MANDL Management For For 1K. ELECTION OF DIRECTOR: SHANTANU NARAYEN Management For For 1L. ELECTION OF DIRECTOR: H. ROSS PEROT, JR. Management For For 2. RATIFICATION OF SELECTION OF PRICEWATERHOUSECOOPERS LLP AS DELL'S INDEPENDENT AUDITOR FOR FISCAL 2013 Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF DELL'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT Management For For 4. APPROVAL OF THE DELL INC. 2012 LONG-TERM INCENTIVE PLAN Management For For MCKESSON CORPORATION Ticker Symbol MCK Meeting Date 25-Jul-2012 ISIN US58155Q1031 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ANDY D. BRYANT Management For For 1B. ELECTION OF DIRECTOR: WAYNE A. BUDD Management For For 1C. ELECTION OF DIRECTOR: JOHN H. HAMMERGREN Management For For 1D. ELECTION OF DIRECTOR: ALTON F. IRBY III Management For For 1E. ELECTION OF DIRECTOR: M. CHRISTINE JACOBS Management For For 1F. ELECTION OF DIRECTOR: MARIE L. KNOWLES Management For For 1G. ELECTION OF DIRECTOR: DAVID M. LAWRENCE, M.D. Management For For 1H. ELECTION OF DIRECTOR: EDWARD A. MUELLER Management For For 1I. ELECTION OF DIRECTOR: JANE E. SHAW, PH.D. Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL ON ACTION BY WRITTEN CONSENT OF STOCKHOLDERS. Shareholder For Against 5. STOCKHOLDER PROPOSAL ON AN INDEPENDENT BOARD CHAIRMAN. Shareholder For Against 6. STOCKHOLDER PROPOSAL ON SIGNIFICANT EXECUTIVE STOCK RETENTION UNTIL REACHING NORMAL RETIREMENT AGE. Shareholder Against For 7. STOCKHOLDER PROPOSAL ON ACCELERATED VESTING OF EQUITY AWARDS. Shareholder For Against MEDTRONIC, INC. Ticker Symbol MDT Meeting Date 23-Aug-2012 ISIN US5850551061 Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 RICHARD H. ANDERSON For For 2 VICTOR J. DZAU, M.D. For For 3 OMAR ISHRAK For For 4 SHIRLEY ANN JACKSON PHD For For 5 MICHAEL O. LEAVITT For For 6 JAMES T. LENEHAN For For 7 DENISE M. O'LEARY For For 8 KENDALL J. POWELL For For 9 ROBERT C. POZEN For For 10 JACK W. SCHULER For For 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3 A NON-BINDING ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION (A "SAY-ON-PAY" VOTE). Management Against Against 4 TO AMEND THE COMPANY'S ARTICLES OF INCORPORATION TO PROVIDE FOR MAJORITY VOTE IN UNCONTESTED ELECTIONS OF DIRECTORS. Management For For 5 TO APPROVE THE PROXY ACCESS SHAREHOLDER PROPOSAL. Shareholder Against For 6 TO APPROVE ADOPTION OF A SIMPLE MAJORITY SHAREHOLDER PROPOSAL. Shareholder For Against SYMANTEC CORPORATION Ticker Symbol SYMC Meeting Date 23-Oct-2012 ISIN US8715031089 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STEPHEN M. BENNETT Management For For 1B. ELECTION OF DIRECTOR: MICHAEL A. BROWN Management For For 1C. ELECTION OF DIRECTOR: FRANK E. DANGEARD Management For For 1D. ELECTION OF DIRECTOR: STEPHEN E. GILLETT Management For For 1E. ELECTION OF DIRECTOR: GERALDINE B. LAYBOURNE Management For For 1F. ELECTION OF DIRECTOR: DAVID L. MAHONEY Management For For 1G. ELECTION OF DIRECTOR: ROBERT S. MILLER Management For For 1H. ELECTION OF DIRECTOR: DANIEL H. SCHULMAN Management For For 1I. ELECTION OF DIRECTOR: V. PAUL UNRUH Management For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2013 FISCAL YEAR. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL REGARDING EXECUTIVES TO RETAIN SIGNIFICANT STOCK, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For PARKER-HANNIFIN CORPORATION Ticker Symbol PH Meeting Date 24-Oct-2012 ISIN US7010941042 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT G. BOHN For For 2 LINDA S. HARTY For For 3 WILLIAM E. KASSLING For For 4 ROBERT J. KOHLHEPP For For 5 KLAUS-PETER MULLER For For 6 CANDY M. OBOURN For For 7 JOSEPH M. SCAMINACE For For 8 WOLFGANG R. SCHMITT For For 9 AKE SVENSSON For For 10 JAMES L. WAINSCOTT For For 11 DONALD E. WASHKEWICZ For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2013. Management For For 3. APPROVAL OF, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. APPROVAL OF THE AMENDED AND RESTATED PARKER-HANNIFIN CORPORATION 2009 OMNIBUS STOCK INCENTIVE PLAN. Management Against Against 5. SHAREHOLDER PROPOSAL TO AMEND OUR CODE OF REGULATIONS TO SEPARATE THE ROLES OF CHAIRMAN OF THE BOARD AND CHIEF EXECUTIVE OFFICER. Shareholder For Against COACH, INC. Ticker Symbol COH Meeting Date 07-Nov-2012 ISIN US1897541041 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LEW FRANKFORT For For 2 SUSAN KROPF For For 3 GARY LOVEMAN For For 4 IVAN MENEZES For For 5 IRENE MILLER For For 6 MICHAEL MURPHY For For 7 STEPHANIE TILENIUS For For 8 JIDE ZEITLIN For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013 Management For For 3. TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION Management Against Against ORACLE CORPORATION Ticker Symbol ORCL Meeting Date 07-Nov-2012 ISIN US68389X1054 Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JEFFREY S. BERG For For 2 H. RAYMOND BINGHAM For For 3 MICHAEL J. BOSKIN For For 4 SAFRA A. CATZ For For 5 BRUCE R. CHIZEN For For 6 GEORGE H. CONRADES For For 7 LAWRENCE J. ELLISON For For 8 HECTOR GARCIA-MOLINA For For 9 JEFFREY O. HENLEY For For 10 MARK V. HURD For For 11 DONALD L. LUCAS For For 12 NAOMI O. SELIGMAN For For 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Against Against 3 APPROVAL OF INCREASE IN SHARES UNDER THE DIRECTORS' STOCK PLAN. Management For For 4 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR Management For For 5 STOCKHOLDER PROPOSAL REGARDING MULTIPLE PERFORMANCE METRICS. Shareholder For Against 6 STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. Shareholder For Against 7 STOCKHOLDER PROPOSAL REGARDING EQUITY RETENTION POLICY. Shareholder Against For 8 STOCKHOLDER PROPOSAL REGARDING EQUITY ACCELERATION UPON A CHANGE IN CONTROL OF ORACLE. Shareholder For Against KLA-TENCOR CORPORATION Ticker Symbol KLAC Meeting Date 07-Nov-2012 ISIN US4824801009 Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 ROBERT P. AKINS Withheld Against 2 ROBERT T. BOND For For 3 KIRAN M. PATEL For For 4 DAVID C. WANG For For 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2013. Management For For 3 TO APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO DECLASSIFY THE COMPANY'S BOARD OF DIRECTORS. Management For For 4 ADVISORY proposal ON THE COMPANY'S EXECUTIVE compensation. Management For For WESTERN DIGITAL CORPORATION Ticker Symbol WDC Meeting Date 08-Nov-2012 ISIN US9581021055 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: KATHLEEN A. COTE Management For For 1B. ELECTION OF DIRECTOR: JOHN F. COYNE Management For For 1C. ELECTION OF DIRECTOR: HENRY T. DENERO Management For For 1D. ELECTION OF DIRECTOR: WILLIAM L. KIMSEY Management For For 1E. ELECTION OF DIRECTOR: MICHAEL D. LAMBERT Management For For 1F. ELECTION OF DIRECTOR: LEN J. LAUER Management For For 1G. ELECTION OF DIRECTOR: MATTHEW E. MASSENGILL Management For For 1H. ELECTION OF DIRECTOR: ROGER H. MOORE Management For For 1I. ELECTION OF DIRECTOR: KENSUKE OKA Management For For 1J. ELECTION OF DIRECTOR: THOMAS E. PARDUN Management For For 1K. ELECTION OF DIRECTOR: ARIF SHAKEEL Management For For 1L. ELECTION OF DIRECTOR: MASAHIRO YAMAMURA Management For For 2. TO APPROVE AN AMENDMENT AND RESTATEMENT OF OUR 2004 PERFORMANCE INCENTIVE PLAN THAT WOULD, AMONG OTHER THINGS, INCREASE BY 11,500, OF SHARES OF OUR COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN. Management For For 3. TO APPROVE AN AMENDMENT AND RESTATEMENT OF OUR 2005 EMPLOYEE STOCK PURCHASE PLAN THAT WOULD, AMONG OTHER THINGS, INCREASE BY 8,000,000 THE NUMBER OF SHARES OF OUR COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN. Management For For 4. TO APPROVE ON AN ADVISORY BASIS THE NAMED EXECUTIVE OFFICER COMPENSATION IN THIS PROXY STATEMENT. Management For For 5. TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 28, 2013. Management For For CISCO SYSTEMS, INC. Ticker Symbol CSCO Meeting Date 15-Nov-2012 ISIN US17275R1023 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CAROL A. BARTZ Management For For 1B. ELECTION OF DIRECTOR: MARC BENIOFF Management For For 1C. ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1D. ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management For For 1E. ELECTION OF DIRECTOR: LARRY R. CARTER Management For For 1F. ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management For For 1G. ELECTION OF DIRECTOR: BRIAN L. HALLA Management For For 1H. ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management For For 1I ELECTION OF DIRECTOR: DR. KRISTINA M. JOHNSON Management For For 1J. ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH Management For For 1K. ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management For For 1L. ELECTION OF DIRECTOR: ARUN SARIN Management For For 1M. ELECTION OF DIRECTOR: STEVEN M. WEST Management For For 2. APPROVAL OF AMENDMENT AND RESTATEMENT OF THE EXECUTIVE INCENTIVE PLAN. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Management For For 4. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2013. Management For For 5. APPROVAL TO HAVE CISCO'S BOARD ADOPT A POLICY TO HAVE AN INDEPENDENT BOARD CHAIRMAN WHENEVER POSSIBLE. Shareholder For Against 6. APPROVAL TO REQUEST CISCO MANAGEMENT TO PREPARE A REPORT ON "CONFLICT MINERALS" IN CISCO'S SUPPLY CHAIN. Shareholder Against For MICROSOFT CORPORATION Ticker Symbol MSFT Meeting Date 28-Nov-2012 ISIN US5949181045 Item Proposal Type Vote For/Against Management 1. ELECTION OF DIRECTOR: STEVEN A. BALLMER Management For For 2. ELECTION OF DIRECTOR: DINA DUBLON Management For For 3. ELECTION OF DIRECTOR: WILLIAM H. GATES III Management For For 4. ELECTION OF DIRECTOR: MARIA M. KLAWE Management For For 5. ELECTION OF DIRECTOR: STEPHEN J. LUCZO Management For For 6. ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management For For 7. ELECTION OF DIRECTOR: CHARLES H. NOSKI Management For For 8. ELECTION OF DIRECTOR: HELMUT PANKE Management For For 9. ELECTION OF DIRECTOR: JOHN W. THOMPSON Management For For ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) Management For For APPROVAL OF EMPLOYEE STOCK PURCHASE PLAN (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) Management For For RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITOR FOR FISCAL YEAR 2013 (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) Management For For SHAREHOLDER PROPOSAL - ADOPT CUMULATIVE VOTING (THE BOARD RECOMMENDS A VOTE AGAINST THIS PROPOSAL) Shareholder Against For AUTOZONE, INC. Ticker Symbol AZO Meeting Date 12-Dec-2012 ISIN US0533321024 Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: SUE E. GOVE Management For For ELECTION OF DIRECTOR: EARL G. GRAVES, JR. Management For For ELECTION OF DIRECTOR: ENDERSON GUIMARAES Management For For ELECTION OF DIRECTOR: J.R. HYDE, III Management For For ELECTION OF DIRECTOR: W. ANDREW MCKENNA Management For For ELECTION OF DIRECTOR: GEORGE R. MRKONIC, JR. Management For For ELECTION OF DIRECTOR: LUIS P. NIETO Management For For ELECTION OF DIRECTOR: WILLIAM C. RHODES, III Management For For 2. RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2013 FISCAL YEAR. Management For For 3. APPROVAL OF ADVISORY PROPOSAL ON EXECUTIVE COMPENSATION. Management For For INTUIT INC. Ticker Symbol INTU Meeting Date 17-Jan-2013 ISIN US4612021034 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHRISTOPHER W. BRODY Management For For 1B. ELECTION OF DIRECTOR: WILLIAM V. CAMPBELL Management For For 1C. ELECTION OF DIRECTOR: SCOTT D. COOK Management For For 1D. ELECTION OF DIRECTOR: DIANE B. GREENE Management For For 1E. ELECTION OF DIRECTOR: EDWARD A. KANGAS Management For For 1F. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1G. ELECTION OF DIRECTOR: DENNIS D. POWELL Management For For 1H. ELECTION OF DIRECTOR: BRAD D. SMITH Management For For 1I. ELECTION OF DIRECTOR: JEFF WEINER Management For For 2. RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2013. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. APPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE INTUIT INC. SENIOR EXECUTIVE INCENTIVE PLAN. Management For For MONSANTO COMPANY Ticker Symbol MON Meeting Date 31-Jan-2013 ISIN US61166W1018 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID L. CHICOINE, PH.D. Management For For 1B. ELECTION OF DIRECTOR: ARTHUR H. HARPER Management For For 1C. ELECTION OF DIRECTOR: GWENDOLYN S. KING Management For For 1D. ELECTION OF DIRECTOR: JON R. MOELLER Management For For 2. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2013. Management For For 3. ADVISORY, (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF AMENDMENT TO THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF THE COMPANY TO DECLASSIFY THE BOARD. Management For For 5. SHAREOWNER PROPOSAL REQUESTING A REPORT ON CERTAIN MATTERS RELATED TO GMO PRODUCTS. Shareholder Against For ACCENTURE PLC Ticker Symbol ACN Meeting Date 06-Feb-2013 ISIN IE00B4BNMY34 Item Proposal Type Vote For/Against Management 1. ACCEPTANCE, IN A NON-BINDING VOTE, OF THE FINANCIAL STATEMENTS FOR THE TWELVE MONTH PERIOD ENDED AUGUST 31, 2 Management For For 2A. RE-APPOINTMENT OF THE DIRECTOR: WILLIAM L. KIMSEY Management For For 2B. RE-APPOINTMENT OF THE DIRECTOR: ROBERT I. LIPP Management For For 2C. RE-APPOINTMENT OF THE DIRECTOR: PIERRE NANTERME Management For For 2D. RE-APPOINTMENT OF THE DIRECTOR: GILLES C. PELISSON Management For For 2E. RE-APPOINTMENT OF THE DIRECTOR: WULF VON SCHIMMELMANN Management For For 3. RATIFICATION, IN A NON-BINDING VOTE, OF APPOINTMENT OF KPMG AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2, IN A BINDING VOTE, OF THE BOARD, ACTING THROUGH THE AUDIT COMMITTEE, TO DETERMINE KPMG'S REMUNERATION Management For For 4. APPROVAL, IN A NON-BINDING VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS Management For For 5. APPROVAL OF AN AMENDMENT TO THE ACCENTURE PLC 2 Management For For 6. AUTHORIZATION TO HOLD THE 2014 ANNUAL GENERAL MEETING OF SHAREHOLDERS OF ACCENTURE PLC AT A LOCATION OUTSIDE OF IRELAND Management For For 7. AUTHORIZATION OF ACCENTURE TO MAKE OPEN-MARKET PURCHASES OF ACCENTURE PLC CLASS A ORDINARY SHARES Management For For 8. DETERMINATION OF THE PRICE RANGE AT WHICH ACCENTURE PLC CAN RE-ISSUE SHARES THAT IT ACQUIRES AS TREASURY STOCK Management For For 9. SHAREHOLDER PROPOSAL: REPORT ON LOBBYING PRACTICES Shareholder Against For APPLE INC. Ticker Symbol AAPL Meeting Date 27-Feb-2013 ISIN US0378331005 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM CAMPBELL For For 2 TIMOTHY COOK For For 3 MILLARD DREXLER For For 4 AL GORE For For 5 ROBERT IGER For For 6 ANDREA JUNG For For 7 ARTHUR LEVINSON For For 8 RONALD SUGAR For For 2. AMENDMENT OF APPLE'S RESTATED ARTICLES OF INCORPORATION TO (I) ELIMINATE CERTAIN LANGUAGE RELATING TO TERM OF OFFICE OF DIRECTORS IN ORDER TO FACILITATE THE ADOPTION OF MAJORITY VOTING FOR ELECTION OF DIRECTORS, (II) ELIMINATE "BLANK CHECK" PREFERRED STOCK, (III) ESTABLISH A PAR VALUE FOR COMPANY'S COMMON STOCK OF $0.00 (IV) MAKE OTHER CHANGES. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 4. A NON-BINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 5. A SHAREHOLDER PROPOSAL ENTITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK." Shareholder Against For 6. A SHAREHOLDER PROPOSAL ENTITLED "BOARD COMMITTEE ON HUMAN RIGHTS." Shareholder Against For AMERISOURCEBERGEN CORPORATION Ticker Symbol ABC Meeting Date 28-Feb-2013 ISIN US03073E1055 Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: STEVEN H. COLLIS Management For For ELECTION OF DIRECTOR: DOUGLAS R. CONANT Management For For ELECTION OF DIRECTOR: RICHARD W. GOCHNAUER Management For For ELECTION OF DIRECTOR: RICHARD C. GOZON Management For For ELECTION OF DIRECTOR: EDWARD E. HAGENLOCKER Management For For ELECTION OF DIRECTOR: KATHLEEN W. HYLE Management For For ELECTION OF DIRECTOR: MICHAEL J. LONG Management For For ELECTION OF DIRECTOR: HENRY W. MCGEE Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For QUALCOMM INCORPORATED Ticker Symbol QCOM Meeting Date 05-Mar-2013 ISIN US7475251036 Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: BARBARA T. ALEXANDER Management For For 1B ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK Management For For 1C ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE Management For For 1D ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For 1E ELECTION OF DIRECTOR: THOMAS W. HORTON Management For For 1F ELECTION OF DIRECTOR: PAUL E. JACOBS Management For For 1G ELECTION OF DIRECTOR: SHERRY LANSING Management For For 1H ELECTION OF DIRECTOR: DUANE A. NELLES Management For For 1I ELECTION OF DIRECTOR: FRANCISCO ROS Management For For 1J ELECTION OF DIRECTOR: BRENT SCOWCROFT Management For For 1K ELECTION OF DIRECTOR: MARC I. STERN Management For For 02 TO APPROVE THE 2006 LONG-TERM INCENTIVE PLAN, AS AMENDED, WHICH INCLUDES AN INCREASE IN THE SHARE RESERVE BY 90,000,000 SHARES. Management For For 03 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 29, Management For For 04 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For FRANKLIN RESOURCES, INC. Ticker Symbol BEN Meeting Date 13-Mar-2013 ISIN US3546131018 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SAMUEL H. ARMACOST Management For For 1B. ELECTION OF DIRECTOR: PETER K. BARKER Management For For 1C. ELECTION OF DIRECTOR: CHARLES CROCKER Management For For 1D. ELECTION OF DIRECTOR: CHARLES B. JOHNSON Management For For 1E. ELECTION OF DIRECTOR: GREGORY E. JOHNSON Management For For 1F. ELECTION OF DIRECTOR: RUPERT H. JOHNSON, JR. Management For For 1G. ELECTION OF DIRECTOR: MARK C. PIGOTT Management For For 1H. ELECTION OF DIRECTOR: CHUTTA RATNATHICAM Management For For 1I. ELECTION OF DIRECTOR: LAURA STEIN Management For For 1J. ELECTION OF DIRECTOR: ANNE M. TATLOCK Management For For 1K. ELECTION OF DIRECTOR: GEOFFREY Y. YANG Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2013. Management For For 3. STOCKHOLDER PROPOSAL ON GENOCIDE- FREE INVESTING. Shareholder Against For AGILENT TECHNOLOGIES, INC. Ticker Symbol A Meeting Date 20-Mar-2013 ISIN US00846U1016 Item Proposal Type Vote For/Against Management 01 ELECTION OF DIRECTOR: PAUL N. CLARK Management For For 02 ELECTION OF DIRECTOR: JAMES G. CULLEN Management For For 03 ELECTION OF DIRECTOR: TADATAKA YAMADA, M.D. Management For For 2 TO RATIFY THE AUDIT AND FINANCE COMMITTEE'S APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AGILENT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3 TO APPROVE THE COMPENSATION OF AGILENT'S NAMED EXECUTIVE OFFICERS. Management For For 4 TO CONSIDER A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE ANNUAL MEETING, TO REPEAL THE CLASSIFIED BOARD STRUCTURE. Shareholder For Against THE COOPER COMPANIES, INC. Ticker Symbol COO Meeting Date 21-Mar-2013 ISIN US2166484020 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: A. THOMAS BENDER Management For For 1B. ELECTION OF DIRECTOR: MICHAEL H. KALKSTEIN Management For For 1C. ELECTION OF DIRECTOR: JODY S. LINDELL Management For For 1D. ELECTION OF DIRECTOR: GARY S. PETERSMEYER Management For For 1E. ELECTION OF DIRECTOR: DONALD PRESS Management For For 1F. ELECTION OF DIRECTOR: STEVEN ROSENBERG Management For For 1G. ELECTION OF DIRECTOR: ALLAN E. RUBENSTEIN, M.D. Management For For 1H. ELECTION OF DIRECTOR: ROBERT S. WEISS Management For For 1I. ELECTION OF DIRECTOR: STANLEY ZINBERG, M.D. Management For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COOPER COMPANIES, INC. FOR THE FISCAL YEAR ENDING OCTOBER 31, 2013. Management For For 3. AN ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. Management For For SYNOPSYS, INC. Ticker Symbol SNPS Meeting Date 03-Apr-2013 ISIN US8716071076 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 AART J. DE GEUS For For 2 CHI-FOON CHAN For For 3 ALFRED CASTINO For For 4 BRUCE R. CHIZEN For For 5 DEBORAH A. COLEMAN For For 6 C.L. "MAX" NIKIAS For For 7 JOHN G. SCHWARZ For For 8 ROY VALLEE For For 9 STEVEN C. WALSKE For For 2. TO APPROVE OUR 2 INCENTIVE PLAN, AS AMENDED, IN ORDER TO, AMONG OTHER ITEMS, INCREASE THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE UNDER THAT PLAN BY 5,000,000 SHARES. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING NOVEMBER 2, 2013. Management For For C. R. BARD, INC. Ticker Symbol BCR Meeting Date 17-Apr-2013 ISIN US0673831097 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID M. BARRETT Management For For 1B. ELECTION OF DIRECTOR: ANTHONY WELTERS Management For For 1C. ELECTION OF DIRECTOR: TONY L. WHITE Management For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For 3. TO APPROVE THE 2 PLAN OF C. R. BARD, INC., AS AMENDED AND RESTATED. Management For For 4. TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS ON AN ADVISORY BASIS. Management For For 5. A SHAREHOLDER PROPOSAL RELATING TO SUSTAINABILITY REPORTING. Shareholder Against For 6. A SHAREHOLDER PROPOSAL RELATING TO SEPARATING THE CHAIR AND CEO. Shareholder For Against PPG INDUSTRIES, INC. Ticker Symbol PPG Meeting Date 18-Apr-2013 ISIN US6935061076 Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JAMES G. BERGES For For 2 JOHN V. FARACI For For 3 VICTORIA F. HAYNES For For 4 MARTIN H. RICHENHAGEN For For 2 PROPOSAL TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3 PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S ARTICLES OF INCORPORATION TO PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS. Management For For 4 PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 5 SHAREHOLDER PROPOSAL TO ADOPT A SIMPLE MAJORITY VOTE. Shareholder For Against AMERICAN EXPRESS COMPANY Ticker Symbol AXP Meeting Date 29-Apr-2013 ISIN US0258161092 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 C. BARSHEFSKY For For 2 U.M. BURNS For For 3 K.I. CHENAULT For For 4 P. CHERNIN For For 5 A. LAUVERGEON For For 6 T.J. LEONSIS For For 7 R.C. LEVIN For For 8 R.A. MCGINN For For 9 S.J. PALMISANO For For 10 S.S REINEMUND For For 11 D.L. VASELLA For For 12 R.D. WALTER For For 13 R.A. WILLIAMS For For 2. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management Against Against 4. SHAREHOLDER PROPOSAL RELATING TO SEPARATION OF CHAIRMAN AND CEO ROLES. Shareholder For Against THE BOEING COMPANY Ticker Symbol BA Meeting Date 29-Apr-2013 ISIN US0970231058 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID L. CALHOUN Management For For 1B. ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For 1C. ELECTION OF DIRECTOR: LINDA Z. COOK Management For For 1D. ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For 1E. ELECTION OF DIRECTOR: EDMUND P. GIAMBASTIANI, JR. Management For For 1F. ELECTION OF DIRECTOR: LAWRENCE W. KELLNER Management For For 1G. ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1H. ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management For For 1I. ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1J. ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management For For 1K. ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2013. Management For For 4. FUTURE EXTRAORDINARY RETIREMENT BENEFITS. Shareholder Against For 5. ACTION BY WRITTEN CONSENT. Shareholder For Against 6. EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder Against For 7. INDEPENDENT BOARD CHAIRMAN. Shareholder For Against INTERNATIONAL BUSINESS MACHINES CORP. Ticker Symbol IBM Meeting Date 30-Apr-2013 ISIN US4592001014 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: A.J.P. BELDA Management For For 1B. ELECTION OF DIRECTOR: W.R. BRODY Management For For 1C. ELECTION OF DIRECTOR: K.I. CHENAULT Management For For 1D. ELECTION OF DIRECTOR: M.L. ESKEW Management For For 1E. ELECTION OF DIRECTOR: D.N. FARR Management For For 1F. ELECTION OF DIRECTOR: S.A. JACKSON Management For For 1G. ELECTION OF DIRECTOR: A.N. LIVERIS Management For For 1H. ELECTION OF DIRECTOR: W.J. MCNERNEY, JR. Management For For 1I. ELECTION OF DIRECTOR: J.W. OWENS Management For For 1J. ELECTION OF DIRECTOR: V.M. ROMETTY Management For For 1K. ELECTION OF DIRECTOR: J.E. SPERO Management For For 1L. ELECTION OF DIRECTOR: S. TAUREL Management For For 1M. ELECTION OF DIRECTOR: L.H. ZAMBRANO Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM () Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management For For 4. STOCKHOLDER PROPOSAL FOR DISCLOSURE OF LOBBYING POLICIES AND PRACTICES (PAGE Shareholder Against For 5. STOCKHOLDER PROPOSAL ON THE RIGHT TO ACT BY WRITTEN CONSENT () Shareholder For Against 6. STOCKHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIR () Shareholder For Against 7. STOCKHOLDER PROPOSAL FOR EXECUTIVES TO RETAIN SIGNIFICANT STOCK () Shareholder Against For TERADATA CORPORATION Ticker Symbol TDC Meeting Date 30-Apr-2013 ISIN US88076W1036 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: EDWARD P. BOYKIN Management For For 1B. ELECTION OF DIRECTOR: CARY T. FU Management For For 1C. ELECTION OF DIRECTOR: VICTOR L. LUND Management For For 2. AN ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 3. APPROVAL OF THE RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Management For For 4. APPROVAL OF A STOCKHOLDER PROPOSAL RECOMMENDING DECLASSIFICATION OF OUR BOARD Shareholder For For STRYKER CORPORATION Ticker Symbol SYK Meeting Date 30-Apr-2013 ISIN US8636671013 Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: HOWARD E. COX, JR. Management For For 1B) ELECTION OF DIRECTOR: SRIKANT M. DATAR, PH.D. Management For For 1C) ELECTION OF DIRECTOR: ROCH DOLIVEUX, DVM Management For For 1D) ELECTION OF DIRECTOR: LOUISE L. FRANCESCONI Management For For 1E) ELECTION OF DIRECTOR: ALLAN C. GOLSTON Management For For 1F) ELECTION OF DIRECTOR: HOWARD L. LANCE Management For For 1G) ELECTION OF DIRECTOR: KEVIN A. LOBO Management For For 1H) ELECTION OF DIRECTOR: WILLIAM U. PARFET Management For For 1I) ELECTION OF DIRECTOR: RONDA E. STRYKER Management For For 2) RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR Management For For 3) APPROVAL, IN AN ADVISORY VOTE, OF THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. Management For For EMC CORPORATION Ticker Symbol EMC Meeting Date 01-May-2013 ISIN US2686481027 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL W. BROWN Management For For 1B. ELECTION OF DIRECTOR: RANDOLPH L. COWEN Management For For 1C. ELECTION OF DIRECTOR: GAIL DEEGAN Management For For 1D. ELECTION OF DIRECTOR: JAMES S. DISTASIO Management For For 1E. ELECTION OF DIRECTOR: JOHN R. EGAN Management For For 1F. ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For 1G. ELECTION OF DIRECTOR: JAMI MISCIK Management For For 1H. ELECTION OF DIRECTOR: WINDLE B. PRIEM Management For For 1I. ELECTION OF DIRECTOR: PAUL SAGAN Management For For 1J. ELECTION OF DIRECTOR: DAVID N. STROHM Management For For 1K. ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For 2. RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 3. ADVISORY APPROVAL OF OUR EXECUTIVE COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management Against Against 4. APPROVAL OF THE EMC CORPORATION AMENDED AND RESTATED 2, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 5. APPROVAL OF THE EMC CORPORATION AMENDED AND RESTATED 1989 EMPLOYEE STOCK PURCHASE PLAN, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 6. APPROVAL OF AMENDMENTS TO EMC'S ARTICLES OF ORGANIZATION AND BYLAWS TO ALLOW SHAREHOLDERS TO ACT BY WRITTEN CONSENT BY LESS THAN UNANIMOUS APPROVAL, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 7. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO POLITICAL CONTRIBUTIONS, AS DESCRIBED IN EMC'S PROXY STATEMENT. Shareholder Against For EQUIFAX INC. Ticker Symbol EFX Meeting Date 02-May-2013 ISIN US2944291051 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. Management For For 1B. ELECTION OF DIRECTOR: ROBERT D. DALEO Management For For 1C. ELECTION OF DIRECTOR: WALTER W. DRIVER, JR. Management For For 1D. ELECTION OF DIRECTOR: MARK L. FEIDLER Management For For 1E. ELECTION OF DIRECTOR: L. PHILLIP HUMANN Management For For 1F. ELECTION OF DIRECTOR: SIRI S. MARSHALL Management For For 1G. ELECTION OF DIRECTOR: JOHN A. MCKINLEY Management For For 1H. ELECTION OF DIRECTOR: RICHARD F. SMITH Management For For 1I. ELECTION OF DIRECTOR: MARK B. TEMPLETON Management For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS EQUIFAX'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. APPROVAL OF THE AMENDED AND RESTATED 2 Management Against Against 4. APPROVAL OF THE MATERIAL TERMS OF PERFORMANCE GOALS UNDER THE OMNIBUS PLAN. Management Against Against 5. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For O'REILLY AUTOMOTIVE, INC. Ticker Symbol ORLY Meeting Date 07-May-2013 ISIN US67103H1077 Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: LARRY O'REILLY Management For For 1B ELECTION OF DIRECTOR: ROSALIE O'REILLY- WOOTEN Management For For 1C ELECTION OF DIRECTOR: THOMAS T. HENDRICKSON Management For For 2 TO AMEND THE ARTICLES OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For 3 TO AMEND THE ARTICLES OF INCORPORATION TO ALLOW SHAREHOLDERS OF RECORD OF NOT LESS THAN 25% OF VOTING POWER TO CALL A SPECIAL MEETING OF SHAREHOLDERS. Management For For 4 TO AMEND THE ARTICLES OF INCORPORATION TO ALLOW MINOR UPDATES TO CONFORM TO CURRENT LAWS AND CLARIFY. Management For For 5 ADVISORY VOTE ON APPROVAL OF COMPENSATION OF EXECUTIVES. Management For For 6 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG, LLP, AS INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For DANAHER CORPORATION Ticker Symbol DHR Meeting Date 07-May-2013 ISIN US2358511028 Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: DONALD J. EHRLICH Management For For ELECTION OF DIRECTOR: LINDA HEFNER FILLER Management For For ELECTION OF DIRECTOR: TERI LIST-STOLL Management For For ELECTION OF DIRECTOR: WALTER G. LOHR, JR. Management For For ELECTION OF DIRECTOR: STEVEN M. RALES Management For For ELECTION OF DIRECTOR: JOHN T. SCHWIETERS Management For For ELECTION OF DIRECTOR: ALAN G. SPOON Management For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS DANAHER'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. TO APPROVE CERTAIN AMENDMENTS TO DANAHER'S 2 ALL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS. Management For For 4. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Against Against 5. TO ACT UPON A SHAREHOLDER PROPOSAL REQUESTING THAT COMPENSATION COMMITTEE ADOPT A POLICY REQUIRING THAT SENIOR EXECUTIVES RETAIN A SIGNIFICANT PERCENTAGE OF SHARES ACQUIRED THROUGH EQUITY PAY PROGRAMS UNTIL REACHING NORMAL RETIREMENT AGE. Shareholder Against For 6. TO ACT UPON A SHAREHOLDER PROPOSAL REQUESTING THAT DANAHER ISSUE A REPORT DISCLOSING ITS POLITICAL EXPENDITURES AND POLITICAL EXPENDITURE POLICIES, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against GILEAD SCIENCES, INC. Ticker Symbol GILD Meeting Date 08-May-2013 ISIN US3755581036 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN F. COGAN For For 2 ETIENNE F. DAVIGNON For For 3 CARLA A. HILLS For For 4 KEVIN E. LOFTON For For 5 JOHN W. MADIGAN For For 6 JOHN C. MARTIN For For 7 NICHOLAS G. MOORE For For 8 RICHARD J. WHITLEY For For 9 GAYLE E. WILSON For For 10 PER WOLD-OLSEN For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. TO APPROVE A RESTATEMENT OF GILEAD SCIENCES, INC.'S 2 PLAN. Management For For 4. TO APPROVE AN AMENDMENT TO GILEAD'S RESTATED CERTIFICATE OF INCORPORATION. Management For For 5. TO APPROVE, ON THE ADVISORY BASIS, THE COMPENSATION OF GILEAD'S NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. Management For For 6. TO VOTE ON A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD ADOPT A POLICY THAT THE CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT DIRECTOR, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 7. TO VOTE ON A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD TAKE STEPS TO PERMIT STOCKHOLDER ACTION BY WRITTEN CONSENT, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against CVS CAREMARK CORPORATION Ticker Symbol CVS Meeting Date 09-May-2013 ISIN US1266501006 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: C. DAVID BROWN II Management For For 1B. ELECTION OF DIRECTOR: DAVID W. DORMAN Management For For 1C. ELECTION OF DIRECTOR: ANNE M. FINUCANE Management For For 1D. ELECTION OF DIRECTOR: KRISTEN GIBNEY WILLIAMS Management For For 1E. ELECTION OF DIRECTOR: LARRY J. MERLO Management For For 1F. ELECTION OF DIRECTOR: JEAN-PIERRE MILLON Management For For 1G. ELECTION OF DIRECTOR: RICHARD J. SWIFT Management For For 1H. ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For 1I. ELECTION OF DIRECTOR: TONY L. WHITE Management For For 2. PROPOSAL TO RATIFY INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. AMEND THE COMPANY'S 2007 EMPLOYEE STOCK PURCHASE PLAN TO ADD SHARES TO THE PLAN. Management For For 5. AMEND THE COMPANY'S CHARTER TO REDUCE VOTING THRESHOLDS IN THE FAIR PRICE PROVISION. Management For For 6. STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS AND EXPENDITURES. Shareholder Against For 7. STOCKHOLDER PROPOSAL REGARDING POLICY ON ACCELERATED VESTING OF EQUITY AWARDS UPON A CHANGE IN CONTROL. Shareholder Against For 8. STOCKHOLDER PROPOSAL REGARDING LOBBYING EXPENDITURES. Shareholder Against For BROADCOM CORPORATION Ticker Symbol BRCM Meeting Date 14-May-2013 ISIN US1113201073 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 R.J. FINOCCHIO, JR. For For 2 NANCY H. HANDEL For For 3 EDDY W. HARTENSTEIN For For 4 MARIA M. KLAWE, PH.D. For For 5 JOHN E. MAJOR For For 6 SCOTT A. MCGREGOR For For 7 WILLIAM T. MORROW For For 8 HENRY SAMUELI, PH.D. For For 9 ROBERT E. SWITZ For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For SCRIPPS NETWORKS INTERACTIVE, INC. Ticker Symbol SNI Meeting Date 14-May-2013 ISIN US8110651010 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAVID A. GALLOWAY For For 2 NICHOLAS B. PAUMGARTEN For For 3 JEFFREY SAGANSKY For For 4 RONALD W. TYSOE For For FOOT LOCKER, INC. Ticker Symbol FL Meeting Date 15-May-2013 ISIN US3448491049 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 KEN C. HICKS* For For 2 GUILLERMO MARMOL* For For 3 DONA D. YOUNG* For For 4 MAXINE CLARK# For For 2. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVAL OF THE 2 EMPLOYEES STOCK PURCHASE PLAN. Management For For 4. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 5. SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, TO REPEAL CLASSIFIED BOARD. Shareholder For Against INTEL CORPORATION Ticker Symbol INTC Meeting Date 16-May-2013 ISIN US4581401001 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management For For 1B. ELECTION OF DIRECTOR: ANDY D. BRYANT Management For For 1C. ELECTION OF DIRECTOR: SUSAN L. DECKER Management For For 1D. ELECTION OF DIRECTOR: JOHN J. DONAHOE Management For For 1E. ELECTION OF DIRECTOR: REED E. HUNDT Management For For 1F. ELECTION OF DIRECTOR: JAMES D. PLUMMER Management For For 1G. ELECTION OF DIRECTOR: DAVID S. POTTRUCK Management For For 1H. ELECTION OF DIRECTOR: FRANK D. YEARY Management For For 1I. ELECTION OF DIRECTOR: DAVID B. YOFFIE Management For For 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. APPROVAL OF AMENDMENT AND EXTENSION OF THE 2 Management For For 5. STOCKHOLDER PROPOSAL TITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK" Shareholder Against For UNION PACIFIC CORPORATION Ticker Symbol UNP Meeting Date 16-May-2013 ISIN US9078181081 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: A.H. CARD, JR. Management For For 1B. ELECTION OF DIRECTOR: E.B. DAVIS, JR. Management For For 1C. ELECTION OF DIRECTOR: T.J. DONOHUE Management For For 1D. ELECTION OF DIRECTOR: A.W. DUNHAM Management For For 1E. ELECTION OF DIRECTOR: J.R. HOPE Management For For 1F. ELECTION OF DIRECTOR: J.J. KORALESKI Management For For 1G. ELECTION OF DIRECTOR: C.C. KRULAK Management For For 1H. ELECTION OF DIRECTOR: M.R. MCCARTHY Management For For 1I. ELECTION OF DIRECTOR: M.W. MCCONNELL Management For For 1J. ELECTION OF DIRECTOR: T.F. MCLARTY III Management For For 1K. ELECTION OF DIRECTOR: S.R. ROGEL Management For For 1L. ELECTION OF DIRECTOR: J.H. VILLARREAL Management For For 1M. ELECTION OF DIRECTOR: J.R. YOUNG Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. AN ADVISORY VOTE ON EXECUTIVE COMPENSATION ("SAY ON PAY"). Management For For 4. ADOPT THE UNION PACIFIC CORPORATION 2 Management For For 5. SHAREHOLDER PROPOSAL REGARDING LOBBYING ACTIVITIES IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Against For MACY'S INC. Ticker Symbol M Meeting Date 17-May-2013 ISIN US55616P1049 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STEPHEN F. BOLLENBACH Management For For 1B. ELECTION OF DIRECTOR: DEIRDRE P. CONNELLY Management For For 1C. ELECTION OF DIRECTOR: MEYER FELDBERG Management For For 1D. ELECTION OF DIRECTOR: SARA LEVINSON Management For For 1E. ELECTION OF DIRECTOR: TERRY J. LUNDGREN Management For For 1F. ELECTION OF DIRECTOR: JOSEPH NEUBAUER Management For For 1G. ELECTION OF DIRECTOR: JOYCE M. ROCHE Management For For 1H. ELECTION OF DIRECTOR: PAUL C. VARGA Management For For 1I. ELECTION OF DIRECTOR: CRAIG E. WEATHERUP Management For For 1J. ELECTION OF DIRECTOR: MARNA C. WHITTINGTON Management For For 2. THE PROPOSED RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS MACY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 1, 2014. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For ROSS STORES, INC. Ticker Symbol ROST Meeting Date 22-May-2013 ISIN US7782961038 Item Proposal Type Vote For/Against Management 1A. ELECTION OF CLASS II DIRECTOR: MICHAEL BALMUTH Management For For 1B. ELECTION OF CLASS II DIRECTOR: K. GUNNAR BJORKLUND Management For For 1C. ELECTION OF CLASS II DIRECTOR: SHARON D. GARRETT Management For For 1D. ELECTION OF CLASS III DIRECTOR: MICHAEL J. BUSH Management For For 1E. ELECTION OF CLASS III DIRECTOR: NORMAN A. FERBER Management For For 1F. ELECTION OF CLASS III DIRECTOR: GREGORY L. QUESNEL Management For For 2. APPROVAL OF CERTAIN PROVISIONS OF 2008 EQUITY INCENTIVE PLAN. Management For For 3. ADVISORY VOTE TO APPROVE THE RESOLUTION ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 4. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 1, 2014. Management For For THE HOME DEPOT, INC. Ticker Symbol HD Meeting Date 23-May-2013 ISIN US4370761029 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: F. DUANE ACKERMAN Management For For 1B. ELECTION OF DIRECTOR: FRANCIS S. BLAKE Management For For 1C. ELECTION OF DIRECTOR: ARI BOUSBIB Management For For 1D. ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN Management For For 1E. ELECTION OF DIRECTOR: J. FRANK BROWN Management For For 1F. ELECTION OF DIRECTOR: ALBERT P. CAREY Management For For 1G. ELECTION OF DIRECTOR: ARMANDO CODINA Management For For 1H. ELECTION OF DIRECTOR: BONNIE G. HILL Management For For 1I. ELECTION OF DIRECTOR: KAREN L. KATEN Management For For 1J. ELECTION OF DIRECTOR: MARK VADON Management For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. APPROVAL OF THE MATERIAL TERMS OF OFFICER PERFORMANCE GOALS UNDER THE MANAGEMENT INCENTIVE PLAN Management For For 5. APPROVAL OF THE AMENDED AND RESTATED 2 Management For For 6. SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT Shareholder Against For 7. SHAREHOLDER PROPOSAL REGARDING STORMWATER MANAGEMENT POLICY Shareholder Against For MYLAN INC. Ticker Symbol MYL Meeting Date 24-May-2013 ISIN US6285301072 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: HEATHER BRESCH Management For For 1B. ELECTION OF DIRECTOR: WENDY CAMERON Management For For 1C. ELECTION OF DIRECTOR: ROBERT J. CINDRICH Management For For 1D. ELECTION OF DIRECTOR: ROBERT J. COURY Management For For 1E. ELECTION OF DIRECTOR: NEIL DIMICK, C.P.A. Management For For 1F. ELECTION OF DIRECTOR: MELINA HIGGINS Management For For 1G. ELECTION OF DIRECTOR: DOUGLAS J. LEECH, C.P.A. Management For For 1H. ELECTION OF DIRECTOR: RAJIV MALIK Management For For 1I. ELECTION OF DIRECTOR: JOSEPH C. MAROON, M.D. Management For For 1J. ELECTION OF DIRECTOR: MARK W. PARRISH Management For For 1K. ELECTION OF DIRECTOR: RODNEY L. PIATT, C.P.A. Management For For 1L. ELECTION OF DIRECTOR: C.B. TODD Management For For 1M. ELECTION OF DIRECTOR: RANDALL L. (PETE) VANDERVEEN, PH.D., R.PH., C.P.A. Management For For 2. RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For 3. APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF THE COMPANY. Management For For 4. CONSIDER A SHAREHOLDER PROPOSAL REQUESTING THE ADOPTION OF A MANDATORY POLICY REQUIRING THAT THE CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT DIRECTOR. Shareholder For Against FIDELITY NAT'L INFORMATION SERVICES INC Ticker Symbol FIS Meeting Date 29-May-2013 ISIN US31620M1062 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STEPHAN A. JAMES Management For For 1B. ELECTION OF DIRECTOR: FRANK R. MARTIRE Management For For 1C. ELECTION OF DIRECTOR: GARY A. NORCROSS Management For For 1D. ELECTION OF DIRECTOR: JAMES B. STALLINGS, JR. Management For For 2. ADVISORY VOTE ON FIDELITY NATIONAL INFORMATION SERVICES, INC. EXECUTIVE COMPENSATION. Management Against Against 3. TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE FIS 2008 OMNIBUS INCENTIVE PLAN. Management For For 4. TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2013 FISCAL YEAR. Management For For BLACKROCK, INC. Ticker Symbol BLK Meeting Date 30-May-2013 ISIN US09247X1019 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ABDLATIF YOUSEF AL-HAMAD Management For For 1B. ELECTION OF DIRECTOR: MATHIS CABIALLAVETTA Management For For 1C. ELECTION OF DIRECTOR: DENNIS D. DAMMERMAN Management For For 1D. ELECTION OF DIRECTOR: JESSICA P. EINHORN Management For For 1E. ELECTION OF DIRECTOR: FABRIZIO FREDA Management For For 1F. ELECTION OF DIRECTOR: DAVID H. KOMANSKY Management For For 1G. ELECTION OF DIRECTOR: JAMES E. ROHR Management For For 1H. ELECTION OF DIRECTOR: SUSAN L. WAGNER Management For For 2. APPROVAL, IN A NON-BINDING VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS, AS DISCLOSED AND DISCUSSED IN THE PROXY STATEMENT. Management Against Against 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS BLACKROCK'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For UNITEDHEALTH GROUP INCORPORATED Ticker Symbol UNH Meeting Date 03-Jun-2013 ISIN US91324P1021 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: WILLIAM C. BALLARD, JR. Management For For 1B. ELECTION OF DIRECTOR: EDSON BUENO, M.D. Management For For 1C. ELECTION OF DIRECTOR: RICHARD T. BURKE Management For For 1D. ELECTION OF DIRECTOR: ROBERT J. DARRETTA Management For For 1E. ELECTION OF DIRECTOR: STEPHEN J. HEMSLEY Management For For 1F. ELECTION OF DIRECTOR: MICHELE J. HOOPER Management For For 1G. ELECTION OF DIRECTOR: RODGER A. LAWSON Management For For 1H. ELECTION OF DIRECTOR: DOUGLAS W. LEATHERDALE Management For For 1I. ELECTION OF DIRECTOR: GLENN M. RENWICK Management For For 1J. ELECTION OF DIRECTOR: KENNETH I. SHINE, M.D. Management For For 1K. ELECTION OF DIRECTOR: GAIL R. WILENSKY, PH.D. Management For For 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For 4. THE SHAREHOLDER PROPOSAL SET FORTH IN THE PROXY STATEMENT REQUESTING ADDITIONAL LOBBYING DISCLOSURE, IF PROPERLY PRESENTED AT THE 2013 ANNUAL MEETING OF SHAREHOLDERS. Shareholder Against For GOOGLE INC. Ticker Symbol GOOG Meeting Date 06-Jun-2013 ISIN US38259P5089 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LARRY PAGE For For 2 SERGEY BRIN For For 3 ERIC E. SCHMIDT For For 4 L. JOHN DOERR For For 5 DIANE B. GREENE For For 6 JOHN L. HENNESSY For For 7 ANN MATHER For For 8 PAUL S. OTELLINI For For 9 K. RAM SHRIRAM For For 10 SHIRLEY M. TILGHMAN For For 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. A STOCKHOLDER PROPOSAL REGARDING A REPORT ON LEAD BATTERIES IN GOOGLE'S SUPPLY CHAIN, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 4. A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 5. A STOCKHOLDER PROPOSAL REGARDING EXECUTIVE STOCK RETENTION, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 6. A STOCKHOLDER PROPOSAL REGARDING SUCCESSION PLANNING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For PRICELINE.COM INCORPORATED Ticker Symbol PCLN Meeting Date 06-Jun-2013 ISIN US7415034039 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 TIM ARMSTRONG For For 2 HOWARD W. BARKER, JR. For For 3 JEFFERY H. BOYD For For 4 JAN L. DOCTER For For 5 JEFFREY E. EPSTEIN For For 6 JAMES M. GUYETTE For For 7 NANCY B. PERETSMAN For For 8 THOMAS E. ROTHMAN For For 9 CRAIG W. RYDIN For For 2. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. TO APPROVE ON AN ADVISORY BASIS THE COMPENSATION PAID BY THE COMPANY TO ITS NAMED EXECUTIVE OFFICERS. Management For For 4. TO APPROVE AN AMENDMENT TO THE COMPANY'S 1 THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER THE PLAN BY 2,400,000 SHARES AND CERTAIN OTHER AMENDMENTS TO THE PLAN. Management For For 5. TO CONSIDER AND VOTE UPON A NON-BINDING STOCKHOLDER PROPOSAL REQUESTING THAT THE COMPANY'S BOARD OF DIRECTORS ADOPT A POLICY LIMITING THE ACCELERATION OF VESTING OF EQUITY AWARDS GRANTED TO SENIOR EXECUTIVES IN THE EVENT OF A CHANGE IN CONTROL OF THE COMPANY. Shareholder Against For THE TJX COMPANIES, INC. Ticker Symbol TJX Meeting Date 11-Jun-2013 ISIN US8725401090 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ZEIN ABDALLA Management For For 1B. ELECTION OF DIRECTOR: JOSE B. ALVAREZ Management For For 1C. ELECTION OF DIRECTOR: ALAN M. BENNETT Management For For 1D. ELECTION OF DIRECTOR: BERNARD CAMMARATA Management For For 1E. ELECTION OF DIRECTOR: DAVID T. CHING Management For For 1F. ELECTION OF DIRECTOR: MICHAEL F. HINES Management For For 1G. ELECTION OF DIRECTOR: AMY B. LANE Management For For 1H. ELECTION OF DIRECTOR: DAWN G. LEPORE Management For For 1I. ELECTION OF DIRECTOR: CAROL MEYROWITZ Management For For 1J. ELECTION OF DIRECTOR: JOHN F. O'BRIEN Management For For 1K. ELECTION OF DIRECTOR: WILLOW B. SHIRE Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. Management For For 3. APPROVAL OF STOCK INCENTIVE PLAN AMENDMENTS AND MATERIAL TERMS OF PERFORMANCE GOALS UNDER THE PLAN. Management For For 4. SAY ON PAY: ADVISORY APPROVAL OF TJX'S EXECUTIVE COMPENSATION. Management For For CELGENE CORPORATION Ticker Symbol CELG Meeting Date 12-Jun-2013 ISIN US1510201049 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT J. HUGIN For For 2 R.W. BARKER, D. PHIL. For For 3 MICHAEL D. CASEY For For 4 CARRIE S. COX For For 5 RODMAN L. DRAKE For For 6 M.A. FRIEDMAN, M.D. For For 7 GILLA KAPLAN, PH.D. For For 8 JAMES J. LOUGHLIN For For 9 ERNEST MARIO, PH.D. For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S 2008 STOCK INCENTIVE PLAN. Management For For 4. APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 5. STOCKHOLDER PROPOSAL DESCRIBED IN MORE DETAIL IN THE PROXY STATEMENT. Shareholder Against For PETSMART, INC. Ticker Symbol PETM Meeting Date 14-Jun-2013 ISIN US7167681060 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ANGEL CABRERA Management For For 1B. ELECTION OF DIRECTOR: RITA V. FOLEY Management For For 1C. ELECTION OF DIRECTOR: RAKESH GANGWAL Management For For 1D. ELECTION OF DIRECTOR: JOSEPH S. HARDIN, JR. Management For For 1E. ELECTION OF DIRECTOR: GREGORY P. JOSEFOWICZ Management For For 1F. ELECTION OF DIRECTOR: RICHARD K. LOCHRIDGE Management For For 1G. ELECTION OF DIRECTOR: ROBERT F. MORAN Management For For 1H. ELECTION OF DIRECTOR: BARBARA MUNDER Management For For 1I. ELECTION OF DIRECTOR: THOMAS G. STEMBERG Management For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR 2, Management For For 3. TO APPROVE OUR AMENDED AND RESTATED EXECUTIVE SHORT-TERM INCENTIVE PLAN. Management For For 4. TO APPROVE, BY NON-BINDING ADVISORY VOTE, EXECUTIVE COMPENSATION. Management For For EXPEDIA, INC. Ticker Symbol EXPE Meeting Date 18-Jun-2013 ISIN US30212P3038 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GEORGE "SKIP" BATTLE* For For 2 PAMELA L. COE For For 3 BARRY DILLER For For 4 JONATHAN L. DOLGEN Withheld Against 5 CRAIG A. JACOBSON* For For 6 VICTOR A. KAUFMAN For For 7 PETER M. KERN* For For 8 DARA KHOSROWSHAHI For For 9 JOHN C. MALONE For For 10 JOSE A. TAZON For For 2. APPROVAL OF THE SECOND AMENDED AND RESTATED EXPEDIA, INC. 2 ANNUAL INCENTIVE PLAN, INCLUDING AN AMENDMENT TO INCREASE THE NUMBER OF SHARES OF EXPEDIA COMMON STOCK AUTHORIZED FOR ISSUANCE THEREUNDER BY Management Against Against 3. APPROVAL OF THE EXPEDIA, INC. 2013 EMPLOYEE STOCK PURCHASE PLAN AND THE EXPEDIA, INC. 2 STOCK PURCHASE PLAN. Management For For 4. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS EXPEDIA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For CHICO'S FAS, INC. Ticker Symbol CHS Meeting Date 27-Jun-2013 ISIN US1686151028 Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: VERNA K. GIBSON Management For For ELECTION OF DIRECTOR: DAVID F. DYER Management For For ELECTION OF DIRECTOR: JANICE L. FIELDS Management For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG, LLP AS INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS Management For For 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For Wedge Vote Summary DELL INC. Ticker Symbol DELL Meeting Date 13-Jul-2012 ISIN US24702R1014 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES W. BREYER Management For For 1B. ELECTION OF DIRECTOR: DONALD J. CARTY Management For For 1C. ELECTION OF DIRECTOR: JANET F. CLARK Management For For 1D. ELECTION OF DIRECTOR: LAURA CONIGLIARO Management For For 1E. ELECTION OF DIRECTOR: MICHAEL S. DELL Management For For 1F. ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For 1G. ELECTION OF DIRECTOR: WILLIAM H. GRAY, III Management For For 1H. ELECTION OF DIRECTOR: GERARD J. KLEISTERLEE Management For For 1I. ELECTION OF DIRECTOR: KLAUS S. LUFT Management For For 1J. ELECTION OF DIRECTOR: ALEX J. MANDL Management For For 1K. ELECTION OF DIRECTOR: SHANTANU NARAYEN Management For For 1L. ELECTION OF DIRECTOR: H. ROSS PEROT, JR. Management For For 2. RATIFICATION OF SELECTION OF PRICEWATERHOUSECOOPERS LLP AS DELL'S INDEPENDENT AUDITOR FOR FISCAL Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF DELL'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT Management For For 4. APPROVAL OF THE DELL INC. 2012 LONG- TERM INCENTIVE PLAN Management For For CA, INC. Ticker Symbol CA Meeting Date 01-Aug-2012 ISIN US12673P1057 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JENS ALDER Management For For 1B. ELECTION OF DIRECTOR: RAYMOND J. BROMARK Management For For 1C. ELECTION OF DIRECTOR: GARY J. FERNANDES Management For For 1D. ELECTION OF DIRECTOR: ROHIT KAPOOR Management For For 1E. ELECTION OF DIRECTOR: KAY KOPLOVITZ Management For For 1F. ELECTION OF DIRECTOR: CHRISTOPHER B. LOFGREN Management For For 1G. ELECTION OF DIRECTOR: WILLIAM E. MCCRACKEN Management For For 1H. ELECTION OF DIRECTOR: RICHARD SULPIZIO Management For For 1I. ELECTION OF DIRECTOR: LAURA S. UNGER Management For For 1J. ELECTION OF DIRECTOR: ARTHUR F. WEINBACH Management For For 1K. ELECTION OF DIRECTOR: RENATO (RON) ZAMBONINI Management For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Against Against 3. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For 4. TO APPROVE THE CA, INC. 2012 COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS. Management For For ASML HOLDINGS N.V. Ticker Symbol ASML Meeting Date 07-Sep-2012 ISIN USN070591862 Item Proposal Type Vote For/Against Management 3A. PROPOSAL TO RESOLVE TO AUTHORIZE THE BOARD OF MANAGEMENT TO ISSUE SHARES OR RIGHTS TO SUBSCRIBE FOR SHARES IN THE CAPITAL OF THE COMPANY IN CONNECTION WITH THE CUSTOMER CO- INVESTMENT PROGRAM, SUBJECT TO SUPERVISORY BOARD APPROVAL, UP TO 25% OF THE ISSUED SHARE CAPITAL OF THE COMPANY AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS (THE "AGM") HELD ON 25 APRIL 2012, FROM 7 SEPTEMBER 2 Management For For 3B. PROPOSAL TO RESOLVE TO AUTHORIZE THE BOARD OF MANAGEMENT TO RESTRICT OR EXCLUDE, SUBJECT TO SUPERVISORY BOARD APPROVAL, THE PRE-EMPTION RIGHTS ACCRUING TO SHAREHOLDERS IN CONNECTION WITH THE ISSUE OF SHARES OR RIGHTS TO SUBSCRIBE FOR SHARES AS DESCRIBED UNDER (A) FROM 7 SEPTEMBER 2 Management For For 4A. PROPOSAL TO RESOLVE TO AMEND THE ARTICLES OF ASSOCIATION OF THE COMPANY IN ACCORDANCE WITH THE DRAFT DEED OF AMENDMENT TO THE ARTICLES OF ASSOCIATION (PART I) TO CREATE A SPECIFIC SHARE CLASS (ORDINARY SHARES M) FOR THE PARTICIPANTS TO THE CUSTOMER CO- INVESTMENT PROGRAM. UPON THE FIRST AMENDMENT OF THE ARTICLES OF ASSOCIATION OF THE COMPANY THE ORDINARY SHARES TO BE HELD FOR THE BENEFIT OF THE PARTICIPANTS TO THE CUSTOMER CO-INVESTMENT PROGRAM WILL BE CONVERTED INTO ORDINARY SHARES M AND ALL OTHER ORDINARY SHARES WILL BE CONVERTED INTO ORDINARY SHARES A. Management For For 4B. PROPOSAL TO RESOLVE TO AMEND THE ARTICLES OF ASSOCIATION OF THE COMPANY IN ACCORDANCE WITH THE DRAFT DEED OF AMENDMENT TO THE ARTICLES OF ASSOCIATION (PART II) TO INCREASE THE PAR VALUE PER ORDINARY SHARE A BY AN AMOUNT TO BE DETERMINED BY THE BOARD OF MANAGEMENT OF AT LEAST EUR 5.97 PER SHARE AND AT MOST EUR 12 PER SHARE AT THE EXPENSE OF THE SHARE PREMIUM RESERVE. Management For For 4C. PROPOSAL TO RESOLVE TO REDUCE THE ISSUED CAPITAL BY AN AMOUNT AT LEAST EQUAL TO THE AGGREGATE AMOUNT TO BE PAID BY THE PARTICIPANTS TO THE CUSTOMER CO-INVESTMENT PROGRAM FOR THEIR SHARES, BEING AN AMOUNT NO LESS THAN EUR 2,513,447,071.07 AND NO MORE THAN EUR 5,000,000,000 BY DECREASING THE NOMINAL VALUE OF THE ORDINARY SHARES A BY AN AMOUNT TO BE DETERMINED BY THE BOARD OF MANAGEMENT OF AT LEAST EUR 5.99 PER SHARE AND AT MOST EUR 12 PER SHARE, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 4D. PROPOSAL TO RESOLVE TO AMEND THE ARTICLES OF ASSOCIATION OF THE COMPANY IN ACCORDANCE WITH THE DRAFT DEED OF AMENDMENT TO THE ARTICLES OF ASSOCIATION (PART IV) TO CONSOLIDATE THE ORDINARY SHARES A AT AN EXCHANGE RATIO TO BE DETERMINED BY THE BOARD OF MANAGEMENT. THE EXCHANGE RATIO WILL DEPEND ON THE PERCENTAGE OF NEW SHARES TO BE ISSUED TO THE PARTICIPANTS TO THE CUSTOMER CO-INVESTMENT PROGRAM, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 4E. PROPOSAL TO RESOLVE TO AMEND THE ARTICLES OF ASSOCIATION IN ACCORDANCE WITH THE DRAFT DEED OF AMENDMENT TO THE ARTICLES OF ASSOCIATION (PART V) TO DELETE THE SHARE CLASS M FOR PARTICIPANTS TO THE CUSTOMER CO-INVESTMENT PROGRAM AND SHARE CLASS A FOR THE OTHER SHAREHOLDERS. THE ORDINARY SHARES M AND ORDINARY SHARES A SHALL BE CONVERTED INTO ORDINARY SHARES WITHOUT A SPECIFIC LETTER MARK ATTACHED TO IT. Management For For 5. AUTHORIZATION TO EXECUTE THE DEEDS OF AMENDMENT PROPOSAL TO RESOLVE TO AUTHORIZE EACH DIRECTOR OF THE COMPANY AS WELL AS ANY AND ALL LAWYERS AND PARALEGALS PRACTICING WITH DE BRAUW BLACKSTONE WESTBROEK N.V. TO EXECUTE THE NOTARIAL DEEDS OF AMENDMENT TO THE ARTICLES OF ASSOCIATION. Management For For 6A. PROPOSAL TO RESOLVE TO AUTHORIZE THE BOARD OF MANAGEMENT TO ISSUE SHARES OR RIGHTS TO SUBSCRIBE FOR SHARES IN THE CAPITAL OF THE COMPANY, SUBJECT TO SUPERVISORY BOARD APPROVAL, LIMITED TO 5% OF THE ISSUED SHARE CAPITAL AT 25 APRIL 2 SEPTEMBER 2 2013. PROVIDED THAT THE GENERAL MEETING OF SHAREHOLDERS GRANTS THIS NEW AUTHORIZATION, THE CORRESPONDING AUTHORIZATION GRANTED AT THE AGM HELD ON 25 APRIL 2 NOT ALREADY USED. Management For For 6B. PROPOSAL TO RESOLVE TO AUTHORIZE THE BOARD OF MANAGEMENT TO RESTRICT OR EXCLUDE THE PRE-EMPTION RIGHTS ACCRUING TO SHAREHOLDERS IN CONNECTION WITH THE ISSUE OF SHARES OR RIGHTS TO SUBSCRIBE FOR SHARES AS DESCRIBED UNDER (A), SUBJECT TO APPROVAL OF THE SUPERVISORY BOARD, FOR A PERIOD FROM 7 SEPTEMBER 2012 THROUGH 25 OCTOBER 2013. PROVIDED THAT THE GENERAL MEETING OF SHAREHOLDERS GRANTS THIS NEW AUTHORIZATION, THE CORRESPONDING AUTHORIZATION GRANTED AT THE AGM HELD ON 25 APRIL 2 APPLY TO THE EXTENT NOT ALREADY USED. Management For For 6C. PROPOSAL TO RESOLVE TO AUTHORIZE THE BOARD OF MANAGEMENT TO ISSUE SHARES OR RIGHTS TO SUBSCRIBE FOR SHARES IN THE CAPITAL OF THE COMPANY, SUBJECT TO SUPERVISORY BOARD APPROVAL, LIMITED TO 5% OF THE ISSUED SHARE CAPITAL AT 25 APRIL 2012, WHICH 5% CAN ONLY BE USED IN CONNECTION WITH OR ON THE OCCASION OF MERGERS, ACQUISITIONS AND/OR (STRATEGIC) ALLIANCES, FOR A PERIOD FROM 7 SEPTEMBER 2 2013, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 6D. PROPOSAL TO RESOLVE TO AUTHORIZE THE BOARD OF MANAGEMENT TO RESTRICT OR EXCLUDE THE PRE-EMPTION RIGHTS ACCRUING TO SHAREHOLDERS IN CONNECTION WITH THE ISSUE OF SHARES OR RIGHTS TO SUBSCRIBE FOR SHARES AS DESCRIBED UNDER (C), SUBJECT TO APPROVAL OF THE SUPERVISORY BOARD, FOR A PERIOD FROM 7 SEPTEMBER 2012 THROUGH 25 OCTOBER 2013. PROVIDED THAT THE GENERAL MEETING OF SHAREHOLDERS GRANTS THIS NEW AUTHORIZATION, THE CORRESPONDING AUTHORIZATION GRANTED AT THE AGM HELD ON 25 APRIL 2 APPLY TO THE EXTENT NOT ALREADY USED. Management For For ASML HOLDINGS N.V. Ticker Symbol ASML Meeting Date 07-Sep-2012 ISIN USN070591862 Item Proposal Type Vote For/Against Management 3A. PROPOSAL TO RESOLVE TO AUTHORIZE THE BOARD OF MANAGEMENT TO ISSUE SHARES OR RIGHTS TO SUBSCRIBE FOR SHARES IN THE CAPITAL OF THE COMPANY IN CONNECTION WITH THE CUSTOMER CO- INVESTMENT PROGRAM, SUBJECT TO SUPERVISORY BOARD APPROVAL, UP TO 25% OF THE ISSUED SHARE CAPITAL OF THE COMPANY AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS (THE "AGM") HELD ON 25 APRIL 2012, FROM 7 SEPTEMBER 2 Management For For 3B. PROPOSAL TO RESOLVE TO AUTHORIZE THE BOARD OF MANAGEMENT TO RESTRICT OR EXCLUDE, SUBJECT TO SUPERVISORY BOARD APPROVAL, THE PRE-EMPTION RIGHTS ACCRUING TO SHAREHOLDERS IN CONNECTION WITH THE ISSUE OF SHARES OR RIGHTS TO SUBSCRIBE FOR SHARES AS DESCRIBED UNDER (A) FROM 7 SEPTEMBER 2 Management For For 4A. PROPOSAL TO RESOLVE TO AMEND THE ARTICLES OF ASSOCIATION OF THE COMPANY IN ACCORDANCE WITH THE DRAFT DEED OF AMENDMENT TO THE ARTICLES OF ASSOCIATION (PART I) TO CREATE A SPECIFIC SHARE CLASS (ORDINARY SHARES M) FOR THE PARTICIPANTS TO THE CUSTOMER CO- INVESTMENT PROGRAM. UPON THE FIRST AMENDMENT OF THE ARTICLES OF ASSOCIATION OF THE COMPANY THE ORDINARY SHARES TO BE HELD FOR THE BENEFIT OF THE PARTICIPANTS TO THE CUSTOMER CO-INVESTMENT PROGRAM WILL BE CONVERTED INTO ORDINARY SHARES M AND ALL OTHER ORDINARY SHARES WILL BE CONVERTED INTO ORDINARY SHARES A. Management For For 4B. PROPOSAL TO RESOLVE TO AMEND THE ARTICLES OF ASSOCIATION OF THE COMPANY IN ACCORDANCE WITH THE DRAFT DEED OF AMENDMENT TO THE ARTICLES OF ASSOCIATION (PART II) TO INCREASE THE PAR VALUE PER ORDINARY SHARE A BY AN AMOUNT TO BE DETERMINED BY THE BOARD OF MANAGEMENT OF AT LEAST EUR 5.97 PER SHARE AND AT MOST EUR 12 PER SHARE AT THE EXPENSE OF THE SHARE PREMIUM RESERVE. Management For For 4C. PROPOSAL TO RESOLVE TO REDUCE THE ISSUED CAPITAL BY AN AMOUNT AT LEAST EQUAL TO THE AGGREGATE AMOUNT TO BE PAID BY THE PARTICIPANTS TO THE CUSTOMER CO-INVESTMENT PROGRAM FOR THEIR SHARES, BEING AN AMOUNT NO LESS THAN EUR 2,513,447,071.07 AND NO MORE THAN EUR 5,000,000,000 BY DECREASING THE NOMINAL VALUE OF THE ORDINARY SHARES A BY AN AMOUNT TO BE DETERMINED BY THE BOARD OF MANAGEMENT OF AT LEAST EUR 5.99 PER SHARE AND AT MOST EUR 12 PER SHARE, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 4D. PROPOSAL TO RESOLVE TO AMEND THE ARTICLES OF ASSOCIATION OF THE COMPANY IN ACCORDANCE WITH THE DRAFT DEED OF AMENDMENT TO THE ARTICLES OF ASSOCIATION (PART IV) TO CONSOLIDATE THE ORDINARY SHARES A AT AN EXCHANGE RATIO TO BE DETERMINED BY THE BOARD OF MANAGEMENT. THE EXCHANGE RATIO WILL DEPEND ON THE PERCENTAGE OF NEW SHARES TO BE ISSUED TO THE PARTICIPANTS TO THE CUSTOMER CO-INVESTMENT PROGRAM, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 4E. PROPOSAL TO RESOLVE TO AMEND THE ARTICLES OF ASSOCIATION IN ACCORDANCE WITH THE DRAFT DEED OF AMENDMENT TO THE ARTICLES OF ASSOCIATION (PART V) TO DELETE THE SHARE CLASS M FOR PARTICIPANTS TO THE CUSTOMER CO-INVESTMENT PROGRAM AND SHARE CLASS A FOR THE OTHER SHAREHOLDERS. THE ORDINARY SHARES M AND ORDINARY SHARES A SHALL BE CONVERTED INTO ORDINARY SHARES WITHOUT A SPECIFIC LETTER MARK ATTACHED TO IT. Management For For 5. AUTHORIZATION TO EXECUTE THE DEEDS OF AMENDMENT PROPOSAL TO RESOLVE TO AUTHORIZE EACH DIRECTOR OF THE COMPANY AS WELL AS ANY AND ALL LAWYERS AND PARALEGALS PRACTICING WITH DE BRAUW BLACKSTONE WESTBROEK N.V. TO EXECUTE THE NOTARIAL DEEDS OF AMENDMENT TO THE ARTICLES OF ASSOCIATION. Management For For 6A. PROPOSAL TO RESOLVE TO AUTHORIZE THE BOARD OF MANAGEMENT TO ISSUE SHARES OR RIGHTS TO SUBSCRIBE FOR SHARES IN THE CAPITAL OF THE COMPANY, SUBJECT TO SUPERVISORY BOARD APPROVAL, LIMITED TO 5% OF THE ISSUED SHARE CAPITAL AT 25 APRIL 2 SEPTEMBER 2 2013. PROVIDED THAT THE GENERAL MEETING OF SHAREHOLDERS GRANTS THIS NEW AUTHORIZATION, THE CORRESPONDING AUTHORIZATION GRANTED AT THE AGM HELD ON 25 APRIL 2 NOT ALREADY USED. Management For For 6B. PROPOSAL TO RESOLVE TO AUTHORIZE THE BOARD OF MANAGEMENT TO RESTRICT OR EXCLUDE THE PRE-EMPTION RIGHTS ACCRUING TO SHAREHOLDERS IN CONNECTION WITH THE ISSUE OF SHARES OR RIGHTS TO SUBSCRIBE FOR SHARES AS DESCRIBED UNDER (A), SUBJECT TO APPROVAL OF THE SUPERVISORY BOARD, FOR A PERIOD FROM 7 SEPTEMBER 2012 THROUGH 25 OCTOBER 2013. PROVIDED THAT THE GENERAL MEETING OF SHAREHOLDERS GRANTS THIS NEW AUTHORIZATION, THE CORRESPONDING AUTHORIZATION GRANTED AT THE AGM HELD ON 25 APRIL 2 APPLY TO THE EXTENT NOT ALREADY USED. Management For For 6C. PROPOSAL TO RESOLVE TO AUTHORIZE THE BOARD OF MANAGEMENT TO ISSUE SHARES OR RIGHTS TO SUBSCRIBE FOR SHARES IN THE CAPITAL OF THE COMPANY, SUBJECT TO SUPERVISORY BOARD APPROVAL, LIMITED TO 5% OF THE ISSUED SHARE CAPITAL AT 25 APRIL 2012, WHICH 5% CAN ONLY BE USED IN CONNECTION WITH OR ON THE OCCASION OF MERGERS, ACQUISITIONS AND/OR (STRATEGIC) ALLIANCES, FOR A PERIOD FROM 7 SEPTEMBER 2 2013, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 6D. PROPOSAL TO RESOLVE TO AUTHORIZE THE BOARD OF MANAGEMENT TO RESTRICT OR EXCLUDE THE PRE-EMPTION RIGHTS ACCRUING TO SHAREHOLDERS IN CONNECTION WITH THE ISSUE OF SHARES OR RIGHTS TO SUBSCRIBE FOR SHARES AS DESCRIBED UNDER (C), SUBJECT TO APPROVAL OF THE SUPERVISORY BOARD, FOR A PERIOD FROM 7 SEPTEMBER 2012 THROUGH 25 OCTOBER 2013. PROVIDED THAT THE GENERAL MEETING OF SHAREHOLDERS GRANTS THIS NEW AUTHORIZATION, THE CORRESPONDING AUTHORIZATION GRANTED AT THE AGM HELD ON 25 APRIL 2 APPLY TO THE EXTENT NOT ALREADY USED. Management For For PARKER-HANNIFIN CORPORATION Ticker Symbol PH Meeting Date 24-Oct-2012 ISIN US7010941042 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT G. BOHN For For 2 LINDA S. HARTY For For 3 WILLIAM E. KASSLING For For 4 ROBERT J. KOHLHEPP For For 5 KLAUS-PETER MULLER For For 6 CANDY M. OBOURN For For 7 JOSEPH M. SCAMINACE For For 8 WOLFGANG R. SCHMITT For For 9 AKE SVENSSON For For 10 JAMES L. WAINSCOTT For For 11 DONALD E. WASHKEWICZ For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, Management For For 3. APPROVAL OF, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. APPROVAL OF THE AMENDED AND RESTATED PARKER-HANNIFIN CORPORATION 2 INCENTIVE PLAN. Management For For 5. SHAREHOLDER PROPOSAL TO AMEND OUR CODE OF REGULATIONS TO SEPARATE THE ROLES OF CHAIRMAN OF THE BOARD AND CHIEF EXECUTIVE OFFICER. Shareholder For Against EATON CORPORATION Ticker Symbol ETN Meeting Date 26-Oct-2012 ISIN US2780581029 Item Proposal Type Vote For/Against Management 1. ADOPTING THE TRANSACTION AGREEMENT, DATED MAY 21, 2012, AMONG EATON CORPORATION, COOPER INDUSTRIES PLC, NEW EATON CORPORATION (F/K/A ABEIRON LIMITED), ABEIRON II LIMITED (F/K/A COMDELL LIMITED), TURLOCK B.V. AND TURLOCK CORPORATION, AS AMENDED BY AMENDMENT NO. 1 TO THE TRANSACTION AGREEMENT, DATED JUNE 22, 2012, AND APPROVING THE MERGER. Management For For 2. APPROVING THE REDUCTION OF CAPITAL OF NEW EATON TO ALLOW THE CREATION OF DISTRIBUTABLE RESERVES OF NEW EATON WHICH ARE REQUIRED UNDER IRISH LAW IN ORDER TO ALLOW NEW EATON TO MAKE DISTRIBUTIONS AND TO PAY DIVIDENDS AND REPURCHASE OR REDEEM SHARES FOLLOWING COMPLETION OF THE TRANSACTION. Management For For 3. APPROVING, ON AN ADVISORY BASIS, SPECIFIED COMPENSATORY ARRANGEMENTS BETWEEN EATON AND ITS NAMED EXECUTIVE OFFICERS RELATING TO THE TRANSACTION AGREEMENT. Management For For 4. APPROVING ANY MOTION TO ADJOURN THE SPECIAL MEETING, OR ANY ADJOURNMENTS THEREOF, TO ANOTHER TIME OR PLACE IF NECESSARY OR APPROPRIATE, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For ARCHER-DANIELS-MIDLAND COMPANY Ticker Symbol ADM Meeting Date 01-Nov-2012 ISIN US0394831020 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: A.L. BOECKMANN Management For For 1B. ELECTION OF DIRECTOR: G.W. BUCKLEY Management For For 1C. ELECTION OF DIRECTOR: M.H. CARTER Management For For 1D. ELECTION OF DIRECTOR: T. CREWS Management For For 1E. ELECTION OF DIRECTOR: P. DUFOUR Management For For 1F. ELECTION OF DIRECTOR: D.E. FELSINGER Management For For 1G. ELECTION OF DIRECTOR: A. MACIEL Management For For 1H. ELECTION OF DIRECTOR: P.J. MOORE Management For For 1I. ELECTION OF DIRECTOR: T.F. O'NEILL Management For For 1J. ELECTION OF DIRECTOR: D. SHIH Management For For 1K. ELECTION OF DIRECTOR: K.R. WESTBROOK Management For For 1L. ELECTION OF DIRECTOR: P.A. WOERTZ Management For For 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR THE SIX-MONTH PERIOD ENDING DECEMBER 31, 2012. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER'S PROPOSAL REGARDING SPECIAL SHAREOWNER MEETINGS. Shareholder For Against CARDINAL HEALTH, INC. Ticker Symbol CAH Meeting Date 02-Nov-2012 ISIN US14149Y1082 Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: COLLEEN F. ARNOLD Management For For 1B ELECTION OF DIRECTOR: GEORGE S. BARRETT Management For For 1C ELECTION OF DIRECTOR: GLENN A. BRITT Management For For 1D ELECTION OF DIRECTOR: CARRIE S. COX Management For For 1E ELECTION OF DIRECTOR: CALVIN DARDEN Management For For 1F ELECTION OF DIRECTOR: BRUCE L. DOWNEY Management For For 1G ELECTION OF DIRECTOR: JOHN F. FINN Management For For 1H ELECTION OF DIRECTOR: CLAYTON M. JONES Management For For 1I ELECTION OF DIRECTOR: GREGORY B. KENNY Management For For 1J ELECTION OF DIRECTOR: DAVID P. KING Management For For 1K ELECTION OF DIRECTOR: RICHARD C. NOTEBAERT Management For For 1L ELECTION OF DIRECTOR: JEAN G. SPAULDING, MD Management For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2013. Management For For 3. PROPOSAL TO APPROVE, ON A NON- BINDING ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED, REGARDING EXECUTIVES RETAINING SIGNIFICANT STOCK. Shareholder Against For WESTERN DIGITAL CORPORATION Ticker Symbol WDC Meeting Date 08-Nov-2012 ISIN US9581021055 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: KATHLEEN A. COTE Management For For 1B. ELECTION OF DIRECTOR: JOHN F. COYNE Management For For 1C. ELECTION OF DIRECTOR: HENRY T. DENERO Management For For 1D. ELECTION OF DIRECTOR: WILLIAM L. KIMSEY Management For For 1E. ELECTION OF DIRECTOR: MICHAEL D. LAMBERT Management For For 1F. ELECTION OF DIRECTOR: LEN J. LAUER Management For For 1G. ELECTION OF DIRECTOR: MATTHEW E. MASSENGILL Management For For 1H. ELECTION OF DIRECTOR: ROGER H. MOORE Management For For 1I. ELECTION OF DIRECTOR: KENSUKE OKA Management For For 1J. ELECTION OF DIRECTOR: THOMAS E. PARDUN Management For For 1K. ELECTION OF DIRECTOR: ARIF SHAKEEL Management For For 1L. ELECTION OF DIRECTOR: MASAHIRO YAMAMURA Management For For 2. TO APPROVE AN AMENDMENT AND RESTATEMENT OF OUR 2004 PERFORMANCE INCENTIVE PLAN THAT WOULD, AMONG OTHER THINGS, INCREASE BY 11,500, OUR COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN. Management For For 3. TO APPROVE AN AMENDMENT AND RESTATEMENT OF OUR 2005 EMPLOYEE STOCK PURCHASE PLAN THAT WOULD, AMONG OTHER THINGS, INCREASE BY COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN. Management For For 4. TO APPROVE ON AN ADVISORY BASIS THE NAMED EXECUTIVE OFFICER COMPENSATION IN THIS PROXY STATEMENT. Management For For 5. TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 28, 2013. Management For For NRG ENERGY, INC. Ticker Symbol NRG Meeting Date 09-Nov-2012 ISIN US6293775085 Item Proposal Type Vote For/Against Management 1. TO APPROVE THE ISSUANCE OF NRG ENERGY, INC. COMMON STOCK, PAR VALUE $0.01 PER SHARE, PURSUANT TO THE AGREEMENT AND PLAN OF MERGER, DATED AS OF JULY 20, 2012, BY AND AMONG NRG ENERGY, INC., PLUS MERGER CORPORATION AND GENON ENERGY, INC. Management For For 2. TO APPROVE AN AMENDMENT TO NRG ENERGY, INC.'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO FIX THE MAXIMUM NUMBER OF DIRECTORS THAT MAY SERVE ON NRG'S BOARD OF DIRECTORS AT 16 DIRECTORS. Management For For 3. TO APPROVE ANY MOTION TO ADJOURN THE NRG ENERGY, INC. SPECIAL MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES. Management For For MICROSOFT CORPORATION Ticker Symbol MSFT Meeting Date 28-Nov-2012 ISIN US5949181045 Item Proposal Type Vote For/Against Management 1. ELECTION OF DIRECTOR: STEVEN A. BALLMER Management For For 2. ELECTION OF DIRECTOR: DINA DUBLON Management For For 3. ELECTION OF DIRECTOR: WILLIAM H. GATES III Management For For 4. ELECTION OF DIRECTOR: MARIA M. KLAWE Management For For 5. ELECTION OF DIRECTOR: STEPHEN J. LUCZO Management For For 6. ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management For For 7. ELECTION OF DIRECTOR: CHARLES H. NOSKI Management For For 8. ELECTION OF DIRECTOR: HELMUT PANKE Management For For 9. ELECTION OF DIRECTOR: JOHN W. THOMPSON Management For For ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) Management For For APPROVAL OF EMPLOYEE STOCK PURCHASE PLAN (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) Management For For RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITOR FOR FISCAL YEAR 2013 (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) Management For For SHAREHOLDER PROPOSAL - ADOPT CUMULATIVE VOTING (THE BOARD RECOMMENDS A VOTE AGAINST THIS PROPOSAL) Shareholder Against For AUTOZONE, INC. Ticker Symbol AZO Meeting Date 12-Dec-2012 ISIN US0533321024 Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: SUE E. GOVE Management For For ELECTION OF DIRECTOR: EARL G. GRAVES, JR. Management For For ELECTION OF DIRECTOR: ENDERSON GUIMARAES Management For For ELECTION OF DIRECTOR: J.R. HYDE, III Management For For ELECTION OF DIRECTOR: W. ANDREW MCKENNA Management For For ELECTION OF DIRECTOR: GEORGE R. MRKONIC, JR. Management For For ELECTION OF DIRECTOR: LUIS P. NIETO Management For For ELECTION OF DIRECTOR: WILLIAM C. RHODES, III Management For For 2. RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2013 FISCAL YEAR. Management For For 3. APPROVAL OF ADVISORY PROPOSAL ON EXECUTIVE COMPENSATION. Management For For INTUIT INC. Ticker Symbol INTU Meeting Date 17-Jan-2013 ISIN US4612021034 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHRISTOPHER W. BRODY Management For For 1B. ELECTION OF DIRECTOR: WILLIAM V. CAMPBELL Management For For 1C. ELECTION OF DIRECTOR: SCOTT D. COOK Management For For 1D. ELECTION OF DIRECTOR: DIANE B. GREENE Management For For 1E. ELECTION OF DIRECTOR: EDWARD A. KANGAS Management For For 1F. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1G. ELECTION OF DIRECTOR: DENNIS D. POWELL Management For For 1H. ELECTION OF DIRECTOR: BRAD D. SMITH Management For For 1I. ELECTION OF DIRECTOR: JEFF WEINER Management For For 2. RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. APPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE INTUIT INC. SENIOR EXECUTIVE INCENTIVE PLAN. Management For For AIR PRODUCTS AND CHEMICALS, INC. Ticker Symbol APD Meeting Date 24-Jan-2013 ISIN US0091581068 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: WILLIAM L. DAVIS III Management For For 1B. ELECTION OF DIRECTOR: W. DOUGLAS FORD Management For For 1C. ELECTION OF DIRECTOR: EVERT HENKES Management For For 1D. ELECTION OF DIRECTOR: MARGARET G. MCGLYNN Management For For 2. APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. RATIFICATION OF APPOINTMENT OF KPMG LLP, AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2013. Management For For 3. ADVISORY VOTE ON EXECUTIVE OFFICER COMPENSATION. TO APPROVE THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For 4. APPROVAL OF AMENDMENT TO THE LONG- TERM INCENTIVE PLAN. TO APPROVE THE LONG-TERM INCENTIVE PLAN, INCLUDING TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR USE UNDER THE PLAN. THE BOARD OF DIRECTORS RECOMMENDS YOU VOTE "AGAINST"THE FOLLOWING PROPOSAL Management For For 5. SHAREHOLDER PROPOSAL TO REPEAL CLASSIFIED BOARD. Shareholder For Against ACCENTURE PLC Ticker Symbol ACN Meeting Date 06-Feb-2013 ISIN IE00B4BNMY34 Item Proposal Type Vote For/Against Management 1. ACCEPTANCE, IN A NON-BINDING VOTE, OF THE FINANCIAL STATEMENTS FOR THE TWELVE MONTH PERIOD ENDED AUGUST 31, 2 Management For For 2A. RE-APPOINTMENT OF THE DIRECTOR: WILLIAM L. KIMSEY Management For For 2B. RE-APPOINTMENT OF THE DIRECTOR: ROBERT I. LIPP Management For For 2C. RE-APPOINTMENT OF THE DIRECTOR: PIERRE NANTERME Management For For 2D. RE-APPOINTMENT OF THE DIRECTOR: GILLES C. PELISSON Management For For 2E. RE-APPOINTMENT OF THE DIRECTOR: WULF VON SCHIMMELMANN Management Against Against 3. RATIFICATION, IN A NON-BINDING VOTE, OF APPOINTMENT OF KPMG AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 AUTHORIZATION, IN A BINDING VOTE, OF THE BOARD, ACTING THROUGH THE AUDIT COMMITTEE, TO DETERMINE KPMG'S REMUNERATION Management For For 4. APPROVAL, IN A NON-BINDING VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS Management For For 5. APPROVAL OF AN AMENDMENT TO THE ACCENTURE PLC 2 PLAN Management For For 6. AUTHORIZATION TO HOLD THE 2014 ANNUAL GENERAL MEETING OF SHAREHOLDERS OF ACCENTURE PLC AT A LOCATION OUTSIDE OF IRELAND Management For For 7. AUTHORIZATION OF ACCENTURE TO MAKE OPEN-MARKET PURCHASES OF ACCENTURE PLC CLASS A ORDINARY SHARES Management For For 8. DETERMINATION OF THE PRICE RANGE AT WHICH ACCENTURE PLC CAN RE-ISSUE SHARES THAT IT ACQUIRES AS TREASURY STOCK Management For For 9. SHAREHOLDER PROPOSAL: REPORT ON LOBBYING PRACTICES Shareholder Against For APPLE INC. Ticker Symbol AAPL Meeting Date 27-Feb-2013 ISIN US0378331005 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM CAMPBELL For For 2 TIMOTHY COOK For For 3 MILLARD DREXLER For For 4 AL GORE For For 5 ROBERT IGER For For 6 ANDREA JUNG For For 7 ARTHUR LEVINSON For For 8 RONALD SUGAR For For 2. AMENDMENT OF APPLE'S RESTATED ARTICLES OF INCORPORATION TO (I) ELIMINATE CERTAIN LANGUAGE RELATING TO TERM OF OFFICE OF DIRECTORS IN ORDER TO FACILITATE THE ADOPTION OF MAJORITY VOTING FOR ELECTION OF DIRECTORS, (II) ELIMINATE "BLANK CHECK" PREFERRED STOCK, (III) ESTABLISH A PAR VALUE FOR COMPANY'S COMMON STOCK OF $0.00(IV) MAKE OTHER CHANGES. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 4. A NON-BINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 5. A SHAREHOLDER PROPOSAL ENTITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK." Shareholder Against For 6. A SHAREHOLDER PROPOSAL ENTITLED "BOARD COMMITTEE ON HUMAN RIGHTS." Shareholder Against For AMERISOURCEBERGEN CORPORATION Ticker Symbol ABC Meeting Date 28-Feb-2013 ISIN US03073E1055 Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: STEVEN H. COLLIS Management For For ELECTION OF DIRECTOR: DOUGLAS R. CONANT Management For For ELECTION OF DIRECTOR: RICHARD W. GOCHNAUER Management For For ELECTION OF DIRECTOR: RICHARD C. GOZON Management For For ELECTION OF DIRECTOR: EDWARD E. HAGENLOCKER Management For For ELECTION OF DIRECTOR: KATHLEEN W. HYLE Management For For ELECTION OF DIRECTOR: MICHAEL J. LONG Management For For ELECTION OF DIRECTOR: HENRY W. MCGEE Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For HELMERICH & PAYNE, INC. Ticker Symbol HP Meeting Date 06-Mar-2013 ISIN US4234521015 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 HANS HELMERICH For For 2 JOHN W. LINDSAY For For 3 PAULA MARSHALL For For 4 RANDY A. FOUTCH For For 2. RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS FOR 2013. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. NON-BINDING STOCKHOLDER PROPOSAL TO ADOPT A MAJORITY VOTING STANDARD IN THE ELECTION OF DIRECTORS OF THE COMPANY. Shareholder For FRANKLIN RESOURCES, INC. Ticker Symbol BEN Meeting Date 13-Mar-2013 ISIN US3546131018 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SAMUEL H. ARMACOST Management For For 1B. ELECTION OF DIRECTOR: PETER K. BARKER Management For For 1C. ELECTION OF DIRECTOR: CHARLES CROCKER Management For For 1D. ELECTION OF DIRECTOR: CHARLES B. JOHNSON Management For For 1E. ELECTION OF DIRECTOR: GREGORY E. JOHNSON Management For For 1F. ELECTION OF DIRECTOR: RUPERT H. JOHNSON, JR. Management For For 1G. ELECTION OF DIRECTOR: MARK C. PIGOTT Management For For 1H. ELECTION OF DIRECTOR: CHUTTA RATNATHICAM Management For For 1I. ELECTION OF DIRECTOR: LAURA STEIN Management For For 1J. ELECTION OF DIRECTOR: ANNE M. TATLOCK Management For For 1K. ELECTION OF DIRECTOR: GEOFFREY Y. YANG Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2013. Management For For 3. STOCKHOLDER PROPOSAL ON GENOCIDE- FREE INVESTING. Shareholder Against For AGRIUM INC. Ticker Symbol AGU Meeting Date 09-Apr-2013 ISIN CA0089161081 Item Proposal Type Vote For/Against Management 01 THE APPOINTMENT OF KPMG LLP, CHARTERED ACCOUNTANTS, AS AUDITORS OF THE CORPORATION. Management For For 02 A RESOLUTION TO APPROVE THE CORPORATION'S ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 03 A RESOLUTION TO RECONFIRM, RATIFY AND APPROVE THE AMENDED AND RESTATED SHAREHOLDER RIGHTS PLAN OF THE CORPORATION. Management For For 04 DIRECTOR Management 1 DAVID C. EVERITT For For 2 RUSSELL K. GIRLING For For 3 SUSAN A. HENRY For For 4 RUSSELL J. HORNER For For 5 DAVID J. LESAR For For 6 JOHN E. LOWE For For 7 A. ANNE MCLELLAN For For 8 DEREK G. PANNELL For For 9 FRANK W. PROTO For For 10 MAYO M. SCHMIDT For For 11 MICHAEL M. WILSON For For 12 VICTOR J. ZALESCHUK For For AGRIUM INC. Ticker Symbol AGU Meeting Date 09-Apr-2013 ISIN CA0089161081 Item Proposal Type Vote For/Against Management 01 THE RE-APPOINTMENT OF KPMG LLP AS THE AUDITORS OF AGRIUM AS NAMED IN AGRIUM'S MANAGEMENT PROXY CIRCULAR DATED FEBRUARY 25, 2013 (THE "MANAGEMENT CIRCULAR"). Management 02 ACCEPTANCE ON AN ADVISORY BASIS OF AGRIUM'S APPROACH TO EXECUTIVE COMPENSATION AS DESCRIBED IN THE MANAGEMENT CIRCULAR. Management 03 THE RESOLUTION TO RECONFIRM, RATIFY AND APPROVE AGRIUM'S AMENDED AND RESTATED SHAREHOLDER RIGHTS PLAN AS DESCRIBED IN THE MANAGEMENT CIRCULAR. Management 4A ELECTION OF DIRECTORS JANA RECOMMENDS A VOTE FOR THE FOLLOWING JANA NOMINEES: BARRY ROSENSTEIN Management 4B MITCHELL JACOBSON Management 4C STEPHEN CLARK Management 4D DAVID BULLOCK Management 4E THE HON. LYLE VANCLIEF Management 4F JANA RECOMMENDS A VOTE FOR THE FOLLOWING MANAGEMENT NOMINEES NAMED IN THE MANAGEMENT CIRCULAR: DAVID EVERITT Management 4G RUSSELL GIRLING Management 4H DAVID LESAR Management 4I JOHN LOWE Management 4J A. ANNE MCLELLAN Management 4K MICHAEL WILSON Management 4L VICTOR ZALESCHUK Management LENNAR CORPORATION Ticker Symbol LEN Meeting Date 10-Apr-2013 ISIN US5260571048 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 IRVING BOLOTIN For For 2 STEVEN L. GERARD For For 3 THERON I. (TIG) GILLIAM For For 4 SHERRILL W. HUDSON For For 5 R. KIRK LANDON For For 6 SIDNEY LAPIDUS For For 7 STUART A. MILLER For For 8 JEFFREY SONNENFELD For For 2. TO APPROVE THE COMPANY'S COMPENSATION OF NAMED EXECUTIVE OFFICERS (A NON-BINDING "SAY-ON-PAY" VOTE). Management For For 3. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY'S FISCAL YEAR ENDING NOVEMBER 30, 2013. Management For For BP P.L.C. Ticker Symbol BP Meeting Date 11-Apr-2013 ISIN US0556221044 Item Proposal Type Vote For/Against Management 1. TO RECEIVE THE DIRECTORS' ANNUAL REPORT AND ACCOUNTS. Management For For 2. TO APPROVE THE DIRECTORS' REMUNERATION REPORT. Management For For 3. TO RE-ELECT MR. R W DUDLEY AS A DIRECTOR. Management For For 4. TO RE-ELECT MR. I C CONN AS A DIRECTOR. Management For For 5. TO RE-ELECT DR. B GILVARY AS A DIRECTOR. Management For For 6. TO RE-ELECT MR. P M ANDERSON AS A DIRECTOR. Management For For 7. TO RE-ELECT ADMIRAL F L BOWMAN AS A DIRECTOR. Management For For 8. TO RE-ELECT MR. A BURGMANS AS A DIRECTOR. Management For For 9. TO RE-ELECT MRS. C B CARROLL AS A DIRECTOR. Management For For TO RE-ELECT MR. G DAVID AS A DIRECTOR. Management For For TO RE-ELECT MR. I E L DAVIS AS A DIRECTOR. Management For For TO RE-ELECT PROFESSOR DAME ANN DOWLING AS A DIRECTOR. Management For For TO RE-ELECT MR. B R NELSON AS A DIRECTOR. Management For For TO RE-ELECT MR. F P NHLEKO AS A DIRECTOR. Management For For TO RE-ELECT MR. A B SHILSTON AS A DIRECTOR. Management For For TO RE-ELECT MR. C-H SVANBERG AS A DIRECTOR. Management For For TO REAPPOINT ERNST & YOUNG LLP AS AUDITORS AND AUTHORIZE THE BOARD TO FIX THEIR REMUNERATION. Management For For S18 SPECIAL RESOLUTION: TO GIVE LIMITED AUTHORITY FOR THE PURCHASE OF ITS OWN SHARES BY THE COMPANY. Management For For TO GIVE LIMITED AUTHORITY TO ALLOT SHARES UP TO A SPECIFIED AMOUNT. Management For For S20 SPECIAL RESOLUTION: TO GIVE AUTHORITY TO ALLOT A LIMITED NUMBER OF SHARES FOR CASH FREE OF PRE-EMPTION RIGHTS. Management For For S21 SPECIAL RESOLUTION: TO AUTHORIZE THE CALLING OF GENERAL MEETINGS (EXCLUDING ANNUAL GENERAL MEETINGS) BY NOTICE OF AT LEAST 14 CLEAR DAYS. Management For For BP P.L.C. Ticker Symbol BP Meeting Date 11-Apr-2013 ISIN US0556221044 Item Proposal Type Vote For/Against Management 1. TO RECEIVE THE DIRECTORS' ANNUAL REPORT AND ACCOUNTS. Management For For 2. TO APPROVE THE DIRECTORS' REMUNERATION REPORT. Management For For 3. TO RE-ELECT MR. R W DUDLEY AS A DIRECTOR. Management For For 4. TO RE-ELECT MR. I C CONN AS A DIRECTOR. Management For For 5. TO RE-ELECT DR. B GILVARY AS A DIRECTOR. Management For For 6. TO RE-ELECT MR. P M ANDERSON AS A DIRECTOR. Management For For 7. TO RE-ELECT ADMIRAL F L BOWMAN AS A DIRECTOR. Management For For 8. TO RE-ELECT MR. A BURGMANS AS A DIRECTOR. Management For For 9. TO RE-ELECT MRS. C B CARROLL AS A DIRECTOR. Management For For TO RE-ELECT MR. G DAVID AS A DIRECTOR. Management For For TO RE-ELECT MR. I E L DAVIS AS A DIRECTOR. Management For For TO RE-ELECT PROFESSOR DAME ANN DOWLING AS A DIRECTOR. Management For For TO RE-ELECT MR. B R NELSON AS A DIRECTOR. Management For For TO RE-ELECT MR. F P NHLEKO AS A DIRECTOR. Management For For TO RE-ELECT MR. A B SHILSTON AS A DIRECTOR. Management For For TO RE-ELECT MR. C-H SVANBERG AS A DIRECTOR. Management For For TO REAPPOINT ERNST & YOUNG LLP AS AUDITORS AND AUTHORIZE THE BOARD TO FIX THEIR REMUNERATION. Management For For S18 SPECIAL RESOLUTION: TO GIVE LIMITED AUTHORITY FOR THE PURCHASE OF ITS OWN SHARES BY THE COMPANY. Management For For TO GIVE LIMITED AUTHORITY TO ALLOT SHARES UP TO A SPECIFIED AMOUNT. Management For For S20 SPECIAL RESOLUTION: TO GIVE AUTHORITY TO ALLOT A LIMITED NUMBER OF SHARES FOR CASH FREE OF PRE-EMPTION RIGHTS. Management For For S21 SPECIAL RESOLUTION: TO AUTHORIZE THE CALLING OF GENERAL MEETINGS (EXCLUDING ANNUAL GENERAL MEETINGS) BY NOTICE OF AT LEAST 14 CLEAR DAYS. Management For For MOODY'S CORPORATION Ticker Symbol MCO Meeting Date 16-Apr-2013 ISIN US6153691059 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: BASIL L. ANDERSON Management For For 1B. ELECTION OF DIRECTOR: DARRELL DUFFIE, PH.D. Management For For 1C. ELECTION OF DIRECTOR: RAYMOND W. MCDANIEL, JR. Management For For 2. APPROVAL OF THE AMENDED AND RESTATED 2001 MOODY'S CORPORATION KEY EMPLOYEES' STOCK INCENTIVE PLAN. Management For For 3. APPROVAL OF THE AMENDED AND RESTATED 1998 MOODY'S CORPORATION NON-EMPLOYEE DIRECTORS' STOCK INCENTIVE PLAN. Management For For 4. APPROVAL OF AMENDMENTS TO THE MOODY'S CORPORATION RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS AND PROVIDE FOR ANNUAL ELECTION OF ALL DIRECTORS. Management For For 5. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR Management For For 6. ADVISORY RESOLUTION APPROVING EXECUTIVE COMPENSATION. Management For For PUBLIC SERVICE ENTERPRISE GROUP INC. Ticker Symbol PEG Meeting Date 16-Apr-2013 ISIN US7445731067 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ALBERT R. GAMPER, JR. Management For For 1B. ELECTION OF DIRECTOR: WILLIAM V. HICKEY Management For For 1C. ELECTION OF DIRECTOR: RALPH IZZO Management For For 1D. ELECTION OF DIRECTOR: SHIRLEY ANN JACKSON Management For For 1E. ELECTION OF DIRECTOR: DAVID LILLEY Management For For 1F. ELECTION OF DIRECTOR: THOMAS A. RENYI Management For For 1G. ELECTION OF DIRECTOR: HAK CHEOL SHIN Management For For 1H. ELECTION OF DIRECTOR: RICHARD J. SWIFT Management For For 1I. ELECTION OF DIRECTOR: SUSAN TOMASKY Management For For 1J. ELECTION OF DIRECTOR: ALFRED W. ZOLLAR Management For For 2. ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Management For For 3. APPROVAL OF AMENDMENT AND RESTATEMENT OF 2004 LONG-TERM INCENTIVE PLAN. Management For For 4. APPROVAL OF AMENDMENT AND RESTATEMENT OF EMPLOYEE STOCK PURCHASE PLAN. Management For For 5. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR THE YEAR 2013. Management For For 6. STOCKHOLDER PROPOSAL ON SIMPLE MAJORITY VOTE REQUIREMENT. Shareholder For Against FIFTH THIRD BANCORP Ticker Symbol FITB Meeting Date 16-Apr-2013 ISIN US3167731005 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DARRYL F. ALLEN Management For For 1B. ELECTION OF DIRECTOR: B. EVAN BAYH III Management For For 1C. ELECTION OF DIRECTOR: ULYSSES L. BRIDGEMAN JR. Management For For 1D. ELECTION OF DIRECTOR: EMERSON L. BRUMBACK Management For For 1E. ELECTION OF DIRECTOR: JAMES P. HACKETT Management For For 1F. ELECTION OF DIRECTOR: GARY R. HEMINGER Management For For 1G. ELECTION OF DIRECTOR: JEWELL D. HOOVER Management For For 1H. ELECTION OF DIRECTOR: WILLIAM M. ISAAC Management For For 1I. ELECTION OF DIRECTOR: KEVIN T. KABAT Management For For 1J. ELECTION OF DIRECTOR: MITCHEL D. LIVINGSTON, PH.D. Management For For 1K. ELECTION OF DIRECTOR: MICHAEL B. MCCALLISTER Management For For 1L. ELECTION OF DIRECTOR: HENDRIK G. MEIJER Management For For 1M. ELECTION OF DIRECTOR: JOHN J. SCHIFF, JR. Management For For 1N. ELECTION OF DIRECTOR: MARSHA C. WILLIAMS Management For For APPROVAL OF THE APPOINTMENT OF THE FIRM OF DELOITTE & TOUCHE LLP TO SERVE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR 2013. Management For For AN ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For AN ADVISORY VOTE TO DETERMINE WHETHER THE SHAREHOLDER VOTE ON THE COMPENSATION OF THE COMPANY'S EXECUTIVES WILL OCCUR EVERY 1, 2, OR 3 YEARS. Management 1 Year For DISCOVER FINANCIAL SERVICES Ticker Symbol DFS Meeting Date 17-Apr-2013 ISIN US2547091080 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JEFFREY S. ARONIN Management For For 1B. ELECTION OF DIRECTOR: MARY K. BUSH Management For For 1C. ELECTION OF DIRECTOR: GREGORY C. CASE Management For For 1D. ELECTION OF DIRECTOR: CYNTHIA A. GLASSMAN Management For For 1E. ELECTION OF DIRECTOR: RICHARD H. LENNY Management For For 1F. ELECTION OF DIRECTOR: THOMAS G. MAHERAS Management For For 1G. ELECTION OF DIRECTOR: MICHAEL H. MOSKOW Management For For 1H. ELECTION OF DIRECTOR: DAVID W. NELMS Management For For 1I. ELECTION OF DIRECTOR: E. FOLLIN SMITH Management For For 1J. ELECTION OF DIRECTOR: MARK A. THIERER Management For For 1K. ELECTION OF DIRECTOR: LAWRENCE A. WEINBACH Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For PPG INDUSTRIES, INC. Ticker Symbol PPG Meeting Date 18-Apr-2013 ISIN US6935061076 Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JAMES G. BERGES For For 2 JOHN V. FARACI For For 3 VICTORIA F. HAYNES For For 4 MARTIN H. RICHENHAGEN For For 2 PROPOSAL TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3 PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S ARTICLES OF INCORPORATION TO PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS. Management For For 4 PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 5 SHAREHOLDER PROPOSAL TO ADOPT A SIMPLE MAJORITY VOTE. Shareholder For Against SUNTRUST BANKS, INC. Ticker Symbol STI Meeting Date 23-Apr-2013 ISIN US8679141031 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROBERT M. BEALL, II Management For For 1B. ELECTION OF DIRECTOR: ALSTON D. CORRELL Management For For 1C. ELECTION OF DIRECTOR: JEFFREY C. CROWE Management For For 1D. ELECTION OF DIRECTOR: DAVID H. HUGHES Management For For 1E. ELECTION OF DIRECTOR: M. DOUGLAS IVESTER Management For For 1F. ELECTION OF DIRECTOR: KYLE PRECHTL LEGG Management For For 1G. ELECTION OF DIRECTOR: WILLIAM A. LINNENBRINGER Management For For 1H. ELECTION OF DIRECTOR: DONNA S. MOREA Management For For 1I. ELECTION OF DIRECTOR: DAVID M. RATCLIFFE Management For For 1J. ELECTION OF DIRECTOR: WILLIAM H. ROGERS, JR. Management For For 1K. ELECTION OF DIRECTOR: FRANK W. SCRUGGS Management For For 1L. ELECTION OF DIRECTOR: THOMAS R. WATJEN Management For For 1M. ELECTION OF DIRECTOR: DR. PHAIL WYNN, JR. Management For For 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2013. Management For For AMEREN CORPORATION Ticker Symbol AEE Meeting Date 23-Apr-2013 ISIN US0236081024 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STEPHEN F. BRAUER Withheld Against 2 CATHERINE S. BRUNE For For 3 ELLEN M. FITZSIMMONS For For 4 WALTER J. GALVIN For For 5 GAYLE P.W. JACKSON For For 6 JAMES C. JOHNSON Withheld Against 7 STEVEN H. LIPSTEIN For For 8 PATRICK T. STOKES For For 9 THOMAS R. VOSS For For 10 STEPHEN R. WILSON For For 11 JACK D. WOODARD For For 2. ADVISORY APPROVAL OF THE COMPENSATION OF THE EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Management For For 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 4. SHAREHOLDER PROPOSAL RELATING TO REPORT ON REDUCING RISK IN ENERGY PORTFOLIO THROUGH INCREASED ENERGY EFFICIENCY AND RENEWABLE ENERGY RESOURCES. Shareholder Against For AMERICAN ELECTRIC POWER COMPANY, INC. Ticker Symbol AEP Meeting Date 23-Apr-2013 ISIN US0255371017 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: NICHOLAS K. AKINS Management For For 1B. ELECTION OF DIRECTOR: DAVID J. ANDERSON Management For For 1C. ELECTION OF DIRECTOR: RALPH D. CROSBY, JR. Management For For 1D. ELECTION OF DIRECTOR: LINDA A. GOODSPEED Management For For 1E. ELECTION OF DIRECTOR: THOMAS E. HOAGLIN Management For For 1F. ELECTION OF DIRECTOR: SANDRA BEACH LIN Management For For 1G. ELECTION OF DIRECTOR: MICHAEL G. MORRIS Management For For 1H. ELECTION OF DIRECTOR: RICHARD C. NOTEBAERT Management For For 1I. ELECTION OF DIRECTOR: LIONEL L. NOWELL III Management For For 1J. ELECTION OF DIRECTOR: STEPHEN S. RASMUSSEN Management For For 1K. ELECTION OF DIRECTOR: OLIVER G. RICHARD, III Management For For 1L. ELECTION OF DIRECTOR: RICHARD L. SANDOR Management For For 1M. ELECTION OF DIRECTOR: SARA MARTINEZ TUCKER Management For For 1N. ELECTION OF DIRECTOR: JOHN F. TURNER Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL FOR LOBBYING DISCLOSURE REPORT. Shareholder Against For METLIFE, INC. Ticker Symbol MET Meeting Date 23-Apr-2013 ISIN US59156R1086 Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: R. GLENN HUBBARD Management For For ELECTION OF DIRECTOR: STEVEN A. KANDARIAN Management For For ELECTION OF DIRECTOR: JOHN M. KEANE Management For For ELECTION OF DIRECTOR: ALFRED F. KELLY, JR. Management For For ELECTION OF DIRECTOR: JAMES M. KILTS Management For For ELECTION OF DIRECTOR: CATHERINE R. KINNEY Management For For ELECTION OF DIRECTOR: HUGH B. PRICE Management For For ELECTION OF DIRECTOR: KENTON J. SICCHITANO Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2013 Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For For ENCANA CORPORATION Ticker Symbol ECA Meeting Date 23-Apr-2013 ISIN CA2925051047 Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 PETER A. DEA For For 2 CLAIRE S. FARLEY For For 3 FRED J. FOWLER For For 4 SUZANNE P. NIMOCKS For For 5 DAVID P. O'BRIEN For For 6 JANE L. PEVERETT For For 7 BRIAN G. SHAW For For 8 BRUCE G. WATERMAN For For 9 CLAYTON H. WOITAS For For 02 APPOINTMENT OF AUDITOR - PRICEWATERHOUSECOOPERS LLP AT A REMUNERATION TO BE FIXED BY THE BOARD OF DIRECTORS Management For For 03 ADVISORY VOTE APPROVING THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION Management For For 04 RECONFIRMATION OF THE SHAREHOLDER RIGHTS PLAN. Management For For E. I. DU PONT DE NEMOURS AND COMPANY Ticker Symbol DD Meeting Date 24-Apr-2013 ISIN US2635341090 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LAMBERTO ANDREOTTI Management For For 1B. ELECTION OF DIRECTOR: RICHARD H. BROWN Management For For 1C. ELECTION OF DIRECTOR: ROBERT A. BROWN Management For For 1D. ELECTION OF DIRECTOR: BERTRAND P. COLLOMB Management For For 1E. ELECTION OF DIRECTOR: CURTIS J. CRAWFORD Management For For 1F. ELECTION OF DIRECTOR: ALEXANDER M. CUTLER Management For For 1G. ELECTION OF DIRECTOR: ELEUTHERE I. DU PONT Management For For 1H. ELECTION OF DIRECTOR: MARILLYN A. HEWSON Management For For 1I. ELECTION OF DIRECTOR: LOIS D. JULIBER Management For For 1J. ELECTION OF DIRECTOR: ELLEN J. KULLMAN Management For For 1K. ELECTION OF DIRECTOR: LEE M. THOMAS Management For For 2. ON RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. TO APPROVE, BY ADVISORY VOTE, EXECUTIVE COMPENSATION Management For For 4. ON INDEPENDENT BOARD CHAIR Shareholder For Against 5. ON LOBBYING REPORT Shareholder For Against 6. ON GENETICALLY ENGINEERED SEED Shareholder Against For 7. ON EXECUTIVE COMPENSATION REPORT Shareholder Against For BALL CORPORATION Ticker Symbol BLL Meeting Date 24-Apr-2013 ISIN US0584981064 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 HANNO C. FIEDLER For For 2 JOHN F. LEHMAN Withheld Against 3 GEORGIA R. NELSON Withheld Against 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CORPORATION FOR 2013. Management Against Against 3. TO APPROVE THE 2 INCENTIVE PLAN. Management For For 4. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION PAID TO THE NAMED EXECUTIVE OFFICERS. Management For For 5. TO CONSIDER A SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED, TO PROVIDE THAT DIRECTOR NOMINEES SHALL BE ELECTED BY MAJORITY VOTE. Shareholder For Against AMERIPRISE FINANCIAL, INC. Ticker Symbol AMP Meeting Date 24-Apr-2013 ISIN US03076C1062 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES M. CRACCHIOLO Management For For 1B. ELECTION OF DIRECTOR: LON R. GREENBERG Management For For 1C. ELECTION OF DIRECTOR: WARREN D. KNOWLTON Management For For 1D. ELECTION OF DIRECTOR: W. WALKER LEWIS Management For For 1E. ELECTION OF DIRECTOR: SIRI S. MARSHALL Management For For 1F. ELECTION OF DIRECTOR: JEFFREY NODDLE Management For For 1G. ELECTION OF DIRECTOR: H. JAY SARLES Management Against Against 1H. ELECTION OF DIRECTOR: ROBERT F. SHARPE, JR. Management For For 1I. ELECTION OF DIRECTOR: WILLIAM H. TURNER Management For For 2. TO APPROVE A NONBINDING ADVISORY RESOLUTION APPROVING THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2013. Management For For 4. A SHAREHOLDER PROPOSAL RELATING TO SUPERMAJORITY VOTING RIGHTS. Shareholder For Against CITIGROUP INC. Ticker Symbol C Meeting Date 24-Apr-2013 ISIN US1729674242 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL L. CORBAT Management For For 1B. ELECTION OF DIRECTOR: FRANZ B. HUMER Management For For 1C. ELECTION OF DIRECTOR: ROBERT L. JOSS Management Against Against 1D. ELECTION OF DIRECTOR: MICHAEL E. O'NEILL Management For For 1E. ELECTION OF DIRECTOR: JUDITH RODIN Management Against Against 1F. ELECTION OF DIRECTOR: ROBERT L. RYAN Management For For 1G. ELECTION OF DIRECTOR: ANTHONY M. SANTOMERO Management For For 1H. ELECTION OF DIRECTOR: JOAN E. SPERO Management For For 1I. ELECTION OF DIRECTOR: DIANA L. TAYLOR Management For For 1J. ELECTION OF DIRECTOR: WILLIAM S. THOMPSON, JR. Management For For 1K. ELECTION OF DIRECTOR: ERNESTO ZEDILLO PONCE DE LEON Management For For 2. PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. ADVISORY APPROVAL OF CITI'S 2012 EXECUTIVE COMPENSATION. Management For For 4. AMENDMENT TO THE CITIGROUP 2009 STOCK INCENTIVE PLAN (RELATING TO DIVIDEND EQUIVALENTS). Management For For 5. STOCKHOLDER PROPOSAL REQUESTING THAT EXECUTIVES RETAIN A SIGNIFICANT PORTION OF THEIR STOCK UNTIL REACHING NORMAL RETIREMENT AGE. Shareholder Against For 6. STOCKHOLDER PROPOSAL REQUESTING A REPORT ON LOBBYING AND GRASSROOTS LOBBYING CONTRIBUTIONS. Shareholder Against For 7. STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD INSTITUTE A POLICY TO MAKE IT MORE PRACTICAL TO DENY INDEMNIFICATION FOR DIRECTORS. Shareholder Against For EATON CORPORATION PLC Ticker Symbol ETN Meeting Date 24-Apr-2013 ISIN IE00B8KQN827 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GEORGE S. BARRETT Management For For 1B. ELECTION OF DIRECTOR: TODD M. BLUEDORN Management For For 1C. ELECTION OF DIRECTOR: CHRISTOPHER M. CONNOR Management For For 1D. ELECTION OF DIRECTOR: MICHAEL J. CRITELLI Management For For 1E. ELECTION OF DIRECTOR: ALEXANDER M. CUTLER Management For For 1F. ELECTION OF DIRECTOR: CHARLES E. GOLDEN Management For For 1G. ELECTION OF DIRECTOR: LINDA A. HILL Management For For 1H. ELECTION OF DIRECTOR: ARTHUR E. JOHNSON Management For For 1I. ELECTION OF DIRECTOR: NED C. LAUTENBACH Management For For 1J. ELECTION OF DIRECTOR: DEBORAH L. MCCOY Management For For 1K. ELECTION OF DIRECTOR: GREGORY R. PAGE Management For For 1L. ELECTION OF DIRECTOR: GERALD B. SMITH Management For For 2. APPROVING THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR 2 COMMITTEE OF THE BOARD OF DIRECTORS TO SET ITS REMUNERATION. Management For For 3. APPROVING THE SENIOR EXECUTIVE INCENTIVE COMPENSATION PLAN. Management For For 4. APPROVING THE EXECUTIVE STRATEGIC INCENTIVE PLAN. Management For For 5. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 6. AUTHORIZING THE COMPANY AND OR ANY SUBSIDIARY OF THE COMPANY TO MAKE OVERSEAS MARKET PURCHASES OF COMPANY SHARES. Management For For 7. AUTHORIZING THE PRICE RANGE AT WHICH THE COMPANY CAN REISSUE SHARES THAT IT HOLDS AS TREASURY SHARES. Management Against Against TECK RESOURCES LIMITED Ticker Symbol TCK Meeting Date 24-Apr-2013 ISIN CA8787422044 Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 M.M. ASHAR For For 2 J.H. BENNETT For For 3 H.J. BOLTON For For 4 F.P. CHEE For For 5 J.L. COCKWELL For For 6 E.C. DOWLING For For 7 N.B. KEEVIL For For 8 N.B. KEEVIL III For For 9 T. KUBOTA For For 10 T. KURIYAMA For For 11 D.R. LINDSAY For For 12 J.G. RENNIE Withheld Against 13 W.S.R. SEYFFERT For For 14 C.M. THOMPSON For For 02 TO APPOINT PRICEWATERHOUSECOOPERS LLP AS AUDITORS AND TO AUTHORIZE THE DIRECTORS TO FIX THE AUDITORS' REMUNERATION. Management For For 03 TO APPROVE THE ADVISORY RESOLUTION ON THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION. Management For For CELANESE CORPORATION Ticker Symbol CE Meeting Date 25-Apr-2013 ISIN US1508701034 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAY V. IHLENFELD Management For For 1B. ELECTION OF DIRECTOR: MARK C. ROHR Management For For 1C. ELECTION OF DIRECTOR: FARAH M. WALTERS Management For For 1D. ELECTION OF DIRECTOR: EDWARD G. GALANTE Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For PFIZER INC. Ticker Symbol PFE Meeting Date 25-Apr-2013 ISIN US7170811035 Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DENNIS A. AUSIELLO Management For For 1B ELECTION OF DIRECTOR: M. ANTHONY BURNS Management For For 1C ELECTION OF DIRECTOR: W. DON CORNWELL Management For For 1D ELECTION OF DIRECTOR: FRANCES D. FERGUSSON Management For For 1E ELECTION OF DIRECTOR: WILLIAM H. GRAY, III Management For For 1F ELECTION OF DIRECTOR: HELEN H. HOBBS Management For For 1G ELECTION OF DIRECTOR: CONSTANCE J. HORNER Management For For 1H ELECTION OF DIRECTOR: JAMES M. KILTS Management For For 1I ELECTION OF DIRECTOR: GEORGE A. LORCH Management For For 1J ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1K ELECTION OF DIRECTOR: IAN C. READ Management For For 1L ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For 1M ELECTION OF DIRECTOR: MARC TESSIER- LAVIGNE Management For For 2 RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Management For For 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Management For For 4 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE EQUITY RETENTION Shareholder Against For 5 SHAREHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT Shareholder For Against EDISON INTERNATIONAL Ticker Symbol EIX Meeting Date 25-Apr-2013 ISIN US2810201077 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAGJEET S. BINDRA Management For For 1B. ELECTION OF DIRECTOR: VANESSA C.L. CHANG Management For For 1C. ELECTION OF DIRECTOR: FRANCE A. CORDOVA Management For For 1D. ELECTION OF DIRECTOR: THEODORE F. CRAVER, JR. Management For For 1E. ELECTION OF DIRECTOR: BRADFORD M. FREEMAN Management For For 1F. ELECTION OF DIRECTOR: LUIS G. NOGALES Management For For 1G. ELECTION OF DIRECTOR: RONALD L. OLSON Management For For 1H. ELECTION OF DIRECTOR: RICHARD T. SCHLOSBERG, III Management For For 1I. ELECTION OF DIRECTOR: THOMAS C. SUTTON Management For For 1J. ELECTION OF DIRECTOR: PETER J. TAYLOR Management For For 1K. ELECTION OF DIRECTOR: BRETT WHITE Management For For 2. RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION Management For For 4. SHAREHOLDER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIRMAN Shareholder Against For JOHNSON & JOHNSON Ticker Symbol JNJ Meeting Date 25-Apr-2013 ISIN US4781601046 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARY SUE COLEMAN Management For For 1B. ELECTION OF DIRECTOR: JAMES G. CULLEN Management For For 1C. ELECTION OF DIRECTOR: IAN E.L. DAVIS Management For For 1D. ELECTION OF DIRECTOR: ALEX GORSKY Management For For 1E. ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS Management For For 1F. ELECTION OF DIRECTOR: SUSAN L. LINDQUIST Management For For 1G. ELECTION OF DIRECTOR: ANNE M. MULCAHY Management For For 1H. ELECTION OF DIRECTOR: LEO F. MULLIN Management For For 1I. ELECTION OF DIRECTOR: WILLIAM D. PEREZ Management For For 1J. ELECTION OF DIRECTOR: CHARLES PRINCE Management For For 1K. ELECTION OF DIRECTOR: A. EUGENE WASHINGTON Management For For 1L. ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 3. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Management For For 4. SHAREHOLDER PROPOSAL - EXECUTIVES TO RETAIN SIGNIFICANT STOCK Shareholder Against For 5. SHAREHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS AND CORPORATE VALUES Shareholder Against For 6. SHAREHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN Shareholder Against For NRG ENERGY, INC. Ticker Symbol NRG Meeting Date 25-Apr-2013 ISIN US6293775085 Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: KIRBYJON H. CALDWELL Management For For 1B ELECTION OF DIRECTOR: DAVID CRANE Management For For 1C ELECTION OF DIRECTOR: KATHLEEN A. MCGINTY Management For For 1D ELECTION OF DIRECTOR: EVAN J. SILVERSTEIN Management For For 1E ELECTION OF DIRECTOR: THOMAS H. WEIDEMEYER Management For For 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Against Against 3 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For ABB LTD Ticker Symbol ABB Meeting Date 25-Apr-2013 ISIN US0003752047 Item Proposal Type Vote For/Against Management APPROVAL OF THE ANNUAL REPORT, THE CONSOLIDATED FINANCIAL STATEMENTS, AND THE ANNUAL FINANCIAL STATEMENTS FOR 2012 Management For For CONSULTATIVE VOTE ON THE 2012 REMUNERATION REPORT Management For For 3 DISCHARGE OF THE BOARD OF DIRECTORS AND THE PERSONS ENTRUSTED WITH MANAGEMENT Management For For 4 APPROPRIATION OF AVAILABLE EARNINGS AND DISTRIBUTION OF CAPITAL CONTRIBUTION RESERVE Management For For 5 RENEWAL OF AUTHORIZED SHARE CAPITAL Management For For RE-ELECTION TO THE BOARD OF DIRECTOR: ROGER AGNELLI Management For For RE-ELECTION TO THE BOARD OF DIRECTOR: LOUIS R. HUGHES Management For For RE-ELECTION TO THE BOARD OF DIRECTOR: HANS ULRICH MARKI Management For For RE-ELECTION TO THE BOARD OF DIRECTOR: MICHEL DE ROSEN Management For For RE-ELECTION TO THE BOARD OF DIRECTOR: MICHAEL TRESCHOW Management For For RE-ELECTION TO THE BOARD OF DIRECTOR: JACOB WALLENBERG Management Against Against RE-ELECTION TO THE BOARD OF DIRECTOR: YING YEH Management For For RE-ELECTION TO THE BOARD OF DIRECTOR: HUBERTUS VON GRUNBERG Management For For 7 RE-ELECTION OF THE AUDITORS ERNST & YOUNG AG Management For For THE BOEING COMPANY Ticker Symbol BA Meeting Date 29-Apr-2013 ISIN US0970231058 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID L. CALHOUN Management For For 1B. ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For 1C. ELECTION OF DIRECTOR: LINDA Z. COOK Management For For 1D. ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For 1E. ELECTION OF DIRECTOR: EDMUND P. GIAMBASTIANI, JR. Management For For 1F. ELECTION OF DIRECTOR: LAWRENCE W. KELLNER Management For For 1G. ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1H. ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management For For 1I. ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1J. ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management For For 1K. ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2013. Management For For 4. FUTURE EXTRAORDINARY RETIREMENT BENEFITS. Shareholder Against For 5. ACTION BY WRITTEN CONSENT. Shareholder For Against 6. EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder Against For 7. INDEPENDENT BOARD CHAIRMAN. Shareholder For Against INTERNATIONAL BUSINESS MACHINES CORP. Ticker Symbol IBM Meeting Date 30-Apr-2013 ISIN US4592001014 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: A.J.P. BELDA Management For For 1B. ELECTION OF DIRECTOR: W.R. BRODY Management For For 1C. ELECTION OF DIRECTOR: K.I. CHENAULT Management For For 1D. ELECTION OF DIRECTOR: M.L. ESKEW Management For For 1E. ELECTION OF DIRECTOR: D.N. FARR Management For For 1F. ELECTION OF DIRECTOR: S.A. JACKSON Management For For 1G. ELECTION OF DIRECTOR: A.N. LIVERIS Management For For 1H. ELECTION OF DIRECTOR: W.J. MCNERNEY, JR. Management For For 1I. ELECTION OF DIRECTOR: J.W. OWENS Management For For 1J. ELECTION OF DIRECTOR: V.M. ROMETTY Management For For 1K. ELECTION OF DIRECTOR: J.E. SPERO Management For For 1L. ELECTION OF DIRECTOR: S. TAUREL Management For For 1M. ELECTION OF DIRECTOR: L.H. ZAMBRANO Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM () Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management For For 4. STOCKHOLDER PROPOSAL FOR DISCLOSURE OF LOBBYING POLICIES AND PRACTICES () Shareholder Against For 5. STOCKHOLDER PROPOSAL ON THE RIGHT TO ACT BY WRITTEN CONSENT () Shareholder Against For 6. STOCKHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIR () Shareholder Against For 7. STOCKHOLDER PROPOSAL FOR EXECUTIVES TO RETAIN SIGNIFICANT STOCK () Shareholder Against For THE CHUBB CORPORATION Ticker Symbol CB Meeting Date 30-Apr-2013 ISIN US1712321017 Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: ZOE BAIRD BUDINGER Management For For 1B) ELECTION OF DIRECTOR: SHEILA P. BURKE Management For For 1C) ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For 1D) ELECTION OF DIRECTOR: JOHN D. FINNEGAN Management For For 1E) ELECTION OF DIRECTOR: LAWRENCE W. KELLNER Management For For 1F) ELECTION OF DIRECTOR: MARTIN G. MCGUINN Management For For 1G) ELECTION OF DIRECTOR: LAWRENCE M. SMALL Management For For 1H) ELECTION OF DIRECTOR: JESS SODERBERG Management For For 1I) ELECTION OF DIRECTOR: DANIEL E. SOMERS Management For For 1J) ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For 1K) ELECTION OF DIRECTOR: JAMES M. ZIMMERMAN Management For For 1L) ELECTION OF DIRECTOR: ALFRED W. ZOLLAR Management For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR. Management For For 3. ADVISORY VOTE ON THE COMPENSATION PAID TO THE CORPORATION'S NAMED EXECUTIVE OFFICERS. Management For For 4. SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS AND RELATED EXPENDITURES. Shareholder Against For 5. SHAREHOLDER PROPOSAL REGARDING PREPARATION OF AN ANNUAL SUSTAINABILITY REPORT. Shareholder Against For TECO ENERGY, INC. Ticker Symbol TE Meeting Date 01-May-2013 ISIN US8723751009 Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: JOHN B. RAMIL Management For For ELECTION OF DIRECTOR: TOM L. RANKIN Management For For ELECTION OF DIRECTOR: WILLIAM D. ROCKFORD Management For For 2. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITOR FOR 2013. Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. AMENDMENT OF THE COMPANY'S EQUAL EMPLOYMENT OPPORTUNITY POLICY. Shareholder Against For TALISMAN ENERGY INC. Ticker Symbol TLM Meeting Date 01-May-2013 ISIN CA87425E1034 Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 CHRISTIANE BERGEVIN For For 2 DONALD J. CARTY For For 3 WILLIAM R.P. DALTON For For 4 KEVIN S. DUNNE For For 5 HAROLD N. KVISLE For For 6 BRIAN M. LEVITT For For 7 LISA A. STEWART For For 8 PETER W. TOMSETT For For 9 MICHAEL T. WAITES For For 10 CHARLES R. WILLIAMSON For For 11 CHARLES M. WINOGRAD For For 02 REAPPOINTMENT OF ERNST & YOUNG, LLP, CHARTERED ACCOUNTANTS, AS AUDITOR OF THE COMPANY FOR THE ENSUING YEAR. Management For For 03 A RESOLUTION ACCEPTING THE COMPANY'S APPROACH TO EXECUTIVE COMPENSATION. PLEASE READ THE RESOLUTION IN FULL IN THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. Management Against Against KIMBERLY-CLARK CORPORATION Ticker Symbol KMB Meeting Date 02-May-2013 ISIN US4943681035 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN R. ALM Management For For 1B. ELECTION OF DIRECTOR: JOHN F. BERGSTROM Management For For 1C. ELECTION OF DIRECTOR: ABELARDO E. BRU Management For For 1D. ELECTION OF DIRECTOR: ROBERT W. DECHERD Management For For 1E. ELECTION OF DIRECTOR: THOMAS J. FALK Management For For 1F. ELECTION OF DIRECTOR: FABIAN T. GARCIA Management For For 1G. ELECTION OF DIRECTOR: MAE C. JEMISON, M.D. Management For For 1H. ELECTION OF DIRECTOR: JAMES M. JENNESS Management For For 1I. ELECTION OF DIRECTOR: NANCY J. KARCH Management For For 1J. ELECTION OF DIRECTOR: IAN C. READ Management For For 1K. ELECTION OF DIRECTOR: LINDA JOHNSON RICE Management For For 1L. ELECTION OF DIRECTOR: MARC J. SHAPIRO Management For For 2. RATIFICATION OF AUDITORS Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For DTE ENERGY COMPANY Ticker Symbol DTE Meeting Date 02-May-2013 ISIN US2333311072 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GERARD M. ANDERSON For For 2 DAVID A. BRANDON For For 3 CHARLES G. MCCLURE, JR. For For 4 GAIL J. MCGOVERN For For 5 JAMES B. NICHOLSON For For 6 CHARLES W. PRYOR, JR. For For 7 RUTH G. SHAW Withheld Against 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PRICEWATERHOUSECOOPERS LLP Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS Shareholder Against For VALERO ENERGY CORPORATION Ticker Symbol VLO Meeting Date 02-May-2013 ISIN US91913Y1001 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JERRY D. CHOATE Management For For 1B. ELECTION OF DIRECTOR: RUBEN M. ESCOBEDO Management Against Against 1C. ELECTION OF DIRECTOR: WILLIAM R. KLESSE Management For For 1D. ELECTION OF DIRECTOR: DEBORAH P. MAJORAS Management For For 1E. ELECTION OF DIRECTOR: BOB MARBUT Management For For 1F. ELECTION OF DIRECTOR: DONALD L. NICKLES Management For For 1G. ELECTION OF DIRECTOR: PHILIP J. PFEIFFER Management For For 1H. ELECTION OF DIRECTOR: ROBERT A. PROFUSEK Management For For 1I. ELECTION OF DIRECTOR: SUSAN KAUFMAN PURCELL Management For For 1J. ELECTION OF DIRECTOR: STEPHEN M. WATERS Management For For 1K. ELECTION OF DIRECTOR: RANDALL J. WEISENBURGER Management For For 1L. ELECTION OF DIRECTOR: RAYFORD WILKINS, JR. Management For For 2. RATIFY THE APPOINTMENT OF KPMG LLP AS VALERO ENERGY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. APPROVE, BY NON-BINDING VOTE, THE 2012 COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. VOTE ON A STOCKHOLDER PROPOSAL ENTITLED, "DISCLOSURE OF POLITICAL CONTRIBUTIONS." Shareholder Against For ST. JUDE MEDICAL, INC. Ticker Symbol STJ Meeting Date 02-May-2013 ISIN US7908491035 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STUART M. ESSIG Management For For 1B. ELECTION OF DIRECTOR: BARBARA B. HILL Management For For 1C. ELECTION OF DIRECTOR: MICHAEL A. ROCCA Management For For 2. TO APPROVE AMENDMENTS TO OUR ARTICLES OF INCORPORATION AND BYLAWS TO DECLASSIFY OUR BOARD OF DIRECTORS. Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For EQUIFAX INC. Ticker Symbol EFX Meeting Date 02-May-2013 ISIN US2944291051 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. Management For For 1B. ELECTION OF DIRECTOR: ROBERT D. DALEO Management For For 1C. ELECTION OF DIRECTOR: WALTER W. DRIVER, JR. Management Against Against 1D. ELECTION OF DIRECTOR: MARK L. FEIDLER Management For For 1E. ELECTION OF DIRECTOR: L. PHILLIP HUMANN Management For For 1F. ELECTION OF DIRECTOR: SIRI S. MARSHALL Management For For 1G. ELECTION OF DIRECTOR: JOHN A. MCKINLEY Management For For 1H. ELECTION OF DIRECTOR: RICHARD F. SMITH Management For For 1I. ELECTION OF DIRECTOR: MARK B. TEMPLETON Management For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS EQUIFAX'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. APPROVAL OF THE AMENDED AND RESTATED 2 Management For For 4. APPROVAL OF THE MATERIAL TERMS OF PERFORMANCE GOALS UNDER THE OMNIBUS PLAN. Management For For 5. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For ARCHER-DANIELS-MIDLAND COMPANY Ticker Symbol ADM Meeting Date 02-May-2013 ISIN US0394831020 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: A.L. BOECKMANN Management For For 1B. ELECTION OF DIRECTOR: G.W. BUCKLEY Management For For 1C. ELECTION OF DIRECTOR: M.H. CARTER Management For For 1D. ELECTION OF DIRECTOR: T.K. CREWS Management For For 1E. ELECTION OF DIRECTOR: P. DUFOUR Management For For 1F. ELECTION OF DIRECTOR: D.E. FELSINGER Management For For 1G. ELECTION OF DIRECTOR: A. MACIEL Management For For 1H. ELECTION OF DIRECTOR: P.J. MOORE Management For For 1I. ELECTION OF DIRECTOR: T.F. O'NEILL Management For For 1J. ELECTION OF DIRECTOR: D. SHIH Management For For 1K. ELECTION OF DIRECTOR: K.R. WESTBROOK Management For For 1L. ELECTION OF DIRECTOR: P.A. WOERTZ Management For For 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For EASTMAN CHEMICAL COMPANY Ticker Symbol EMN Meeting Date 02-May-2013 ISIN US2774321002 Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: GARY E. ANDERSON Management For For ELECTION OF DIRECTOR: BRETT D. BEGEMANN Management For For ELECTION OF DIRECTOR: STEPHEN R. DEMERITT Management Against Against ELECTION OF DIRECTOR: ROBERT M. HERNANDEZ Management For For ELECTION OF DIRECTOR: JULIE F. HOLDER Management For For ELECTION OF DIRECTOR: RENEE J. HORNBAKER Management For For ELECTION OF DIRECTOR: LEWIS M. KLING Management Against Against ELECTION OF DIRECTOR: DAVID W. RAISBECK Management Against Against 2. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION AS DISCLOSED IN PROXY STATEMENT Management For For 3. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS Management For For 4. ADVISORY VOTE ON STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD OF DIRECTORS TAKE STEPS NECESSARY TO PERMIT STOCKHOLDERS TO ACT BY WRITTEN CONSENT Shareholder For Against ENTERGY CORPORATION Ticker Symbol ETR Meeting Date 03-May-2013 ISIN US29364G1031 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: M.S. BATEMAN Management For For 1B. ELECTION OF DIRECTOR: L.P. DENAULT Management For For 1C. ELECTION OF DIRECTOR: G.W. EDWARDS Management For For 1D. ELECTION OF DIRECTOR: A.M. HERMAN Management For For 1E. ELECTION OF DIRECTOR: D.C. HINTZ Management For For 1F. ELECTION OF DIRECTOR: S.L. LEVENICK Management For For 1G. ELECTION OF DIRECTOR: B.L. LINCOLN Management For For 1H. ELECTION OF DIRECTOR: S.C. MYERS Management For For 1I. ELECTION OF DIRECTOR: W.J. TAUZIN Management For For 1J. ELECTION OF DIRECTOR: S.V. WILKINSON Management For For 2. RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL REGARDING LOBBYING DISCLOSURE. Shareholder Against For 5. SHAREHOLDER PROPOSAL REGARDING NUCLEAR FUEL. Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION Ticker Symbol OXY Meeting Date 03-May-2013 ISIN US6745991058 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SPENCER ABRAHAM Management For For 1B. ELECTION OF DIRECTOR: HOWARD I. ATKINS Management For For 1C. ELECTION OF DIRECTOR: STEPHEN I. CHAZEN Management For For 1D. ELECTION OF DIRECTOR: EDWARD P. DJEREJIAN Management For For 1E. ELECTION OF DIRECTOR: JOHN E. FEICK Management For For 1F. ELECTION OF DIRECTOR: MARGARET M. FORAN Management For For 1G. ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Management For For 1H. ELECTION OF DIRECTOR: RAY R. IRANI Management For For 1I. ELECTION OF DIRECTOR: AVEDICK B. POLADIAN Management For For 1J. ELECTION OF DIRECTOR: AZIZ D. SYRIANI Management For For 2. ADVISORY VOTE APPROVING EXECUTIVE COMPENSATION Management Against Against 3. RATIFICATION OF SELECTION OF KPMG LLP AS INDEPENDENT AUDITORS Management For For 4. STOCKHOLDER RIGHT TO ACT BY WRITTEN CONSENT Shareholder For Against SANOFI Ticker Symbol SNY Meeting Date 03-May-2013 ISIN US80105N1054 Item Proposal Type Vote For/Against Management O1 APPROVAL OF THE INDIVIDUAL COMPANY FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2012 Management For For O2 APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2012 Management For For O3 APPROPRIATION OF PROFITS, DECLARATION OF DIVIDEND Management For For O4 APPOINTMENT OF A DIRECTOR (FABIENNE LECORVAISIER) Management For For O5 AUTHORIZATION TO THE BOARD OF DIRECTORS TO CARRY OUT TRANSACTIONS IN SHARES ISSUED BY THE COMPANY Management For For E6 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO DECIDE THE ISSUANCE, WITH PREEMPTIVE RIGHTS MAINTAINED, OF SHARES AND/OR SECURITIES GIVING ACCESS TO THE COMPANY'S CAPITAL AND/OR SECURITIES GIVING ENTITLEMENT TO THE ALLOTMENT OF DEBT INSTRUMENTS Management For For E7 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO DECIDE THE ISSUANCE, WITH PREEMPTIVE RIGHT BEING CANCELLED, OF SHARES AND/OR SECURITIES GIVING ACCESS TO THE COMPANY'S CAPITAL AND/OR SECURITIES GIVING ENTITLEMENT TO THE ALLOTMENT OF DEBT INSTRUMENTS BY PUBLIC OFFERING Management For For E8 POSSIBILITY OF ISSUING, WITHOUT PREEMPTIVE RIGHT, SHARES OR SECURITIES GIVING ACCESS TO THE COMPANY'S CAPITAL AS CONSIDERATION FOR ASSETS TRANSFERRED TO THE COMPANY AS A CAPITAL CONTRIBUTION IN KIND IN THE FORM OF SHARES OR SECURITIES GIVING ACCESS TO THE CAPITAL OF ANOTHER COMPANY Management For For E9 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO INCREASE THE NUMBER OF SHARES TO BE ISSUED IN THE EVENT OF A CAPITAL INCREASE WITH OR WITHOUT PREEMPTIVE RIGHTS Management For For E10 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO DECIDE TO CARRY OUT INCREASES IN THE SHARE CAPITAL BY INCORPORATION OF SHARE PREMIUM, RESERVES, PROFITS OR OTHER ITEMS Management For For E11 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO DECIDE THE ISSUANCE OF SHARES OR SECURITIES GIVING ACCESS TO THE COMPANY'S CAPITAL RESERVED FOR MEMBERS OF SAVINGS PLANS, WITH WAIVER OF PREEMPTIVE RIGHT IN THEIR FAVOR Management For For E12 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO ALLOT, WITHOUT PREEMPTIVE RIGHT, EXISTING OR NEW RESTRICTED SHARES IN FULL OR PARTIAL SUBSTITUTION FOR THE DISCOUNT TO A CAPITAL INCREASE RESERVED FOR SALARIED EMPLOYEES Management For For E13 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO GRANT, WITHOUT PREEMPTIVE RIGHT, OPTIONS TO SUBSCRIBE FOR OR PURCHASE SHARES Management For For E14 AUTHORIZATION TO THE BOARD OF DIRECTORS TO REDUCE THE SHARE CAPITAL BY CANCELLATION OF TREASURY SHARES Management For For E15 POWERS FOR FORMALITIES Management For For ELI LILLY AND COMPANY Ticker Symbol LLY Meeting Date 06-May-2013 ISIN US5324571083 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: R. ALVAREZ Management For For 1B. ELECTION OF DIRECTOR: W. BISCHOFF Management For For 1C. ELECTION OF DIRECTOR: R.D. HOOVER Management For For 1D. ELECTION OF DIRECTOR: F.G. PRENDERGAST Management For For 1E. ELECTION OF DIRECTOR: K.P. SEIFERT Management For For 2. RATIFICATION OF THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF ERNST & YOUNG LLP AS PRINCIPAL INDEPENDENT AUDITOR FOR Management For For 3. APPROVE, BY NON-BINDING VOTE, COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4. REAPPROVE MATERIAL TERMS OF THE PERFORMANCE GOALS FOR THE 2002 LILLY STOCK PLAN. Management For For ABBVIE INC. Ticker Symbol ABBV Meeting Date 06-May-2013 ISIN US00287Y1091 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM H.L. BURNSIDE For For 2 EDWARD J. RAPP For For 3 ROY S. ROBERTS For For 2. RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS OF ABBVIE FOR 2013. Management For For 3. SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. SAY WHEN ON PAY - AN ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY STOCKHOLDER VOTE TO APPROVE EXECUTIVE COMPENSATION. Management 1 Year For 5. APPROVAL OF THE ABBVIE 2013 INCENTIVE STOCK PROGRAM. Management For For AUTOLIV, INC. Ticker Symbol ALV Meeting Date 07-May-2013 ISIN US0528001094 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT W. ALSPAUGH For For 2 BO I. ANDERSSON For For 3 WOLFGANG ZIEBART For For 2. ADVISORY VOTE ON AUTOLIV, INC.'S 2012 EXECUTIVE COMPENSATION. Management For For 3. APPROVAL OF ERNST & YOUNG AB AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For ZIMMER HOLDINGS, INC. Ticker Symbol ZMH Meeting Date 07-May-2013 ISIN US98956P1021 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHRISTOPHER B. BEGLEY Management For For 1B. ELECTION OF DIRECTOR: BETSY J. BERNARD Management For For 1C. ELECTION OF DIRECTOR: GAIL K. BOUDREAUX Management For For 1D. ELECTION OF DIRECTOR: DAVID C. DVORAK Management For For 1E. ELECTION OF DIRECTOR: LARRY C. GLASSCOCK Management For For 1F. ELECTION OF DIRECTOR: ROBERT A. HAGEMANN Management For For 1G. ELECTION OF DIRECTOR: ARTHUR J. HIGGINS Management For For 1H. ELECTION OF DIRECTOR: JOHN L. MCGOLDRICK Management For For 1I. ELECTION OF DIRECTOR: CECIL B. PICKETT, PH.D. Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 3. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Management For For 4. APPROVE THE AMENDED ZIMMER HOLDINGS, INC. EXECUTIVE PERFORMANCE INCENTIVE PLAN Management For For 5. APPROVE THE AMENDED ZIMMER HOLDINGS, INC. 2 PLAN Management For For BRISTOL-MYERS SQUIBB COMPANY Ticker Symbol BMY Meeting Date 07-May-2013 ISIN US1101221083 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: L. ANDREOTTI Management For For 1B. ELECTION OF DIRECTOR: L.B. CAMPBELL Management Against Against 1C. ELECTION OF DIRECTOR: J.M. CORNELIUS Management For For 1D. ELECTION OF DIRECTOR: L.H. GLIMCHER, M.D. Management For For 1E. ELECTION OF DIRECTOR: M. GROBSTEIN Management For For 1F. ELECTION OF DIRECTOR: A.J. LACY Management For For 1G. ELECTION OF DIRECTOR: V.L. SATO, PH.D. Management For For 1H. ELECTION OF DIRECTOR: E. SIGAL, M.D., PH.D. Management For For 1I. ELECTION OF DIRECTOR: G.L. STORCH Management For For 1J. ELECTION OF DIRECTOR: T.D. WEST, JR. Management For For 2. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For CLIFFS NATURAL RESOURCES INC. Ticker Symbol CLF Meeting Date 07-May-2013 ISIN US18683K1016 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: J.A. CARRABBA Management For For 1B. ELECTION OF DIRECTOR: S.M. CUNNINGHAM Management For For 1C. ELECTION OF DIRECTOR: B.J. ELDRIDGE Management For For 1D. ELECTION OF DIRECTOR: A.R. GLUSKI Management For For 1E. ELECTION OF DIRECTOR: S.M. GREEN Management For For 1F. ELECTION OF DIRECTOR: J.K. HENRY Management For For 1G. ELECTION OF DIRECTOR: J.F. KIRSCH Management For For 1H. ELECTION OF DIRECTOR: F.R. MCALLISTER Management For For 1I. ELECTION OF DIRECTOR: R.K. RIEDERER Management For For 1J. ELECTION OF DIRECTOR: T.W. SULLIVAN Management For For 2. APPROVAL OF AN AMENDMENT TO OUR SECOND AMENDED ARTICLES OF INCORPORATION TO ADOPT MAJORITY VOTING IN UNCONTESTED DIRECTOR ELECTIONS (IMPLEMENTATION OF THIS PROPOSAL 2 IS CONDITIONED UPON THE APPROVAL OF PROPOSALS 3 AND 4) Management For For 3. APPROVAL OF AN AMENDMENT TO OUR SECOND AMENDED ARTICLES OF INCORPORATION TO ELIMINATE CUMULATIVE VOTING IN DIRECTOR ELECTIONS (IMPLEMENTATION OF THIS PROPOSAL 3 IS CONDITIONED UPON THE APPROVAL OF PROPOSALS 2 AND 4) Management For For 4. APPROVAL OF AN AMENDMENT TO OUR REGULATIONS TO ADD A PROVISION TO ALLOW THE BOARD TO AMEND THE REGULATIONS TO THE EXTENT PERMITTED UNDER OHIO LAW (IMPLEMENTATION OF THIS PROPOSAL 4 IS CONDITIONED UPON THE APPROVAL OF PROPOSALS 2 AND 3) Management Against Against 5. APPROVAL, ON AN ADVISORY BASIS, OF OUR NAMED EXECUTIVE OFFICER COMPENSATION Management For For 6. THE RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF CLIFFS TO SERVE FOR THE 2 Management For For ALBEMARLE CORPORATION Ticker Symbol ALB Meeting Date 07-May-2013 ISIN US0126531013 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM H. HERNANDEZ For For 2 LUTHER C. KISSAM IV For For 3 JOSEPH M. MAHADY For For 4 JIM W. NOKES For For 5 JAMES J. O'BRIEN For For 6 BARRY W. PERRY For For 7 JOHN SHERMAN JR. For For 8 HARRIET TEE TAGGART For For 9 ANNE MARIE WHITTEMORE For For 2. APPROVE THE 2 AND DEFERRAL ELECTION PLAN FOR NON- EMPLOYEE DIRECTORS OF ALBEMARLE CORPORATION. Management For For 3. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 4. APPROVE THE NON-BINDING ADVISORY RESOLUTION APPROVING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For THE TIMKEN COMPANY Ticker Symbol TKR Meeting Date 07-May-2013 ISIN US8873891043 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN M. BALLBACH For For 2 PHILLIP R. COX For For 3 DIANE C. CREEL For For 4 JAMES W. GRIFFITH For For 5 JOHN A. LUKE, JR. Withheld Against 6 JOSEPH W. RALSTON Withheld Against 7 JOHN P. REILLY For For 8 FRANK C. SULLIVAN Withheld Against 9 JOHN M. TIMKEN, JR. Withheld Against 10 WARD J. TIMKEN For For 11 WARD J. TIMKEN, JR. For For 12 JACQUELINE F. WOODS Withheld Against 2. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. AN ADVISORY RESOLUTION REGARDING NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. AMENDMENTS TO THE COMPANY'S AMENDED ARTICLES OF INCORPORATION TO REDUCE CERTAIN SHAREHOLDER VOTING REQUIREMENTS. Management For For 5. AMENDMENTS TO THE COMPANY'S AMENDED REGULATIONS TO REDUCE CERTAIN SHAREHOLDER VOTING REQUIREMENTS. Management For For 6. A SHAREHOLDER PROPOSAL RECOMMENDING THAT THE BOARD OF DIRECTORS ENGAGE AN INVESTMENT BANKING FIRM TO EFFECTUATE A SPIN-OFF OF THE COMPANY'S STEEL BUSINESS SEGMENT INTO A SEPARATELY-TRADED PUBLIC COMPANY. Shareholder For Against NV ENERGY, INC. Ticker Symbol NVE Meeting Date 08-May-2013 ISIN US67073Y1064 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOSEPH B. ANDERSON, JR. Management For For 1B. ELECTION OF DIRECTOR: GLENN C. CHRISTENSON Management For For 1C. ELECTION OF DIRECTOR: SUSAN F. CLARK Management For For 1D. ELECTION OF DIRECTOR: STEPHEN E. FRANK Management Against Against 1E. ELECTION OF DIRECTOR: BRIAN J. KENNEDY Management For For 1F. ELECTION OF DIRECTOR: MAUREEN T. MULLARKEY Management For For 1G. ELECTION OF DIRECTOR: JOHN F. O'REILLY Management For For 1H. ELECTION OF DIRECTOR: PHILIP G. SATRE Management For For 1I. ELECTION OF DIRECTOR: DONALD D. SNYDER Management For For 1J. ELECTION OF DIRECTOR: MICHAEL W. YACKIRA Management For For 2. TO APPROVE OUR EXECUTIVE COMPENSATION ON AN ADVISORY BASIS. Management For For 3. TO APPROVE OUR 2013 LONG-TERM INCENTIVE PLAN. Management Against Against 4. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For PULTEGROUP, INC. Ticker Symbol PHM Meeting Date 08-May-2013 ISIN US7458671010 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BRIAN P. ANDERSON For For 2 BRYCE BLAIR For For 3 RICHARD J. DUGAS, JR. For For 4 THOMAS FOLLIARD For For 5 CHERYL W. GRISE For For 6 ANDRE J. HAWAUX For For 7 DEBRA J. KELLY-ENNIS For For 8 PATRICK J. O'LEARY For For 9 JAMES J. POSTL For For 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF OUR 2013 SENIOR MANAGEMENT INCENTIVE PLAN. Management For For 5. APPROVAL OF OUR 2 PLAN. Management Against Against 6. APPROVAL OF AN AMENDMENT TO EXTEND THE TERM OF OUR AMENDED AND RESTATED SECTION 382 RIGHTS AGREEMENT. Management Against Against 7. A SHAREHOLDER PROPOSAL REQUESTING THE ELECTION OF DIRECTORS BY A MAJORITY, RATHER THAN PLURALITY, VOTE, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 8. A SHAREHOLDER PROPOSAL REGARDING THE USE OF PERFORMANCE BASED OPTIONS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against THE DOW CHEMICAL COMPANY Ticker Symbol DOW Meeting Date 09-May-2013 ISIN US2605431038 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ARNOLD A. ALLEMANG Management For For 1B. ELECTION OF DIRECTOR: AJAY BANGA Management For For 1C. ELECTION OF DIRECTOR: JACQUELINE K. BARTON Management For For 1D. ELECTION OF DIRECTOR: JAMES A. BELL Management For For 1E. ELECTION OF DIRECTOR: JEFF M. FETTIG Management For For 1F. ELECTION OF DIRECTOR: ANDREW N. LIVERIS Management For For 1G. ELECTION OF DIRECTOR: PAUL POLMAN Management For For 1H. ELECTION OF DIRECTOR: DENNIS H. REILLEY Management For For 1I. ELECTION OF DIRECTOR: JAMES M. RINGLER Management For For 1J. ELECTION OF DIRECTOR: RUTH G. SHAW Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL ON EXECUTIVE STOCK RETENTION. Shareholder Against For ASSURANT, INC. Ticker Symbol AIZ Meeting Date 09-May-2013 ISIN US04621X1081 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ELAINE D. ROSEN Management For For 1B. ELECTION OF DIRECTOR: HOWARD L. CARVER Management For For 1C. ELECTION OF DIRECTOR: JUAN N. CENTO Management For For 1D. ELECTION OF DIRECTOR: ELYSE DOUGLAS Management For For 1E. ELECTION OF DIRECTOR: LAWRENCE V. JACKSON Management For For 1F. ELECTION OF DIRECTOR: DAVID B. KELSO Management For For 1G. ELECTION OF DIRECTOR: CHARLES J. KOCH Management For For 1H. ELECTION OF DIRECTOR: JEAN-PAUL L. MONTUPET Management For For 1I. ELECTION OF DIRECTOR: ROBERT B. POLLOCK Management For For 1J. ELECTION OF DIRECTOR: PAUL J. REILLY Management For For 1K. ELECTION OF DIRECTOR: ROBERT W. STEIN Management For For 2. APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY APPROVAL OF THE 2012 COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For CVS CAREMARK CORPORATION Ticker Symbol CVS Meeting Date 09-May-2013 ISIN US1266501006 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: C. DAVID BROWN II Management For For 1B. ELECTION OF DIRECTOR: DAVID W. DORMAN Management For For 1C. ELECTION OF DIRECTOR: ANNE M. FINUCANE Management For For 1D. ELECTION OF DIRECTOR: KRISTEN GIBNEY WILLIAMS Management For For 1E. ELECTION OF DIRECTOR: LARRY J. MERLO Management For For 1F. ELECTION OF DIRECTOR: JEAN-PIERRE MILLON Management For For 1G. ELECTION OF DIRECTOR: RICHARD J. SWIFT Management For For 1H. ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For 1I. ELECTION OF DIRECTOR: TONY L. WHITE Management For For 2. PROPOSAL TO RATIFY INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. AMEND THE COMPANY'S 2007 EMPLOYEE STOCK PURCHASE PLAN TO ADD SHARES TO THE PLAN. Management For For 5. AMEND THE COMPANY'S CHARTER TO REDUCE VOTING THRESHOLDS IN THE FAIR PRICE PROVISION. Management For For 6. STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS AND EXPENDITURES. Shareholder Against For 7. STOCKHOLDER PROPOSAL REGARDING POLICY ON ACCELERATED VESTING OF EQUITY AWARDS UPON A CHANGE IN CONTROL. Shareholder Against For 8. STOCKHOLDER PROPOSAL REGARDING LOBBYING EXPENDITURES. Shareholder Against For MATTEL, INC. Ticker Symbol MAT Meeting Date 10-May-2013 ISIN US5770811025 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL J. DOLAN Management For For 1B. ELECTION OF DIRECTOR: TREVOR A. EDWARDS Management For For 1C. ELECTION OF DIRECTOR: DR. FRANCES D. FERGUSSON Management For For 1D. ELECTION OF DIRECTOR: DOMINIC NG Management For For 1E. ELECTION OF DIRECTOR: VASANT M. PRABHU Management For For 1F. ELECTION OF DIRECTOR: DR. ANDREA L. RICH Management For For 1G. ELECTION OF DIRECTOR: DEAN A. SCARBOROUGH Management For For 1H. ELECTION OF DIRECTOR: CHRISTOPHER A. SINCLAIR Management For For 1I. ELECTION OF DIRECTOR: BRYAN G. STOCKTON Management For For 1J. ELECTION OF DIRECTOR: DIRK VAN DE PUT Management For For 1K. ELECTION OF DIRECTOR: KATHY WHITE LOYD Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION, AS DESCRIBED IN THE MATTEL, INC. PROXY STATEMENT. Management For For 3. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS MATTEL, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4. STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT CHAIRMAN OF THE BOARD. Shareholder For Against ENI S.P.A Ticker Symbol E Meeting Date 10-May-2013 ISIN US26874R1086 Item Proposal Type Vote For/Against Management 1. ENI S.P.A. FINANCIAL STATEMENTS AT DECEMBER 31, 2012. RELATED RESOLUTIONS. ENI CONSOLIDATED FINANCIAL STATEMENTS AT DECEMBER 31, 2012. REPORTS OF THE DIRECTORS, OF THE BOARD OF STATUTORY AUDITORS AND OF THE AUDIT FIRM. Management For For 2. ALLOCATION OF NET PROFIT. Management For For 3. REMUNERATION REPORT: POLICY ON REMUNERATION. Management For For 4. AUTHORISATION OF BUY-BACK PLAN OF ENI SHARES AFTER FIRST CANCELLING THE PREVIOUS BUY-BACK PLAN AUTHORISED BY THE SHAREHOLDERS' MEETING ON JULY 16, 2012, WITH RESPECT TO THAT PORTION NOT IMPLEMENTED. RELATED AND CONSEQUENT RESOLUTIONS. Management For For PITNEY BOWES INC. Ticker Symbol PBI Meeting Date 13-May-2013 ISIN US7244791007 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LINDA G. ALVARADO Management For For 1B. ELECTION OF DIRECTOR: ANNE M. BUSQUET Management For For 1C. ELECTION OF DIRECTOR: ROGER FRADIN Management For For 1D. ELECTION OF DIRECTOR: ANNE SUTHERLAND FUCHS Management For For 1E. ELECTION OF DIRECTOR: S. DOUGLAS HUTCHESON Management For For 1F. ELECTION OF DIRECTOR: MARC B. LAUTENBACH Management For For 1G. ELECTION OF DIRECTOR: EDUARDO R. MENASCE Management For For 1H. ELECTION OF DIRECTOR: MICHAEL I. ROTH Management For For 1I. ELECTION OF DIRECTOR: DAVID L. SHEDLARZ Management For For 1J. ELECTION OF DIRECTOR: DAVID B. SNOW, JR. Management For For 2. RATIFICATION OF THE AUDIT COMMITTEE'S APPOINTMENT OF THE INDEPENDENT ACCOUNTANTS FOR 2013. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF THE 2 Management For For INTERNATIONAL PAPER COMPANY Ticker Symbol IP Meeting Date 13-May-2013 ISIN US4601461035 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID J. BRONCZEK Management For For 1B. ELECTION OF DIRECTOR: AHMET C. DORDUNCU Management For For 1C. ELECTION OF DIRECTOR: JOHN V. FARACI Management For For 1D. ELECTION OF DIRECTOR: ILENE S. GORDON Management For For 1E. ELECTION OF DIRECTOR: STACEY J. MOBLEY Management For For 1F. ELECTION OF DIRECTOR: JOAN E. SPERO Management For For 1G. ELECTION OF DIRECTOR: JOHN L. TOWNSEND, III Management For For 1H. ELECTION OF DIRECTOR: JOHN F. TURNER Management For For 1I. ELECTION OF DIRECTOR: WILLIAM G. WALTER Management For For 1J. ELECTION OF DIRECTOR: J. STEVEN WHISLER Management For For 2. RATIFICATION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Management For For 3. AMENDMENT OF THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION REGARDING SHAREOWNER ACTION BY WRITTEN CONSENT Management For For 4. A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED UNDER THE HEADING "COMPENSATION DISCUSSION & ANALYSIS" Management For For 5. SHAREOWNER PROPOSAL CONCERNING A POLICY ON ACCELERATED VESTING OF EQUITY AWARDS OF SENIOR EXECUTIVES UPON A CHANGE IN CONTROL Shareholder Against For CUMMINS INC. Ticker Symbol CMI Meeting Date 14-May-2013 ISIN US2310211063 Item Proposal Type Vote For/Against Management 1. ELECTION OF DIRECTOR: N. THOMAS LINEBARGER Management For For 2. ELECTION OF DIRECTOR: WILLIAM I. MILLER Management Against Against 3. ELECTION OF DIRECTOR: ALEXIS M. HERMAN Management For For 4. ELECTION OF DIRECTOR: GEORGIA R. NELSON Management For For 5. ELECTION OF DIRECTOR: CARL WARE Management For For 6. ELECTION OF DIRECTOR: ROBERT K. HERDMAN Management For For 7. ELECTION OF DIRECTOR: ROBERT J. BERNHARD Management For For 8. ELECTION OF DIRECTOR: DR. FRANKLIN R. CHANG DIAZ Management For For 9. ELECTION OF DIRECTOR: STEPHEN B. DOBBS Management For For ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Management For For PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITORS FOR 2013. Management For For SHAREHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIR. Shareholder For Against 3M COMPANY Ticker Symbol MMM Meeting Date 14-May-2013 ISIN US88579Y1010 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LINDA G. ALVARADO Management For For 1B. ELECTION OF DIRECTOR: VANCE D. COFFMAN Management For For 1C. ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management For For 1D. ELECTION OF DIRECTOR: W. JAMES FARRELL Management For For 1E. ELECTION OF DIRECTOR: HERBERT L. HENKEL Management For For 1F. ELECTION OF DIRECTOR: MUHTAR KENT Management For For 1G. ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1H. ELECTION OF DIRECTOR: ROBERT S. MORRISON Management For For 1I. ELECTION OF DIRECTOR: AULANA L. PETERS Management For For 1J. ELECTION OF DIRECTOR: INGE G. THULIN Management For For 1K. ELECTION OF DIRECTOR: ROBERT J. ULRICH Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL ON ACTION BY WRITTEN CONSENT. Shareholder Against For 5. STOCKHOLDER PROPOSAL ON PROHIBITING POLITICAL SPENDING FROM CORPORATE TREASURY FUNDS. Shareholder Against For TRW AUTOMOTIVE HOLDINGS CORP. Ticker Symbol TRW Meeting Date 14-May-2013 ISIN US87264S1069 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JODY G. MILLER Withheld Against 2 JOHN C. PLANT For For 3 NEIL P. SIMPKINS For For 2. THE RATIFICATION OF ERNST & YOUNG LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO AUDIT THE CONSOLIDATED FINANCIAL STATEMENTS OF TRW AUTOMOTIVE HOLDINGS CORP. FOR 2013. Management Against Against 3. ADVISORY APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Management For For SAFEWAY INC. Ticker Symbol SWY Meeting Date 14-May-2013 ISIN US7865142084 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JANET E. GROVE Management For For 1B. ELECTION OF DIRECTOR: MOHAN GYANI Management For For 1C. ELECTION OF DIRECTOR: FRANK C. HERRINGER Management For For 1D. ELECTION OF DIRECTOR: GEORGE J. MORROW Management For For 1E. ELECTION OF DIRECTOR: KENNETH W. ODER Management For For 1F. ELECTION OF DIRECTOR: T. GARY ROGERS Management For For 1G. ELECTION OF DIRECTOR: ARUN SARIN Management For For 1H. ELECTION OF DIRECTOR: WILLIAM Y. TAUSCHER Management For For 2. NON-BINDING ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION ("SAY-ON-PAY"). Management For For 3. RE-APPROVAL OF THE 2 INCENTIVE AWARD PLAN. Management For For 4. RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For CONOCOPHILLIPS Ticker Symbol COP Meeting Date 14-May-2013 ISIN US20825C1045 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD L. ARMITAGE Management For For 1B. ELECTION OF DIRECTOR: RICHARD H. AUCHINLECK Management For For 1C. ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. Management For For 1D. ELECTION OF DIRECTOR: JODY L. FREEMAN Management For For 1E. ELECTION OF DIRECTOR: GAY HUEY EVANS Management For For 1F. ELECTION OF DIRECTOR: RYAN M. LANCE Management For For 1G. ELECTION OF DIRECTOR: MOHD H. MARICAN Management For For 1H. ELECTION OF DIRECTOR: ROBERT A. NIBLOCK Management For For 1I. ELECTION OF DIRECTOR: HARALD J. NORVIK Management For For 1J. ELECTION OF DIRECTOR: WILLIAM E. WADE, JR. Management For For 2. TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management Against Against 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management Against Against 4. REPORT ON GRASSROOTS LOBBYING EXPENDITURES. Shareholder Against For 5. GREENHOUSE GAS REDUCTION TARGETS. Shareholder Against For 6. GENDER IDENTITY NON-DISCRIMINATION. Shareholder For Against WYNDHAM WORLDWIDE CORPORATION Ticker Symbol WYN Meeting Date 14-May-2013 ISIN US98310W1080 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BRIAN MULRONEY For For 2 MICHAEL H. WARGOTZ For For 2. ADVISORY VOTE TO APPROVE THE WYNDHAM WORLDWIDE CORPORATION EXECUTIVE COMPENSATION PROGRAM. Management For For 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP TO SERVE AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For PRUDENTIAL FINANCIAL, INC. Ticker Symbol PRU Meeting Date 14-May-2013 ISIN US7443201022 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: THOMAS J. BALTIMORE, JR. Management For For 1B. ELECTION OF DIRECTOR: GORDON M. BETHUNE Management For For 1C. ELECTION OF DIRECTOR: GASTON CAPERTON Management For For 1D. ELECTION OF DIRECTOR: GILBERT F. CASELLAS Management For For 1E. ELECTION OF DIRECTOR: JAMES G. CULLEN Management For For 1F. ELECTION OF DIRECTOR: WILLIAM H. GRAY III Management For For 1G. ELECTION OF DIRECTOR: MARK B. GRIER Management For For 1H. ELECTION OF DIRECTOR: CONSTANCE J. HORNER Management For For 1I. ELECTION OF DIRECTOR: MARTINA HUND- MEJEAN Management For For 1J. ELECTION OF DIRECTOR: KARL J. KRAPEK Management For For 1K. ELECTION OF DIRECTOR: CHRISTINE A. POON Management For For 1L. ELECTION OF DIRECTOR: JOHN R. STRANGFELD Management For For 1M. ELECTION OF DIRECTOR: JAMES A. UNRUH Management For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL REGARDING WRITTEN CONSENT. Shareholder For Against CF INDUSTRIES HOLDINGS, INC. Ticker Symbol CF Meeting Date 14-May-2013 ISIN US1252691001 Item Proposal Type Vote For/Against Management 2A. ELECTION OF DIRECTOR: ROBERT C. ARZBAECHER Management For For 2B. ELECTION OF DIRECTOR: STEPHEN J. HAGGE Management For For 2C. ELECTION OF DIRECTOR: EDWARD A. SCHMITT Management For For 1. APPROVAL OF AN AMENDMENT TO CF INDUSTRIES HOLDINGS, INC.'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION. Management For For 3. APPROVE AN ADVISORY RESOLUTION REGARDING THE COMPENSATION OF CF INDUSTRIES HOLDINGS, INC.'S NAMED EXECUTIVE OFFICERS. Management For For 4. RATIFICATION OF THE SELECTION OF KPMG LLP AS CF INDUSTRIES HOLDINGS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 5. STOCKHOLDER PROPOSAL REGARDING SIMPLE MAJORITY VOTING STANDARD, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 6. STOCKHOLDER PROPOSAL REGARDING BOARD DIVERSITY, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 7. STOCKHOLDER PROPOSAL REGARDING POLITICAL USE OF CORPORATE ASSETS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 8. STOCKHOLDER PROPOSAL REGARDING A SUSTAINABILITY REPORT, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against PINNACLE WEST CAPITAL CORPORATION Ticker Symbol PNW Meeting Date 15-May-2013 ISIN US7234841010 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 EDWARD N. BASHA, JR. For For 2 DONALD E. BRANDT For For 3 SUSAN CLARK-JOHNSON For For 4 DENIS A. CORTESE, M.D. For For 5 MICHAEL L. GALLAGHER For For 6 R.A. HERBERGER, JR, PHD For For 7 DALE E. KLEIN, PH.D. For For 8 HUMBERTO S. LOPEZ For For 9 KATHRYN L. MUNRO For For 10 BRUCE J. NORDSTROM For For 2. VOTE ON AN ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION AS DISCLOSED IN THE 2013 PROXY STATEMENT. Management For For 3. RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For COMCAST CORPORATION Ticker Symbol CMCSA Meeting Date 15-May-2013 ISIN US20030N1019 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 KENNETH J. BACON Withheld Against 2 SHELDON M. BONOVITZ For For 3 JOSEPH J. COLLINS For For 4 J. MICHAEL COOK For For 5 GERALD L. HASSELL For For 6 JEFFREY A. HONICKMAN For For 7 EDUARDO G. MESTRE For For 8 BRIAN L. ROBERTS For For 9 RALPH J. ROBERTS For For 10 JOHNATHAN A. RODGERS For For 11 DR. JUDITH RODIN Withheld Against 2. RATIFICATION OF THE APPOINTMENT OF OUR INDEPENDENT AUDITORS Management For For 3. TO PROHIBIT ACCELERATED VESTING UPON A CHANGE IN CONTROL Shareholder For Against 4. TO ADOPT A RECAPITALIZATION PLAN Shareholder For Against WELLPOINT, INC. Ticker Symbol WLP Meeting Date 15-May-2013 ISIN US94973V1070 Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: SHEILA P. BURKE Management For For 1B ELECTION OF DIRECTOR: GEORGE A. SCHAEFER, JR. Management For For 1C ELECTION OF DIRECTOR: JOSEPH R. SWEDISH Management For For 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4 IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL TO REQUIRE SEMI-ANNUAL REPORTING ON POLITICAL CONTRIBUTIONS AND EXPENDITURES. Shareholder Against For NORTHROP GRUMMAN CORPORATION Ticker Symbol NOC Meeting Date 15-May-2013 ISIN US6668071029 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: WESLEY G. BUSH Management For For 1B. ELECTION OF DIRECTOR: VICTOR H. FAZIO Management For For 1C. ELECTION OF DIRECTOR: DONALD E. FELSINGER Management For For 1D. ELECTION OF DIRECTOR: STEPHEN E. FRANK Management Against Against 1E. ELECTION OF DIRECTOR: BRUCE S. GORDON Management For For 1F. ELECTION OF DIRECTOR: MADELEINE A. KLEINER Management For For 1G. ELECTION OF DIRECTOR: KARL J. KRAPEK Management For For 1H. ELECTION OF DIRECTOR: RICHARD B. MYERS Management For For 1I. ELECTION OF DIRECTOR: AULANA L. PETERS Management Against Against 1J. ELECTION OF DIRECTOR: GARY ROUGHEAD Management For For 1K. ELECTION OF DIRECTOR: THOMAS M. SCHOEWE Management For For 1L. ELECTION OF DIRECTOR: KEVIN W. SHARER Management For For 2. PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management Against Against 3. PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 4. SHAREHOLDER PROPOSAL REGARDING ADDITIONAL DISCLOSURE OF LOBBYING ACTIVITIES. Shareholder Against For 5. SHAREHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. Shareholder For Against INGREDION INC Ticker Symbol INGR Meeting Date 15-May-2013 ISIN US4571871023 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD J. ALMEIDA Management For For 1B. ELECTION OF DIRECTOR: LUIS ARANGUREN- TRELLEZ Management Against Against 1C. ELECTION OF DIRECTOR: DAVID B. FISCHER Management For For 1D. ELECTION OF DIRECTOR: ILENE S. GORDON Management For For 1E. ELECTION OF DIRECTOR: PAUL HANRAHAN Management For For 1F. ELECTION OF DIRECTOR: WAYNE M. HEWETT Management For For 1G. ELECTION OF DIRECTOR: GREGORY B. KENNY Management For For 1H. ELECTION OF DIRECTOR: BARBARA A. KLEIN Management For For 1I. ELECTION OF DIRECTOR: JAMES M. RINGLER Management For For 1J. ELECTION OF DIRECTOR: DWAYNE A. WILSON Management For For 2. TO APPROVE, BY ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY AND ITS SUBSIDIARIES, IN RESPECT OF THE COMPANY'S OPERATIONS IN 2013. Management For For THE HARTFORD FINANCIAL SVCS GROUP, INC. Ticker Symbol HIG Meeting Date 15-May-2013 ISIN US4165151048 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROBERT B. ALLARDICE, III Management For For 1B. ELECTION OF DIRECTOR: TREVOR FETTER Management For For 1C. ELECTION OF DIRECTOR: PAUL G. KIRK, JR. Management Against Against 1D. ELECTION OF DIRECTOR: LIAM E. MCGEE Management For For 1E. ELECTION OF DIRECTOR: KATHRYN A. MIKELLS Management For For 1F. ELECTION OF DIRECTOR: MICHAEL G. MORRIS Management For For 1G. ELECTION OF DIRECTOR: THOMAS A. RENYI Management For For 1H. ELECTION OF DIRECTOR: CHARLES B. STRAUSS Management For For 1I. ELECTION OF DIRECTOR: H. PATRICK SWYGERT Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, Management For For 3. MANAGEMENT PROPOSAL TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE COMPANY'S PROXY STATEMENT Management Against Against DIAMOND OFFSHORE DRILLING, INC. Ticker Symbol DO Meeting Date 15-May-2013 ISIN US25271C1027 Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JAMES S. TISCH Management For For 1B ELECTION OF DIRECTOR: LAWRENCE R. DICKERSON Management For For 1C ELECTION OF DIRECTOR: JOHN R. BOLTON Management For For 1D ELECTION OF DIRECTOR: CHARLES L. FABRIKANT Management For For 1E ELECTION OF DIRECTOR: PAUL G. GAFFNEY II Management For For 1F ELECTION OF DIRECTOR: EDWARD GREBOW Management For For 1G ELECTION OF DIRECTOR: HERBERT C. HOFMANN Management For For 1H ELECTION OF DIRECTOR: CLIFFORD M. SOBEL Management For For 1I ELECTION OF DIRECTOR: ANDREW H. TISCH Management For For 1J ELECTION OF DIRECTOR: RAYMOND S. TROUBH Management For For 2 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY FOR FISCAL YEAR 2013. Management For For 3 TO APPROVE, ON AN ADVISORY BASIS, EXECUTIVE COMPENSATION. Management For For RELIANCE STEEL & ALUMINUM CO. Ticker Symbol RS Meeting Date 15-May-2013 ISIN US7595091023 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SARAH J. ANDERSON For For 2 JOHN G. FIGUEROA For For 3 THOMAS W. GIMBEL For For 4 DAVID H. HANNAH For For 5 DOUGLAS M. HAYES For For 6 MARK V. KAMINSKI For For 7 GREGG J. MOLLINS For For 8 ANDREW G. SHARKEY, III For For 9 LESLIE A. WAITE For For 2. TO APPROVE THE AMENDMENT TO THE AMENDED AND RESTATED STOCK OPTION AND RESTRICTED STOCK PLAN. Management For For 3. TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4. TO CONSIDER A SHAREHOLDER PROPOSAL TO SEPARATE THE ROLES OF CEO AND CHAIRMAN. Shareholder For Against 5. TO RATIFY KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO PERFORM THE ANNUAL AUDIT OF OUR 2013 FINANCIAL STATEMENTS. Management For For FOOT LOCKER, INC. Ticker Symbol FL Meeting Date 15-May-2013 ISIN US3448491049 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 KEN C. HICKS* For For 2 GUILLERMO MARMOL* For For 3 DONA D. YOUNG* For For 4 MAXINE CLARK# For For 2. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVAL OF THE 2 EMPLOYEES STOCK PURCHASE PLAN. Management For For 4. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 5. SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, TO REPEAL CLASSIFIED BOARD. Shareholder For Against DR PEPPER SNAPPLE GROUP,INC. Ticker Symbol DPS Meeting Date 16-May-2013 ISIN US26138E1091 Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN L. ADAMS Management For For 1B ELECTION OF DIRECTOR: RONALD G. ROGERS Management For For 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For 3 RESOLVED, THAT THE COMPENSATION PAID TO NAMED EXECUTIVE OFFICERS WITH RESPECT TO 2012, AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES & NARRATIVE DISCUSSION, IS HEREBY APPROVED. Management For For 4 TO RE-APPROVE THE MANAGEMENT INCENTIVE PLAN TO COMPLY WITH SECTION 162(M) OF THE INTERNAL REVENUE CODE AND THE REGULATIONS PROMULGATED THEREUNDER. Management For For REGIONS FINANCIAL CORPORATION Ticker Symbol RF Meeting Date 16-May-2013 ISIN US7591EP1005 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GEORGE W. BRYAN Management For For 1B. ELECTION OF DIRECTOR: CAROLYN H. BYRD Management For For 1C. ELECTION OF DIRECTOR: DAVID J. COOPER, SR. Management For For 1D. ELECTION OF DIRECTOR: DON DEFOSSET Management For For 1E. ELECTION OF DIRECTOR: ERIC C. FAST Management For For 1F. ELECTION OF DIRECTOR: O.B. GRAYSON HALL, JR. Management For For 1G. ELECTION OF DIRECTOR: JOHN D. JOHNS Management For For 1H. ELECTION OF DIRECTOR: CHARLES D. MCCRARY Management For For 1I. ELECTION OF DIRECTOR: JAMES R. MALONE Management For For 1J. ELECTION OF DIRECTOR: RUTH ANN MARSHALL Management For For 1K. ELECTION OF DIRECTOR: SUSAN W. MATLOCK Management For For 1L. ELECTION OF DIRECTOR: JOHN E. MAUPIN, JR. Management For For 1M. ELECTION OF DIRECTOR: JOHN R. ROBERTS Management For For 1N. ELECTION OF DIRECTOR: LEE J. STYSLINGER III Management For For 2. NONBINDING STOCKHOLDER APPROVAL OF EXECUTIVE COMPENSATION. Management For For 3. APPROVAL OF THE REGIONS FINANCIAL CORPORATION EXECUTIVE INCENTIVE PLAN. Management For For 4. RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 5. STOCKHOLDER PROPOSAL REGARDING POSTING A REPORT, UPDATED SEMI- ANNUALLY, OF POLITICAL CONTRIBUTIONS. Shareholder For Against KBR, INC. Ticker Symbol KBR Meeting Date 16-May-2013 ISIN US48242W1062 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 W. FRANK BLOUNT For For 2 LOREN K. CARROLL For For 3 LINDA Z. COOK For For 4 JEFFREY E. CURTISS For For 5 JACK B. MOORE For For 6 WILLIAM P. UTT For For 2. RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO AUDIT THE CONSOLIDATED FINANCIAL STATEMENTS FOR KBR, INC. AS OF AND FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For 3. ADVISORY VOTE TO APPROVE KBR'S NAMED EXECUTIVE OFFICERS' COMPENSATION. Management For For KEYCORP Ticker Symbol KEY Meeting Date 16-May-2013 ISIN US4932671088 Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 EDWARD P. CAMPBELL For For 2 JOSEPH A. CARRABBA For For 3 CHARLES P. COOLEY For For 4 ALEXANDER M. CUTLER Withheld Against 5 H. JAMES DALLAS For For 6 ELIZABETH R. GILE For For 7 RUTH ANN M. GILLIS For For 8 WILLIAM G. GISEL, JR. For For 9 RICHARD J. HIPPLE For For 10 KRISTEN L. MANOS For For 11 BETH E. MOONEY For For 12 BARBARA R. SNYDER For For 2 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT AUDITOR ERNST & YOUNG LLP. Management For For 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4 APPROVAL OF KEYCORP 2013 EQUITY COMPENSATION PLAN. Management Against Against APACHE CORPORATION Ticker Symbol APA Meeting Date 16-May-2013 ISIN US0374111054 Item Proposal Type Vote For/Against Management 1. ELECTION OF DIRECTOR: EUGENE C. FIEDOREK Management For For 2. ELECTION OF DIRECTOR: CHANSOO JOUNG Management For For 3. ELECTION OF DIRECTOR: WILLIAM C. MONTGOMERY Management For For 4. RATIFICATION OF ERNST & YOUNG LLP AS APACHE'S INDEPENDENT AUDITORS Management For For 5. ADVISORY VOTE TO APPROVE THE COMPENSATION OF APACHE'S NAMED EXECUTIVE OFFICERS Management For For 6. APPROVAL OF AMENDMENT TO APACHE'S 2 PLAN TO INCREASE THE NUMBER OF SHARES ISSUABLE UNDER THE PLAN Management For For 7. APPROVAL OF AMENDMENT TO APACHE'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE APACHE'S CLASSIFIED BOARD OF DIRECTORS Management For For ACE LIMITED Ticker Symbol ACE Meeting Date 16-May-2013 ISIN CH0044328745 Item Proposal Type Vote For/Against Management ELECTION OF ROBERT M. HERNANDEZ Management For For ELECTION OF PETER MENIKOFF Management For For ELECTION OF ROBERT RIPP Management For For ELECTION OF THEODORE E. SHASTA Management For For 2. AMENDMENT TO THE ARTICLES OF ASSOCIATION TO DECLASSIFY THE BOARD OF DIRECTORS Management For For APPROVAL OF THE ANNUAL REPORT Management For For APPROVAL OF THE STATUTORY FINANCIAL STATEMENTS OF ACE LIMITED Management For For APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS Management For For 4. ALLOCATION OF DISPOSABLE PROFIT Management For For 5. DISCHARGE OF THE BOARD OF DIRECTORS Management For For ELECTION OF PRICEWATERHOUSECOOPERS AG (ZURICH) AS OUR STATUTORY AUDITOR UNTIL OUR NEXT ANNUAL ORDINARY GENERAL MEETING Management For For RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PRICEWATERHOUSECOOPERS LLP (UNITED STATES) FOR PURPOSES OF UNITED STATES SECURITIES LAW REPORTING FOR THE YEAR ENDING DECEMBER 31, 2013 Management For For ELECTION OF BDO AG (ZURICH) AS SPECIAL AUDITING FIRM UNTIL OUR NEXT ANNUAL ORDINARY GENERAL MEETING Management For For 7. APPROVAL OF ACE LIMITED 2004 LONG- TERM INCENTIVE PLAN AS AMENDED THROUGH THE SIXTH AMENDMENT Management For For 8. APPROVAL OF THE PAYMENT OF A DISTRIBUTION TO SHAREHOLDERS THROUGH REDUCTION OF THE PAR VALUE OF OUR SHARES, SUCH PAYMENT TO BE MADE IN FOUR QUARTERLY INSTALLMENTS AT SUCH TIMES DURING THE PERIOD THROUGH OUR NEXT ANNUAL GENERAL MEETING AS SHALL BE DETERMINED BY THE BOARD OF DIRECTORS Management For For 9. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For AETNA INC. Ticker Symbol AET Meeting Date 17-May-2013 ISIN US00817Y1082 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: FERNANDO AGUIRRE Management For For 1B. ELECTION OF DIRECTOR: MARK T. BERTOLINI Management For For 1C. ELECTION OF DIRECTOR: FRANK M. CLARK Management For For 1D. ELECTION OF DIRECTOR: BETSY Z. COHEN Management For For 1E. ELECTION OF DIRECTOR: MOLLY J. COYE, M.D. Management Against Against 1F. ELECTION OF DIRECTOR: ROGER N. FARAH Management For For 1G. ELECTION OF DIRECTOR: BARBARA HACKMAN FRANKLIN Management For For 1H. ELECTION OF DIRECTOR: JEFFREY E. GARTEN Management For For 1I. ELECTION OF DIRECTOR: ELLEN M. HANCOCK Management For For 1J. ELECTION OF DIRECTOR: RICHARD J. HARRINGTON Management For For 1K. ELECTION OF DIRECTOR: EDWARD J. LUDWIG Management For For 1L. ELECTION OF DIRECTOR: JOSEPH P. NEWHOUSE Management For For 2. APPROVAL OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. APPROVAL OF THE PROPOSED AMENDMENT TO THE AMENDED AETNA INC. 2 Management For For 4. APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION ON A NON-BINDING ADVISORY BASIS Management For For 5. SHAREHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIR Shareholder For Against 6. SHAREHOLDER PROPOSAL ON SIMPLE MAJORITY VOTE Shareholder For Against 7. SHAREHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS - BOARD OVERSIGHT Shareholder Against For TRANSOCEAN, LTD. Ticker Symbol RIG Meeting Date 17-May-2013 ISIN CH0048265513 Item Proposal Type Vote For/Against Management 1 APPROVAL OF THE 2, INCLUDING THE CONSOLIDATED FINANCIAL STATEMENT OF TRANSOCEAN LTD. FOR FISCAL YEAR 2 FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2012. Management For For 2 APPROPRIATION OF THE AVAILABLE EARNINGS FOR FISCAL YEAR 2012. Management For For 3A APPROVAL OF THE COMPANY'S PAYMENT OF A DIVIDEND IN PRINCIPLE. Management For For 3B1 COMPANY DISTRIBUTION PROPOSAL, IN AN AMOUNT OF USD 2.24 PER SHARE. MARK EITHER 3B1 OR 3B2 BUT NOT BOTH (IF YOU VOTE FOR BOTH 3B1 AND 3B2 YOUR VOTE WILL BE INVALID AND WILL NOT BE COUNTED). Management For For 3B2 ICAHN GROUP DISTRIBUTION PROPOSAL, IN AN AMOUNT OF USD 4.00 PER SHARE. MARK EITHER 3B1 OR 3B2 BUT NOT BOTH (IF YOU VOTE FOR BOTH 3B1 AND 3B2 YOUR VOTE WILL BE INVALID AND WILL NOT BE COUNTED). Management Against 4 READOPTION OF AUTHORIZED SHARE CAPITAL, ALLOWING THE BOARD OF DIRECTORS TO ISSUE UP TO A MAXIMUM OF Management For For 5 REPEAL OF STAGGERED BOARD. Management For 6A ELECTION OF COMPANY NOMINEE: FREDERICO F. CURADO COMPANY MANAGEMENT RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. (IF YOU VOTE FOR MORE THAN FIVE NOMINEES, ALL OF YOUR VOTES ON PROPOSAL 6 WILL BE INVALID AND WILL NOT BE COUNTED; YOU MAY ALSO VOTE AGAINST OR ABSTAIN FROM VOTING FOR ANY OF THE REMAINING THREE CANDIDATES) Management For For 6B ELECTION OF COMPANY NOMINEE: STEVEN L. NEWMAN COMPANY MANAGEMENT RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. (IF YOU VOTE FOR MORE THAN FIVE NOMINEES, ALL OF YOUR VOTES ON PROPOSAL 6 WILL BE INVALID AND WILL NOT BE COUNTED; YOU MAY ALSO VOTE AGAINST OR ABSTAIN FROM VOTING FOR ANY OF THE REMAINING THREE CANDIDATES) Management For For 6C ELECTION OF COMPANY NOMINEE: THOMAS W. CASON COMPANY MANAGEMENT RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. (IF YOU VOTE FOR MORE THAN FIVE NOMINEES, ALL OF YOUR VOTES ON PROPOSAL 6 WILL BE INVALID AND WILL NOT BE COUNTED; YOU MAY ALSO VOTE AGAINST OR ABSTAIN FROM VOTING FOR ANY OF THE REMAINING THREE CANDIDATES) Management For For 6D ELECTION OF COMPANY NOMINEE: ROBERT M. SPRAGUE COMPANY MANAGEMENT RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. (IF YOU VOTE FOR MORE THAN FIVE NOMINEES, ALL OF YOUR VOTES ON PROPOSAL 6 WILL BE INVALID AND WILL NOT BE COUNTED; YOU MAY ALSO VOTE AGAINST OR ABSTAIN FROM VOTING FOR ANY OF THE REMAINING THREE CANDIDATES) Management For For 6E ELECTION OF COMPANY NOMINEE: J. MICHAEL TALBERT COMPANY MANAGEMENT RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. (IF YOU VOTE FOR MORE THAN FIVE NOMINEES, ALL OF YOUR VOTES ON PROPOSAL 6 WILL BE INVALID AND WILL NOT BE COUNTED; YOU MAY ALSO VOTE AGAINST OR ABSTAIN FROM VOTING FOR ANY OF THE REMAINING THREE CANDIDATES) Management Against Against 6F ELECTION OF ICAHN GROUP NOMINEE: JOHN J. LIPINSKI COMPANY MANAGEMENT RECOMMENDS A VOTE "AGAINST" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. (IF YOU VOTE FOR MORE THAN FIVE NOMINEES, ALL OF YOUR VOTES ON PROPOSAL 6 WILL BE INVALID AND WILL NOT BE COUNTED; YOU MAY ALSO VOTE AGAINST OR ABSTAIN FROM VOTING FOR ANY OF THE REMAINING THREE CANDIDATES) Management Against For 6G ELECTION OF ICAHN GROUP NOMINEE: JOSE MARIA ALAPONT COMPANY MANAGEMENT RECOMMENDS A VOTE "AGAINST" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. (IF YOU VOTE FOR MORE THAN FIVE NOMINEES, ALL OF YOUR VOTES ON PROPOSAL 6 WILL BE INVALID AND WILL NOT BE COUNTED; YOU MAY ALSO VOTE AGAINST OR ABSTAIN FROM VOTING FOR ANY OF THE REMAINING THREE CANDIDATES) Management Against For 6H ELECTION OF ICAHN GROUP NOMINEE: SAMUEL MERKSAMER COMPANY MANAGEMENT RECOMMENDS A VOTE "AGAINST" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. (IF YOU VOTE FOR MORE THAN FIVE NOMINEES, ALL OF YOUR VOTES ON PROPOSAL 6 WILL BE INVALID AND WILL NOT BE COUNTED; YOU MAY ALSO VOTE AGAINST OR ABSTAIN FROM VOTING FOR ANY OF THE REMAINING THREE CANDIDATES) Management For Against 7 APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2 OF ERNST & YOUNG LTD., ZURICH, AS THE COMPANY'S AUDITOR FOR A FURTHER ONE- YEAR TERM. Management For For 8 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For TOTAL S.A. Ticker Symbol TOT Meeting Date 17-May-2013 ISIN US89151E1091 Item Proposal Type Vote For/Against Management O1 APPROVAL OF PARENT COMPANY FINANCIAL STATEMENTS DATED DECEMBER 31, 2012. Management For For O2 APPROVAL OF CONSOLIDATED FINANCIAL STATEMENTS DATED DECEMBER 31, 2012. Management For For O3 ALLOCATION OF EARNINGS, DECLARATION OF DIVIDEND. Management For For O4 AUTHORIZATION FOR THE BOARD OF DIRECTORS TO TRADE IN SHARES OF THE COMPANY. Management For For O5 RENEWAL OF THE APPOINTMENT OF MR. THIERRY DESMAREST AS A DIRECTOR. Management Against Against O6 RENEWAL OF THE APPOINTMENT OF MR. GUNNAR BROCK AS A DIRECTOR. Management For For O7 RENEWAL OF THE APPOINTMENT OF MR. GERARD LAMARCHE AS A DIRECTOR. Management Against Against Z APPOINTMENT OF A DIRECTOR REPRESENTING EMPLOYEE SHAREHOLDERS: TO VOTE FOR CANDIDATE: MR. CHARLES KELLER*-ELECT FOR TO VOTE FOR CANDIDATE: MR. PHILIPPE MARCHANDISE*-ELECT AGAINST Management For For O10 DETERMINATION OF THE TOTAL AMOUNT OF DIRECTORS COMPENSATION. Management For For E11 AUTHORIZATION TO THE BOARD OF DIRECTORS TO GRANT SUBSCRIPTION OR PURCHASE OPTIONS FOR THE COMPANY'S SHARES TO CERTAIN EMPLOYEES OF THE GROUP AS WELL AS TO THE MANAGEMENT OF THE COMPANY OR OF OTHER GROUP COMPANIES, ENTAILING SHAREHOLDERS' WAIVER OF THEIR PREEMPTIVE RIGHT TO SUBSCRIBE THE SHARES ISSUED AS A RESULT OF THE EXERCISE OF SUBSCRIPTION OPTIONS. Management For For E12 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL UNDER THE CONDITIONS PROVIDED IN ARTICLES L. 3332-18 AND FOLLOWING THE FRENCH LABOUR CODE, WHICH ENTAILS SHAREHOLDERS' WAIVER OF THEIR PREEMPTIVE RIGHT TO SUBSCRIBE THE SHARES ISSUED DUE TO THE SUBSCRIPTION OF SHARES BY GROUP EMPLOYEES. Management For For O13 ESTABLISHMENT OF AN INDEPENDENT ETHICS COMMITTEE. Shareholder Against For O14 COMPONENTS OF THE COMPENSATION OF CORPORATE OFFICERS AND EMPLOYEES THAT ARE LINKED TO INDUSTRIAL SAFETY INDICATORS. Shareholder Against For O15 TOTAL'S COMMITMENT TO THE DIVERSITY LABEL. Shareholder Against For O16 EMPLOYEE REPRESENTATIVE ON THE COMPENSATION COMMITTEE. Shareholder Against For E17 EXPANSION OF INDIVIDUAL SHARE OWNERSHIP (LOYALTY DIVIDEND). Shareholder Against For TRANSOCEAN, LTD. Ticker Symbol RIG Meeting Date 17-May-2013 ISIN CH0048265513 Item Proposal Type Vote For/Against Management 1 APPROVAL OF THE 2, INCLUDING THE CONSOLIDATED FINANCIAL STATEMENT OF TRANSOCEAN LTD. FOR FISCAL YEAR 2 FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2012. Management 2 APPROPRIATION OF THE AVAILABLE EARNINGS FOR FISCAL YEAR 2012. Management 3A APPROVAL OF THE COMPANY'S PAYMENT OF A DIVIDEND IN PRINCIPLE. Management 3B1 COMPANY DISTRIBUTION PROPOSAL IN AN AMOUNT OF USD 2.24 PER SHARE MARK EITHER 3B1 OR 3B2 BUT NOT BOTH. Management 3B2 ICAHN GROUP DISTRIBUTION PROPOSAL IN AN AMOUNT OF USD 4.00 PER SHARE. MARK EITHER 3B1 OR 3B2 BUT NOT BOTH. Management 4 READOPTION OF AUTHORIZED SHARE CAPITAL ALLOWING THE BOARD OF DIRECTORS TO ISSUE UP TO A MAXIMUM OF Management 5 REPEAL OF STAGGERED BOARD. Management 6A FREDERICO F. CURADO: ICAHN GROUP RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. Management 6B STEVEN L. NEWMAN: ICAHN GROUP RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. Management 6C THOMAS W. CASON: ICAHN GROUP RECOMMENDS A VOTE "AGAINST" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. Management 6D ROBERT M. SPRAGUE: ICAHN GROUP RECOMMENDS A VOTE "AGAINST" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. Management 6E J. MICHAEL TALBERT: ICAHN GROUP RECOMMENDS A VOTE "AGAINST" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. Management 6F JOHN J. LIPINSKI: ICAHN GROUP RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. Management 6G JOSE MARIA ALAPONT: ICAHN GROUP RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. Management 6H SAMUEL MERKSAMER: ICAHN GROUP RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. Management 7 APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2 OF ERNST & YOUNG LTD., ZURICH, AS THE COMPANY'S AUDITOR FOR A FURTHER ONE- YEAR TERM. Management 8 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management TRANSOCEAN, LTD. Ticker Symbol RIG Meeting Date 17-May-2013 ISIN CH0048265513 Item Proposal Type Vote For/Against Management 1 APPROVAL OF THE 2, INCLUDING THE CONSOLIDATED FINANCIAL STATEMENT OF TRANSOCEAN LTD. FOR FISCAL YEAR 2 FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2012. Management For For 2 APPROPRIATION OF THE AVAILABLE EARNINGS FOR FISCAL YEAR 2012. Management For For 3A APPROVAL OF THE COMPANY'S PAYMENT OF A DIVIDEND IN PRINCIPLE. Management For For 3B1 COMPANY DISTRIBUTION PROPOSAL, IN AN AMOUNT OF USD 2.24 PER SHARE. MARK EITHER 3B1 OR 3B2 BUT NOT BOTH (IF YOU VOTE FOR BOTH 3B1 AND 3B2 YOUR VOTE WILL BE INVALID AND WILL NOT BE COUNTED). Management For For 3B2 ICAHN GROUP DISTRIBUTION PROPOSAL, IN AN AMOUNT OF USD 4.00 PER SHARE. MARK EITHER 3B1 OR 3B2 BUT NOT BOTH (IF YOU VOTE FOR BOTH 3B1 AND 3B2 YOUR VOTE WILL BE INVALID AND WILL NOT BE COUNTED). Management Against 4 READOPTION OF AUTHORIZED SHARE CAPITAL, ALLOWING THE BOARD OF DIRECTORS TO ISSUE UP TO A MAXIMUM OF Management For For 5 REPEAL OF STAGGERED BOARD. Management For 6A ELECTION OF COMPANY NOMINEE: FREDERICO F. CURADO COMPANY MANAGEMENT RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. (IF YOU VOTE FOR MORE THAN FIVE NOMINEES, ALL OF YOUR VOTES ON PROPOSAL 6 WILL BE INVALID AND WILL NOT BE COUNTED; YOU MAY ALSO VOTE AGAINST OR ABSTAIN FROM VOTING FOR ANY OF THE REMAINING THREE CANDIDATES) Management For For 6B ELECTION OF COMPANY NOMINEE: STEVEN L. NEWMAN COMPANY MANAGEMENT RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. (IF YOU VOTE FOR MORE THAN FIVE NOMINEES, ALL OF YOUR VOTES ON PROPOSAL 6 WILL BE INVALID AND WILL NOT BE COUNTED; YOU MAY ALSO VOTE AGAINST OR ABSTAIN FROM VOTING FOR ANY OF THE REMAINING THREE CANDIDATES) Management For For 6C ELECTION OF COMPANY NOMINEE: THOMAS W. CASON COMPANY MANAGEMENT RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. (IF YOU VOTE FOR MORE THAN FIVE NOMINEES, ALL OF YOUR VOTES ON PROPOSAL 6 WILL BE INVALID AND WILL NOT BE COUNTED; YOU MAY ALSO VOTE AGAINST OR ABSTAIN FROM VOTING FOR ANY OF THE REMAINING THREE CANDIDATES) Management For For 6D ELECTION OF COMPANY NOMINEE: ROBERT M. SPRAGUE COMPANY MANAGEMENT RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. (IF YOU VOTE FOR MORE THAN FIVE NOMINEES, ALL OF YOUR VOTES ON PROPOSAL 6 WILL BE INVALID AND WILL NOT BE COUNTED; YOU MAY ALSO VOTE AGAINST OR ABSTAIN FROM VOTING FOR ANY OF THE REMAINING THREE CANDIDATES) Management For For 6E ELECTION OF COMPANY NOMINEE: J. MICHAEL TALBERT COMPANY MANAGEMENT RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. (IF YOU VOTE FOR MORE THAN FIVE NOMINEES, ALL OF YOUR VOTES ON PROPOSAL 6 WILL BE INVALID AND WILL NOT BE COUNTED; YOU MAY ALSO VOTE AGAINST OR ABSTAIN FROM VOTING FOR ANY OF THE REMAINING THREE CANDIDATES) Management Against Against 6F ELECTION OF ICAHN GROUP NOMINEE: JOHN J. LIPINSKI COMPANY MANAGEMENT RECOMMENDS A VOTE "AGAINST" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. (IF YOU VOTE FOR MORE THAN FIVE NOMINEES, ALL OF YOUR VOTES ON PROPOSAL 6 WILL BE INVALID AND WILL NOT BE COUNTED; YOU MAY ALSO VOTE AGAINST OR ABSTAIN FROM VOTING FOR ANY OF THE REMAINING THREE CANDIDATES) Shareholder Against For 6G ELECTION OF ICAHN GROUP NOMINEE: JOSE MARIA ALAPONT COMPANY MANAGEMENT RECOMMENDS A VOTE "AGAINST" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. (IF YOU VOTE FOR MORE THAN FIVE NOMINEES, ALL OF YOUR VOTES ON PROPOSAL 6 WILL BE INVALID AND WILL NOT BE COUNTED; YOU MAY ALSO VOTE AGAINST OR ABSTAIN FROM VOTING FOR ANY OF THE REMAINING THREE CANDIDATES) Shareholder Against For 6H ELECTION OF ICAHN GROUP NOMINEE: SAMUEL MERKSAMER COMPANY MANAGEMENT RECOMMENDS A VOTE "AGAINST" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. (IF YOU VOTE FOR MORE THAN FIVE NOMINEES, ALL OF YOUR VOTES ON PROPOSAL 6 WILL BE INVALID AND WILL NOT BE COUNTED; YOU MAY ALSO VOTE AGAINST OR ABSTAIN FROM VOTING FOR ANY OF THE REMAINING THREE CANDIDATES) Shareholder For Against 7 APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2 OF ERNST & YOUNG LTD., ZURICH, AS THE COMPANY'S AUDITOR FOR A FURTHER ONE- YEAR TERM. Management For For 8 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For TRANSOCEAN, LTD. Ticker Symbol RIG Meeting Date 18-May-2012 ISIN CH0048265513 3A APPROVAL OF THE COMPANY'S PAYMENT OF A DIVIDEND IN PRINCIPLE. Management 3B1 COMPANY DISTRIBUTION PROPOSAL IN AN AMOUNT OF USD 2.24 PER SHARE MARK EITHER 3B1 OR 3B2 BUT NOT BOTH. Shareholder 3B2 ICAHN GROUP DISTRIBUTION PROPOSAL IN AN AMOUNT OF USD 4.00 PER SHARE. MARK EITHER 3B1 OR 3B2 BUT NOT BOTH. Management 4 READOPTION OF AUTHORIZED SHARE CAPITAL ALLOWING THE BOARD OF DIRECTORS TO ISSUE UP TO A MAXIMUM OF Shareholder 5 REPEAL OF STAGGERED BOARD. Management 6A FREDERICO F. CURADO: ICAHN GROUP RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. Management 6B STEVEN L. NEWMAN: ICAHN GROUP RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. Management 6C THOMAS W. CASON: ICAHN GROUP RECOMMENDS A VOTE "AGAINST" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. Shareholder 6D ROBERT M. SPRAGUE: ICAHN GROUP RECOMMENDS A VOTE "AGAINST" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. Shareholder 6E J. MICHAEL TALBERT: ICAHN GROUP RECOMMENDS A VOTE "AGAINST" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. Shareholder 6F JOHN J. LIPINSKI: ICAHN GROUP RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. Management 6G JOSE MARIA ALAPONT: ICAHN GROUP RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. Management 6H SAMUEL MERKSAMER: ICAHN GROUP RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. Management 7 APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2 OF ERNST & YOUNG LTD., ZURICH, AS THE COMPANY'S AUDITOR FOR A FURTHER ONE- YEAR TERM. Management 8 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management DILLARD'S, INC. Ticker Symbol DDS Meeting Date 18-May-2013 ISIN US2540671011 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: FRANK R. MORI Management For For 1B. ELECTION OF DIRECTOR: REYNIE RUTLEDGE Management For For 1C. ELECTION OF DIRECTOR: J.C. WATTS, JR. Management For For 1D. ELECTION OF DIRECTOR: NICK WHITE Management For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR FISCAL 2013. Management For For FIRSTENERGY CORP. Ticker Symbol FE Meeting Date 21-May-2013 ISIN US3379321074 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PAUL T. ADDISON For For 2 ANTHONY J. ALEXANDER For For 3 MICHAEL J. ANDERSON For For 4 DR. CAROL A. CARTWRIGHT For For 5 WILLIAM T. COTTLE For For 6 ROBERT B. HEISLER, JR. Withheld Against 7 JULIA L. JOHNSON For For 8 TED J. KLEISNER Withheld Against 9 DONALD T. MISHEFF For For 10 ERNEST J. NOVAK, JR. For For 11 CHRISTOPHER D. PAPPAS Withheld Against 12 CATHERINE A. REIN Withheld Against 13 GEORGE M. SMART For For 14 WES M. TAYLOR Withheld Against 2. RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management Against Against 4. AN AMENDMENT TO THE COMPANY'S AMENDED ARTICLES OF INCORPORATION AND AMENDED CODE OF REGULATIONS TO ALLOW FOR A MAJORITY VOTING POWER THRESHOLD Management For For 5. SHAREHOLDER PROPOSAL: CEO COMPENSATION BENCHMARKING Shareholder Against For 6. SHAREHOLDER PROPOSAL: RETIREMENT BENEFITS Shareholder Against For 7. SHAREHOLDER PROPOSAL: EQUITY RETENTION Shareholder Against For 8. SHAREHOLDER PROPOSAL: DIRECTOR ELECTION MAJORITY VOTE STANDARD Shareholder For Against 9. SHAREHOLDER PROPOSAL: ACT BY WRITTEN CONSENT Shareholder For Against GAP INC. Ticker Symbol GPS Meeting Date 21-May-2013 ISIN US3647601083 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ADRIAN D.P. BELLAMY Management For For 1B. ELECTION OF DIRECTOR: DOMENICO DE SOLE Management For For 1C. ELECTION OF DIRECTOR: ROBERT J. FISHER Management For For 1D. ELECTION OF DIRECTOR: WILLIAM S. FISHER Management For For 1E. ELECTION OF DIRECTOR: ISABELLA D. GOREN Management For For 1F. ELECTION OF DIRECTOR: BOB L. MARTIN Management For For 1G. ELECTION OF DIRECTOR: JORGE P. MONTOYA Management For For 1H. ELECTION OF DIRECTOR: GLENN K. MURPHY Management For For 1I. ELECTION OF DIRECTOR: MAYO A. SHATTUCK III Management For For 1J. ELECTION OF DIRECTOR: KATHERINE TSANG Management For For 2. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 1, 2014. Management For For 3. ADVISORY VOTE TO APPROVE THE OVERALL COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For JPMORGAN CHASE & CO. Ticker Symbol JPM Meeting Date 21-May-2013 ISIN US46625H1005 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES A. BELL Management Against Against 1B. ELECTION OF DIRECTOR: CRANDALL C. BOWLES Management Against Against 1C. ELECTION OF DIRECTOR: STEPHEN B. BURKE Management For For 1D. ELECTION OF DIRECTOR: DAVID M. COTE Management Against Against 1E. ELECTION OF DIRECTOR: JAMES S. CROWN Management Against Against 1F. ELECTION OF DIRECTOR: JAMES DIMON Management For For 1G. ELECTION OF DIRECTOR: TIMOTHY P. FLYNN Management For For 1H. ELECTION OF DIRECTOR: ELLEN V. FUTTER Management Against Against 1I. ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. Management Against Against 1J. ELECTION OF DIRECTOR: LEE R. RAYMOND Management For For 1K. ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For 4. AMENDMENT TO THE FIRM'S RESTATED CERTIFICATE OF INCORPORATION TO AUTHORIZE SHAREHOLDER ACTION BY WRITTEN CONSENT Management For For 5. REAPPROVAL OF KEY EXECUTIVE PERFORMANCE PLAN Management For For 6. REQUIRE SEPARATION OF CHAIRMAN AND CEO Shareholder For Against 7. REQUIRE EXECUTIVES TO RETAIN SIGNIFICANT STOCK UNTIL REACHING NORMAL RETIREMENT AGE Shareholder Against For 8. ADOPT PROCEDURES TO AVOID HOLDING OR RECOMMENDING INVESTMENTS THAT CONTRIBUTE TO HUMAN RIGHTS VIOLATIONS Shareholder Against For 9. DISCLOSE FIRM PAYMENTS USED DIRECTLY OR INDIRECTLY FOR LOBBYING, INCLUDING SPECIFIC AMOUNTS AND RECIPIENTS' NAMES Shareholder Against For PRINCIPAL FINANCIAL GROUP, INC. Ticker Symbol PFG Meeting Date 21-May-2013 ISIN US74251V1026 Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MICHAEL T. DAN Management For For 1B ELECTION OF DIRECTOR: C. DANIEL GELATT Management For For 1C ELECTION OF DIRECTOR: SANDRA L. HELTON Management For For 1D ELECTION OF DIRECTOR: LARRY D. ZIMPLEMAN Management For For 2 ANNUAL ELECTION OF DIRECTORS Management For For 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4 RATIFICATION OF INDEPENDENT AUDITORS Management For For ROYAL DUTCH SHELL PLC Ticker Symbol RDSA Meeting Date 21-May-2013 ISIN US7802592060 Item Proposal Type Vote For/Against Management 1 ADOPTION OF ANNUAL REPORT & ACCOUNTS Management For For 2 APPROVAL OF REMUNERATION REPORT Management For For 3 RE-APPOINTMENT OF JOSEF ACKERMANN AS A DIRECTOR OF THE COMPANY Management For For 4 RE-APPOINTMENT OF GUY ELLIOTT AS A DIRECTOR OF THE COMPANY Management For For 5 RE-APPOINTMENT OF SIMON HENRY AS A DIRECTOR OF THE COMPANY Management For For 6 RE-APPOINTMENT OF CHARLES O. HOLLIDAY AS A DIRECTOR OF THE COMPANY Management For For 7 RE-APPOINTMENT OF GERARD KLEISTERLEE AS A DIRECTOR OF THE COMPANY Management For For 8 RE-APPOINTMENT OF JORMA OLLILA AS A DIRECTOR OF THE COMPANY Management For For 9 RE-APPOINTMENT OF SIR NIGEL SHEINWALD AS A DIRECTOR OF THE COMPANY Management For For 10 RE-APPOINTMENT OF LINDA G. STUNTZ AS A DIRECTOR OF THE COMPANY Management For For 11 RE-APPOINTMENT OF PETER VOSER AS A DIRECTOR OF THE COMPANY Management For For 12 RE-APPOINTMENT OF HANS WIJERS AS A DIRECTOR OF THE COMPANY Management For For 13 RE-APPOINTMENT OF GERRIT ZALM AS A DIRECTOR OF THE COMPANY Management For For 14 RE-APPOINTMENT OF AUDITORS Management For For 15 REMUNERATION OF AUDITORS Management For For 16 AUTHORITY TO ALLOT SHARES Management For For 17 DISAPPLICATION OF PRE-EMPTION RIGHTS Management For For 18 AUTHORITY TO PURCHASE OWN SHARES Management For For 19 AUTHORITY FOR CERTAIN DONATIONS AND EXPENDITURE Management For For AMGEN INC. Ticker Symbol AMGN Meeting Date 22-May-2013 ISIN US0311621009 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DR. DAVID BALTIMORE Management For For 1B. ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, JR. Management For For 1C. ELECTION OF DIRECTOR: MR. ROBERT A. BRADWAY Management For For 1D. ELECTION OF DIRECTOR: MR. FRANCOIS DE CARBONNEL Management For For 1E. ELECTION OF DIRECTOR: DR. VANCE D. COFFMAN Management For For 1F. ELECTION OF DIRECTOR: MR. ROBERT A. ECKERT Management For For 1G. ELECTION OF DIRECTOR: DR. REBECCA M. HENDERSON Management For For 1H. ELECTION OF DIRECTOR: MR. FRANK C. HERRINGER Management For For 1I. ELECTION OF DIRECTOR: DR. TYLER JACKS Management For For 1J. ELECTION OF DIRECTOR: DR. GILBERT S. OMENN Management For For 1K. ELECTION OF DIRECTOR: MS. JUDITH C. PELHAM Management For For 1L. ELECTION OF DIRECTOR: MR. LEONARD D. SCHAEFFER Management For For 1M. ELECTION OF DIRECTOR: DR. RONALD D. SUGAR Management For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, Management For For 3. ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF OUR PROPOSED AMENDED AND RESTATED 2 PLAN. Management For For THE TRAVELERS COMPANIES, INC. Ticker Symbol TRV Meeting Date 22-May-2013 ISIN US89417E1091 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ALAN L. BELLER Management For For 1B. ELECTION OF DIRECTOR: JOHN H. DASBURG Management For For 1C. ELECTION OF DIRECTOR: JANET M. DOLAN Management For For 1D. ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management Against Against 1E. ELECTION OF DIRECTOR: JAY S. FISHMAN Management For For 1F. ELECTION OF DIRECTOR: PATRICIA L. HIGGINS Management For For 1G. ELECTION OF DIRECTOR: THOMAS R. HODGSON Management For For 1H. ELECTION OF DIRECTOR: WILLIAM J. KANE Management For For 1I. ELECTION OF DIRECTOR: CLEVE L. KILLINGSWORTH JR. Management Against Against 1J. ELECTION OF DIRECTOR: DONALD J. SHEPARD Management Against Against 1K. ELECTION OF DIRECTOR: LAURIE J. THOMSEN Management For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS TRAVELERS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. NON-BINDING VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Against Against 4. AMENDMENT TO ARTICLES OF INCORPORATION TO PROVIDE ADDITIONAL AUTHORITY TO ISSUE PREFERRED STOCK. Management For For 5. SHAREHOLDER PROPOSAL RELATING TO POLITICAL CONTRIBUTIONS AND EXPENDITURES, IF PRESENTED AT THE ANNUAL MEETING OF SHAREHOLDERS. Shareholder Against For AMPHENOL CORPORATION Ticker Symbol APH Meeting Date 22-May-2013 ISIN US0320951017 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STANLEY L. CLARK Management For For 1B. ELECTION OF DIRECTOR: DAVID P. FALCK Management For For 1C. ELECTION OF DIRECTOR: EDWARD G. JEPSEN Management For For 1D. ELECTION OF DIRECTOR: ANDREW E. LIETZ Management For For 1E. ELECTION OF DIRECTOR: MARTIN H. LOEFFLER Management For For 1F. ELECTION OF DIRECTOR: JOHN R. LORD Management For For 2. RATIFICATION OF DELOITTE & TOUCHE LLP AS INDEPENDENT PUBLIC ACCOUNTANTS OF THE COMPANY. Management For For 3. ADVISORY VOTE TO APPROVE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For 4. A STOCKHOLDER PROPOSAL FOR SPECIAL SHAREOWNER MEETING RIGHT. Shareholder For Against THE HOME DEPOT, INC. Ticker Symbol HD Meeting Date 23-May-2013 ISIN US4370761029 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: F. DUANE ACKERMAN Management For For 1B. ELECTION OF DIRECTOR: FRANCIS S. BLAKE Management For For 1C. ELECTION OF DIRECTOR: ARI BOUSBIB Management For For 1D. ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN Management For For 1E. ELECTION OF DIRECTOR: J. FRANK BROWN Management For For 1F. ELECTION OF DIRECTOR: ALBERT P. CAREY Management For For 1G. ELECTION OF DIRECTOR: ARMANDO CODINA Management Against Against 1H. ELECTION OF DIRECTOR: BONNIE G. HILL Management For For 1I. ELECTION OF DIRECTOR: KAREN L. KATEN Management For For 1J. ELECTION OF DIRECTOR: MARK VADON Management For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. APPROVAL OF THE MATERIAL TERMS OF OFFICER PERFORMANCE GOALS UNDER THE MANAGEMENT INCENTIVE PLAN Management For For 5. APPROVAL OF THE AMENDED AND RESTATED 2 INCENTIVE PLAN Management For For 6. SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT Shareholder Against For 7. SHAREHOLDER PROPOSAL REGARDING STORMWATER MANAGEMENT POLICY Shareholder Against For THE GOLDMAN SACHS GROUP, INC. Ticker Symbol GS Meeting Date 23-May-2013 ISIN US38141G1040 Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: LLOYD C. BLANKFEIN Management For For 1B ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1C ELECTION OF DIRECTOR: GARY D. COHN Management For For 1D ELECTION OF DIRECTOR: CLAES DAHLBACK Management For For 1E ELECTION OF DIRECTOR: WILLIAM W. GEORGE Management For For 1F ELECTION OF DIRECTOR: JAMES A. JOHNSON Management Against Against 1G ELECTION OF DIRECTOR: LAKSHMI N. MITTAL Management For For 1H ELECTION OF DIRECTOR: ADEBAYO O. OGUNLESI Management For For 1I ELECTION OF DIRECTOR: JAMES J. SCHIRO Management For For 1J ELECTION OF DIRECTOR: DEBORA L. SPAR Management For For 1K ELECTION OF DIRECTOR: MARK E. TUCKER Management For For 1L ELECTION OF DIRECTOR: DAVID A. VINIAR Management For For 02 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION (SAY ON PAY) Management Against Against 03 APPROVAL OF THE GOLDMAN SACHS AMENDED AND RESTATED STOCK INCENTIVE PLAN (2013) Management For For 04 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Management For For 05 SHAREHOLDER PROPOSAL REGARDING HUMAN RIGHTS COMMITTEE Shareholder Against For 06 SHAREHOLDER PROPOSAL REGARDING GOLDMAN SACHS LOBBYING DISCLOSURE Shareholder Against For 07 SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS FOR SHAREHOLDERS Shareholder Against For 08 SHAREHOLDER PROPOSAL REGARDING MAXIMIZATION OF VALUE FOR SHAREHOLDERS Shareholder Against For UNUM GROUP Ticker Symbol UNM Meeting Date 23-May-2013 ISIN US91529Y1064 Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: E. MICHAEL CAULFIELD Management For For ELECTION OF DIRECTOR: RONALD E. GOLDSBERRY Management For For ELECTION OF DIRECTOR: KEVIN T. KABAT Management For For ELECTION OF DIRECTOR: MICHAEL J. PASSARELLA Management For For 2. TO ADOPT AN AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4. TO APPROVE THE COMPANY'S ANNUAL INCENTIVE PLAN. Management For For 5. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For LINCOLN NATIONAL CORPORATION Ticker Symbol LNC Meeting Date 23-May-2013 ISIN US5341871094 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: WILLIAM J. AVERY Management For For 1B. ELECTION OF DIRECTOR: WILLIAM H. CUNNINGHAM Management For For 1C. ELECTION OF DIRECTOR: WILLIAM PORTER PAYNE Management For For 1D. ELECTION OF DIRECTOR: PATRICK S. PITTARD Management For For 2. RATIFICATION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. TO APPROVE AN ADVISORY RESOLUTION ON THE COMPANY'S EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT. Management For For BUNGE LIMITED Ticker Symbol BG Meeting Date 24-May-2013 ISIN BMG169621056 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: BERNARD DE LA TOUR D'AUVERGNE LAURAGUAIS Management For For 1B. ELECTION OF DIRECTOR: WILLIAM ENGELS Management For For 1C. ELECTION OF DIRECTOR: L. PATRICK LUPO Management For For 1D. ELECTION OF DIRECTOR: SOREN SCHRODER Management For For 2. TO APPOINT DELOITTE & TOUCHE LLP AS BUNGE LIMITED'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2 COMMITTEE OF THE BOARD OF DIRECTORS TO DETERMINE THE INDEPENDENT AUDITORS' FEES. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Against Against MERCK & CO., INC. Ticker Symbol MRK Meeting Date 28-May-2013 ISIN US58933Y1055 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LESLIE A. BRUN Management For For 1B. ELECTION OF DIRECTOR: THOMAS R. CECH Management For For 1C. ELECTION OF DIRECTOR: KENNETH C. FRAZIER Management For For 1D. ELECTION OF DIRECTOR: THOMAS H. GLOCER Management For For 1E. ELECTION OF DIRECTOR: WILLIAM B. HARRISON JR. Management For For 1F. ELECTION OF DIRECTOR: C. ROBERT KIDDER Management For For 1G. ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management For For 1H. ELECTION OF DIRECTOR: CARLOS E. REPRESAS Management For For 1I. ELECTION OF DIRECTOR: PATRICIA F. RUSSO Management For For 1J. ELECTION OF DIRECTOR: CRAIG B. THOMPSON Management For For 1K. ELECTION OF DIRECTOR: WENDELL P. WEEKS Management For For 1L. ELECTION OF DIRECTOR: PETER C. WENDELL Management For For 2. RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL CONCERNING SHAREHOLDERS' RIGHT TO ACT BY WRITTEN CONSENT. Shareholder Against For 5. SHAREHOLDER PROPOSAL CONCERNING SPECIAL SHAREOWNER MEETINGS. Shareholder Against For 6. SHAREHOLDER PROPOSAL CONCERNING A REPORT ON CHARITABLE AND POLITICAL CONTRIBUTIONS. Shareholder Against For 7. SHAREHOLDER PROPOSAL CONCERNING A REPORT ON LOBBYING ACTIVITIES. Shareholder Against For CHEVRON CORPORATION Ticker Symbol CVX Meeting Date 29-May-2013 ISIN US1667641005 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: L.F. DEILY Management For For 1B. ELECTION OF DIRECTOR: R.E. DENHAM Management For For 1C. ELECTION OF DIRECTOR: A.P. GAST Management For For 1D. ELECTION OF DIRECTOR: E. HERNANDEZ Management For For 1E. ELECTION OF DIRECTOR: G.L. KIRKLAND Management For For 1F. ELECTION OF DIRECTOR: C.W. MOORMAN Management For For 1G. ELECTION OF DIRECTOR: K.W. SHARER Management For For 1H. ELECTION OF DIRECTOR: J.G. STUMPF Management For For 1I. ELECTION OF DIRECTOR: R.D. SUGAR Management For For 1J. ELECTION OF DIRECTOR: C. WARE Management For For 1K. ELECTION OF DIRECTOR: J.S. WATSON Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 4. APPROVAL OF AMENDMENTS TO LONG- TERM INCENTIVE PLAN Management For For 5. SHALE ENERGY OPERATIONS Shareholder Against For 6. OFFSHORE OIL WELLS Shareholder Against For 7. CLIMATE RISK Shareholder Against For 8. LOBBYING DISCLOSURE Shareholder Against For 9. CESSATION OF USE OF CORPORATE FUNDS FOR POLITICAL PURPOSES Shareholder Against For CUMULATIVE VOTING Shareholder Against For SPECIAL MEETINGS Shareholder Against For INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE Shareholder Against For COUNTRY SELECTION GUIDELINES Shareholder Against For EXXON MOBIL CORPORATION Ticker Symbol XOM Meeting Date 29-May-2013 ISIN US30231G1022 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 M.J. BOSKIN For For 2 P. BRABECK-LETMATHE For For 3 U.M. BURNS For For 4 L.R. FAULKNER For For 5 J.S. FISHMAN For For 6 H.H. FORE For For 7 K.C. FRAZIER For For 8 W.W. GEORGE For For 9 S.J. PALMISANO For For 10 S.S REINEMUND For For 11 R.W. TILLERSON For For 12 W.C. WELDON For For 13 E.E. WHITACRE, JR. For For 2. RATIFICATION OF INDEPENDENT AUDITORS () Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION () Management For For 4. INDEPENDENT CHAIRMAN () Shareholder Against For 5. MAJORITY VOTE FOR DIRECTORS () Shareholder Against For 6. LIMIT DIRECTORSHIPS () Shareholder Against For 7. REPORT ON LOBBYING () Shareholder Against For 8. POLITICAL CONTRIBUTIONS POLICY (PAGE Shareholder Against For 9. AMENDMENT OF EEO POLICY () Shareholder Against For REPORT ON NATURAL GAS PRODUCTION () Shareholder Against For GREENHOUSE GAS EMISSIONS GOALS () Shareholder Against For SLM CORPORATION Ticker Symbol SLM Meeting Date 30-May-2013 ISIN US78442P1066 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ANN TORRE BATES Management For For 1B. ELECTION OF DIRECTOR: W.M. DIEFENDERFER III Management For For 1C. ELECTION OF DIRECTOR: DIANE SUITT GILLELAND Management For For 1D. ELECTION OF DIRECTOR: EARL A. GOODE Management For For 1E. ELECTION OF DIRECTOR: RONALD F. HUNT Management For For 1F. ELECTION OF DIRECTOR: ALBERT L. LORD Management For For 1G. ELECTION OF DIRECTOR: BARRY A. MUNITZ Management For For 1H. ELECTION OF DIRECTOR: HOWARD H. NEWMAN Management For For 1I. ELECTION OF DIRECTOR: FRANK C. PULEO Management For For 1J. ELECTION OF DIRECTOR: WOLFGANG SCHOELLKOPF Management For For 1K. ELECTION OF DIRECTOR: STEVEN L. SHAPIRO Management For For 1L. ELECTION OF DIRECTOR: ANTHONY P. TERRACCIANO Management For For 1M. ELECTION OF DIRECTOR: BARRY L. WILLIAMS Management For For 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 4. STOCKHOLDER PROPOSAL REGARDING DISCLOSURE OF LOBBYING EXPENDITURES AND CONTRIBUTIONS. Shareholder For Against RAYTHEON COMPANY Ticker Symbol RTN Meeting Date 30-May-2013 ISIN US7551115071 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES E. CARTWRIGHT Management For For 1B. ELECTION OF DIRECTOR: VERNON E. CLARK Management For For 1C. ELECTION OF DIRECTOR: STEPHEN J. HADLEY Management For For 1D. ELECTION OF DIRECTOR: MICHAEL C. RUETTGERS Management For For 1E. ELECTION OF DIRECTOR: RONALD L. SKATES Management For For 1F. ELECTION OF DIRECTOR: WILLIAM R. SPIVEY Management For For 1G. ELECTION OF DIRECTOR: LINDA G. STUNTZ Management For For 1H. ELECTION OF DIRECTOR: WILLIAM H. SWANSON Management For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 3. RATIFICATION OF INDEPENDENT AUDITORS Management For For 4. SHAREHOLDER PROPOSAL REGARDING POLITICAL EXPENDITURES Shareholder Against For 5. SHAREHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT Shareholder For Against 6. SHAREHOLDER PROPOSAL REGARDING SUPPLEMENTAL EXECUTIVE RETIREMENT PLANS Shareholder Against For 7. SHAREHOLDER PROPOSAL REGARDING ACCELERATED VESTING OF EQUITY AWARDS UPON A CHANGE IN CONTROL Shareholder For Against UNITEDHEALTH GROUP INCORPORATED Ticker Symbol UNH Meeting Date 03-Jun-2013 ISIN US91324P1021 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: WILLIAM C. BALLARD, JR. Management For For 1B. ELECTION OF DIRECTOR: EDSON BUENO, M.D. Management For For 1C. ELECTION OF DIRECTOR: RICHARD T. BURKE Management For For 1D. ELECTION OF DIRECTOR: ROBERT J. DARRETTA Management For For 1E. ELECTION OF DIRECTOR: STEPHEN J. HEMSLEY Management For For 1F. ELECTION OF DIRECTOR: MICHELE J. HOOPER Management For For 1G. ELECTION OF DIRECTOR: RODGER A. LAWSON Management For For 1H. ELECTION OF DIRECTOR: DOUGLAS W. LEATHERDALE Management For For 1I. ELECTION OF DIRECTOR: GLENN M. RENWICK Management For For 1J. ELECTION OF DIRECTOR: KENNETH I. SHINE, M.D. Management For For 1K. ELECTION OF DIRECTOR: GAIL R. WILENSKY, PH.D. Management For For 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For 4. THE SHAREHOLDER PROPOSAL SET FORTH IN THE PROXY STATEMENT REQUESTING ADDITIONAL LOBBYING DISCLOSURE, IF PROPERLY PRESENTED AT THE 2013 ANNUAL MEETING OF SHAREHOLDERS. Shareholder Against For SAP AG Ticker Symbol SAP Meeting Date 04-Jun-2013 ISIN US8030542042 Item Proposal Type Vote For/Against Management 2. RESOLUTION ON THE APPROPRIATION OF THE RETAINED EARNINGS OF FISCAL YEAR Management For 3. RESOLUTION ON THE FORMAL APPROVAL OF THE ACTS OF THE EXECUTIVE BOARD IN FISCAL YEAR 2012 Management For 4. RESOLUTION ON THE FORMAL APPROVAL OF THE ACTS OF THE SUPERVISORY BOARD IN FISCAL YEAR 2012 Management Against 5. RESOLUTION ON THE AUTHORIZATION TO ACQUIRE AND USE TREASURY SHARES PURSUANT TO SECTION 71 (1) NO. 8 OF THE GERMAN STOCK CORPORATION ACT (AKTIENGESETZ), WITH POSSIBLE EXCLUSION OF THE SHAREHOLDERS' SUBSCRIPTION RIGHTS AND POTENTIAL RIGHTS TO OFFER SHARES Management For 6. APPOINTMENT OF THE AUDITORS OF THE FINANCIAL STATEMENTS AND GROUP FINANCIAL STATEMENTS FOR FISCAL YEAR Management For NABORS INDUSTRIES LTD. Ticker Symbol NBR Meeting Date 04-Jun-2013 ISIN BMG6359F1032 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JAMES R. CRANE For For 2 MICHAEL C. LINN For For 3 JOHN V. LOMBARDI Withheld Against 4 HOWARD WOLF For For 5 JOHN YEARWOOD Withheld Against 2. APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR AND AUTHORIZATION OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS TO SET THE AUDITOR'S REMUNERATION. Management For For 3. PROPOSAL TO APPROVE THE 2013 INCENTIVE BONUS PLAN. Management For For 4. PROPOSAL TO APPROVE THE 2013 STOCK PLAN. Management For For 5. NONBINDING PROPOSAL TO APPROVE THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Against Against 6. SHAREHOLDER PROPOSAL TO REQUIRE SHAREHOLDER APPROVAL OF SPECIFIC PERFORMANCE METRICS IN EQUITY COMPENSATION PLANS. Shareholder Against For 7. SHAREHOLDER PROPOSAL TO REQUIRE AN INDEPENDENT CHAIRMAN. Shareholder For Against 8. SHAREHOLDER PROPOSAL REGARDING SHARE RETENTION REQUIREMENT FOR SENIOR EXECUTIVES. Shareholder Against For 9. SHAREHOLDER PROPOSAL REGARDING SHAREHOLDER APPROVAL OF CERTAIN SEVERANCE AGREEMENTS. Shareholder For Against SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS. Shareholder For Against ALLIANCE DATA SYSTEMS CORPORATION Ticker Symbol ADS Meeting Date 06-Jun-2013 ISIN US0185811082 Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: LAWRENCE M. BENVENISTE Management For For 1B ELECTION OF DIRECTOR: D. KEITH COBB Management For For 1C ELECTION OF DIRECTOR: KENNETH R. JENSEN Management For For 2. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 3. TO AMEND THE CERTIFICATE OF INCORPORATION OF ALLIANCE DATA SYSTEMS CORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For 4. TO AMEND THE CERTIFICATE OF INCORPORATION OF ALLIANCE DATA SYSTEMS CORPORATION TO PROVIDE STOCKHOLDERS CERTAIN RIGHTS TO CALL A SPECIAL MEETING. Management For For 5. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ALLIANCE DATA SYSTEMS CORPORATION FOR 2013. Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICAN FIDELITY DUAL STRATEGY FUND, INC. By: /S/ David R. Carpenter David R. Carpenter, President and Principal Executive Officer Date:August , 2013
